Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT No. 2, dated as of November 21, 2017 (this “Amendment”), to the
Amended and Restated Credit Agreement dated as of July 17, 2015, among SUMMIT
MATERIALS, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors party thereto, the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement (the “Lenders”), BANK
OF AMERICA, N.A., as Administrative Agent (the “Administrative Agent”),
Collateral Agent, L/C Issuer and Swing Line Lender and the other parties thereto
(as amended by Amendment No. 1 dated as of January 19, 2017 and as further
amended, restated, modified and supplemented from time to time, the “Credit
Agreement”); capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement as amended by this
Amendment.

 

WHEREAS, the Borrower desires to replace all Restatement Effective Date Term
Loans with New Term Loans and to make certain other amendments to the Credit
Agreement;

 

WHEREAS, the Required Lenders and each Lender with a Converted Restatement
Effective Date Term Loan have agreed to the amendments contemplated above;

 

WHEREAS, Bank of America, N.A. (in such capacity, the “New Term Lender”) has
agreed to provide the New Term Commitment; and

 

WHEREAS, each Lender with outstanding Restatement Effective Date Term Loans that
has executed a signature page to this Amendment has, to the extent set forth on
such signature page, agreed to convert all of such Restatement Effective Date
Term Loans to New Term Loans (or such lesser amount as may be notified to such
Lender by the Administrative Agent prior to the Amendment No. 2 Effective Date);

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.              Amendment.  The Credit Agreement is, effective as of the
Amendment No. 2 Effective Date (as defined below), hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.

 

Section 2.              Representations and Warranties, No Default.  The
Borrower hereby represents and warrants that as of the Amendment No. 2 Effective
Date (as defined below), after giving effect to this Amendment, (i) no Default
or Event of Default exists and is continuing and (ii) all representations and
warranties contained in Article 5 of the Credit Agreement are true and correct
in all material respects on and as of the date hereof, as though made on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date (provided that
representations and warranties that are qualified by materiality are true and
correct (after giving effect to any qualification thereof) in all respects on
and as of the date hereof or as of the specifically referenced earlier date, as
the case may be).

 

--------------------------------------------------------------------------------


 

Section 3.              Effectiveness.  This Amendment shall become effective on
the date (such date, the “Amendment No. 2 Effective Date”) that the following
conditions have been satisfied:

 

(i)      Consents.  The Administrative Agent shall have received executed
signature pages hereto from (a) Lenders constituting the Required Lenders,
(b) each Lender with a Converted Restatement Effective Date Term Loan, (c) the
New Term Lender and (d) each Loan Party;

 

(ii)     Fees.  The Administrative Agent and the Lead Arranger shall have
received all fees required to be paid, as separately agreed in writing between
the Borrower and the Lead Arranger, and all expenses required to be paid or
reimbursed under Section 10.04(a) of the Credit Agreement or as otherwise agreed
in writing between the Borrower and the Lead Arranger for which invoices have
been presented a reasonable period of time prior to the Amendment No. 2
Effective Date;

 

(iii)    Legal Opinions.  The Administrative Agent shall have received a
favorable legal opinion of (a) Simpson Thacher & Bartlett LLP, counsel to the
Loan Parties and (b) special counsel to the Loan Parties in each of Kansas,
Kentucky, Missouri and Texas, in each case, covering such matters as the
Administrative Agent may reasonably request and otherwise reasonably
satisfactory to the Administrative Agent;

 

(iv)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 2
Effective Date certifying that (a) all representations and warranties contained
in Article 5 of the Credit Agreement shall be true and correct in all material
respects on and as of the Amendment No. 2 Effective Date (although any
representations and warranties which expressly relate to a given date or period
shall be required to be true and correct in all material respects as of the
respective date or for the respective period, as the case may be), before and
after giving effect to this Amendment, as though made on and as of such date and
(b) no Default, shall have occurred and be continuing;

 

(v)     Closing Certificates.  The Administrative Agent shall have received
(a) a copy of the certificate or articles of incorporation or organization,
including all amendments thereto, of each Loan Party, certified, if applicable,
as of a recent date by the Secretary of State of the state of its organization,
and a certificate as to the good standing (where relevant) of each Loan Party as
of a recent date, from such Secretary of State or similar Governmental Authority
(or a certification from each Loan Party (other than the Borrower) that there
have been no changes to the certificate or articles of incorporation or
organization, including all amendments thereto, that were delivered to the
Administrative Agent on or after the Closing Date) and (b) a certificate of a
Responsible Officer of each Loan Party dated the Amendment No. 2 Effective Date
and certifying (I) that attached thereto is a true and complete copy of the
by-laws or operating (or limited liability company) agreement of such Loan Party
as in effect on the Amendment No. 2 Effective Date (or a certification from each
Loan Party (other than the

 

2

--------------------------------------------------------------------------------


 

Borrower) that there have been no changes to the by-laws or operating (or
limited liability company) agreement, including all amendments thereto, that
were delivered to the Administrative Agent on or after the Closing Date),
(II) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (III) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of such
Loan Party and countersigned by another officer as to the incumbency and
specimen signature of a Responsible Officer executing the certificate pursuant
to clause (b) above;

 

(vi)    Real Estate Matters. The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each improved Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Loan Party relating thereto) and,
with respect to any Mortgaged Property on which any “building” (as defined in
the Flood Insurance Laws) is located in a special flood hazard area, evidence of
flood insurance as and to the extent required under Section 6.07(c) of the
Credit Agreement; and

 

(vii)   Borrowing Notice; Prepayment Notice.  The Administrative Agent shall
have received a completed Committed Loan Notice for the New Term Loans and a
notice of prepayment of the Restatement Effective Date Term Loans (other than
Converted Restatement Effective Date Term Loans).

 

(viii)  Upfront Fee.  The Administrative Agent shall have received, for the
account of each Term Lender on the Amendment No. 2 Effective Date, an upfront
fee (which may take the form of original issue discount) in an amount equal to
0.25% of the stated principal amount of such Term Lender’s New Term Loans funded
or converted on the Amendment No. 2 Effective Date. Such fee will be in all
respects fully earned, due and payable on the Amendment No. 2 Effective Date and
non-refundable and non-creditable thereafter.

 

Section 4.                  Post-Closing Covenant.  The Loan Parties shall,
within 60 days after the Amendment No. 2 Effective Date (or such later date as
the Administrative Agent may agree in its sole discretion), deliver to the
Administrative Agent, each in form and substance reasonably acceptable to the
Administrative Agent:

 

EITHER

 

(1)         written confirmation (which confirmation may be provided in the form
of an electronic mail acknowledgment) from local counsel in the jurisdiction in
which the Mortgaged Property is located substantially to the effect that:
(x) the recording of the existing Mortgage is the only filing or recording
necessary

 

3

--------------------------------------------------------------------------------


 

to give constructive notice to third parties of the lien created by such
Mortgage as security for the Obligations, including the Obligations evidenced by
the Credit Agreement, as amended pursuant to this Amendment, for the benefit of
the Secured Parties; and (y) no other documents, instruments, filings,
recordings, re-recordings, re-filings or other actions, including, without
limitation, the payment of any mortgage recording taxes or similar taxes, are
necessary or appropriate under applicable law in order to maintain the continued
enforceability, validity or priority of the lien created by such Mortgage as
security for the Obligations, including the Obligations evidenced by the Credit
Agreement, as amended pursuant to this Amendment, for the benefit of the Secured
Parties;

 

OR

 

(2)         (w) amendments to the Mortgages (“Mortgage Amendments”), (x) date
down endorsements to the existing title insurance policies relating to the
property subject to such Mortgage Amendment, (y) any documents required in
connection with the recording of such Mortgage Amendments and (z) opinions of
local counsel with respect thereto.

 

Section 5.              Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which when taken together shall constitute a single instrument. 
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or any other electronic transmission shall be effective as delivery of
a manually executed counterpart hereof.

 

Section 6.              Applicable Law.

 

(a)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK
CITY, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW

 

4

--------------------------------------------------------------------------------


 

OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY OTHER DOCUMENT RELATED HERETO. 
EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 7.              Headings.  The headings of this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

Section 8.              Effect of Amendment.  Except as expressly set forth
herein, (i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Collateral Agent, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document.  Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect.  Each Loan Party reaffirms its
obligations under the Loan Documents to which it is party and its prior grant
and the validity of the Liens granted by it pursuant to the Collateral
Documents. This Amendment shall not constitute a novation of the Credit
Agreement or any other Loan Document. This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Amendment
No. 2 Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment.  Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended hereby.

 

Section 9.              WAIVER OF RIGHT TO TRIAL BY JURY.

 

THE PARTIES HERETO EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AMENDMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  THE PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO

 

5

--------------------------------------------------------------------------------


 

CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT OR ANY PROVISION
HEREOF.

 

Section 10.            Lead Arrangers and Lead Bookrunners.  Bank of America,
N.A., Barclays Bank PLC, Citigroup Global Markets Inc., Deutsche Bank Securities
Inc., Goldman Sachs Bank USA and Royal Bank of Canada are the lead arrangers and
bookrunners for this Amendment (in such capacities, collectively, the “Lead
Arrangers”) and shall be entitled to all rights, privileges and immunities
applicable to the “Lead Arrangers” under the Loan Documents in connection
herewith.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SUMMIT MATERIALS, LLC

 

 

 

 

 

 

By:

/s/ Anne Lee Benedict

 

 

Name:

Anne Lee Benedict

 

 

Title:

Secretary

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

KILGORE PARTNERS, L.P.

 

 

 

By:

SUMMIT MATERIALS, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Anne Lee Benedict

 

 

Name:

Anne Lee Benedict

 

 

Title:

Secretary

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

SUMMIT MATERIALS INTERMEDIATE HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Anne Lee Benedict

 

 

Name:

Anne Lee Benedict

 

 

Title:

Secretary

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

ALAN RITCHEY MATERIALS COMPANY, L.C.

 

ALLEYTON RESOURCE COMPANY, LLC

 

ALLEYTON SERVICES COMPANY, LLC

 

AMERICAN MATERIALS COMPANY, LLC

 

AUSTIN MATERIALS, LLC

 

B & B RESOURCES, INC.

 

BOURBON LIMESTONE COMPANY

 

BOXLEY MATERIALS COMPANY

 

COLORADO COUNTY SAND & GRAVEL CO., L.L.C.

 

COLUMBIA AGGREGATES, LLC

 

COLUMBIA SILICA SAND, LLC

 

CON-AGG OF MO, L.L.C.

 

CONCRETE SUPPLY OF TOPEKA, INC.

 

CONTINENTAL CEMENT COMPANY, L.L.C.

 

CORNEJO & SONS, L.L.C.

 

ELAM CONSTRUCTION, INC.

 

GLASSCOCK COMPANY, INC.

 

GLASSCOCK LOGISTICS COMPANY, LLC

 

GREEN AMERICA RECYCLING, LLC

 

H.C. RUSTIN CORPORATION

 

HAMM, INC.

 

HINKLE CONTRACTING COMPANY, LLC

 

INDUSTRIAL ASPHALT, LLC

 

KILGORE COMPANIES, LLC

 

LEGRAND JOHNSON CONSTRUCTION CO.

 

LEWIS & LEWIS, INC.

 

N.R. HAMM CONTRACTOR, LLC

 

N.R. HAMM QUARRY, LLC

 

NORTHWEST AGGREGATES, INC.

 

NORTHWEST READY MIX, INC

 

PEAK MATERIALS, LLC

 

PELICAN ASPHALT COMPANY, LLC

 

PENNY’S CONCRETE AND READY MIX, L.L.C.

 

R.D. JOHNSON EXCAVATING COMPANY, LLC

 

RAZORBACK CONCRETE COMPANY

 

READY MIX CONCRETE OF SOMERSET, LLC

 

RK HALL, LLC

 

SCS MATERIALS, LLC

 

SIERRA READY MIX LIMITED LIABILITY COMPANY

 

SUMMIT FINANCE GROUP, LLC

 

SUMMIT MATERIALS CORPORATIONS I, INC.

 

TROY VINES, INCORPORATED

 

 

 

 

 

 

By:

/s/ Anne Lee Benedict

 

 

Name:

Anne Lee Benedict

 

 

Title:

Secretary

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Mollie S. Canup

 

 

Name: Mollie S. Canup

 

 

Title: Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as the New Term Lender

 

 

 

 

 

 

By:

/s/ Sujay Maiya

 

 

Name: Sujay Maiya

 

 

Title: Vice President

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

[FORM OF TERM LENDER CONSENT TO AMENDMENT NO. 2; LENDER SIGNATURES PAGES ON FILE
WITH ADMINISTRATIVE AGENT]

 

CONSENT TO AMENDMENT NO. 2

 

CONSENT (this “Consent”) to Amendment No. 2 (“Amendment”) to the Amended and
Restated Credit Agreement, dated as of July 17, 2015 (as amended by that
Amendment No. 1, dated as of January 19, 2017, the “Credit Agreement” and as
amended pursuant to the Amendment, the “Amended Credit Agreement”), among Summit
Materials, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors, each of the lenders party thereto from time to time (the “Lenders”)
and Bank of America, N.A., as administrative agent and collateral agent (in such
capacity, together with its successors, the “Administrative Agent”).

 

Capitalized terms used in this Consent but not defined in this Consent have the
meanings assigned to such terms in the Amendment or Amended Credit Agreement, as
applicable.

 

Existing Lenders of Restatement Efective Date Term Loans

 

The undersigned Lender hereby irrevocably and unconditionally approves the
Amendment.

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment No. 2 Consent to
be executed and delivered by a duly authorized officer as of the date first
written above.

 

 

,

 

 

 

as a Lender (type name of the legal entity)

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Deal CUSIP: 86614DAE8

Revolver CUSIP: 86614DAF5

Term Loan CUSIP: 86614DAG3DAH1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 17, 2015,

as amended by Amendment No. 1 dated as of January 19, 2017,

and as amended by Amendment No. 12 dated as of January 19,November 21, 2017

 

among

 

SUMMIT MATERIALS, LLC,
as the Borrower,

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

BANK OF AMERICA, N.A.,
as Administrative and Collateral Agent,

 

BANK OF AMERICA, N.A.,
as L/C Issuer and Swing Line Lender,

 

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC, and

RBC CAPITAL MARKETS

as Joint Lead Arrangers and Joint Bookrunners

 

BLACKSTONE HOLDINGS FINANCE CO. L.L.C.,

as Co-Manager

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

Page

 

Article 1

Definitions and Accounting Terms

 

Section 1.01.

Defined Terms

1

Section 1.02.

Other Interpretive Provisions

56

Section 1.03.

Accounting Terms

5758

Section 1.04.

Rounding

58

Section 1.05.

References to Agreements, Laws, Etc.

58

Section 1.06.

Times of Day

58

Section 1.07.

Timing of Payment or Performance

58

Section 1.08.

Cumulative Credit Transactions

58

Section 1.09.

Effect of this Agreement on the Existing Credit Agreement and the other Loan
Documents

58

 

 

 

Article 2

The Commitments and Credit Extensions

 

 

 

Section 2.01.

The Loans

59

Section 2.02.

Borrowings, Conversions and Continuations of Loans

5960

Section 2.03.

Letters of Credit

61

Section 2.04.

Swing Line Loans

69

Section 2.05.

Prepayments

72

Section 2.06.

Termination or Reduction of Commitments

82

Section 2.07.

Repayment of Loans

83

Section 2.08.

Interest

83

Section 2.09.

Fees

84

Section 2.10.

Computation of Interest and Fees

84

Section 2.11.

Evidence of Indebtedness

8584

Section 2.12.

Payments Generally

85

Section 2.13.

Sharing of Payments

87

Section 2.14.

Incremental Credit Extensions

87

Section 2.15.

Refinancing Amendments

92

Section 2.16.

Extension of Term Loans; Extension of Revolving Credit Loans

93

Section 2.17.

Defaulting Lenders

96

Section 2.18.

MIRE Event

97

 

Article 3

Taxes, Increased Costs Protection and Illegality

 

 

 

Section 3.01.

Taxes

9897

Section 3.02.

Illegality

100

Section 3.03.

Inability to Determine Rates

100

Section 3.04.

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

101100

Section 3.05.

Funding Losses

102

Section 3.06.

Matters Applicable to All Requests for Compensation

102

Section 3.07.

Replacement of Lenders under Certain Circumstances

103

Section 3.08.

Survival

105104

 

i

--------------------------------------------------------------------------------


 

Article 4

Conditions Precedent to Credit Extensions

 

 

 

Section 4.01.

Conditions to Restatement Effective Date

105104

Section 4.02.

Conditions to All Credit Extensions

106

 

 

 

Article 5

Representations and Warranties

 

 

 

Section 5.01.

Existence, Qualification and Power; Compliance with Laws

107

Section 5.02.

Authorization; No Contravention

107

Section 5.03.

Governmental Authorization; Other Consents

107

Section 5.04.

Binding Effect

108107

Section 5.05.

Financial Statements; No Material Adverse Effect

108

Section 5.06.

Litigation

108

Section 5.07.

[Reserved]

108

Section 5.08.

Ownership of Property; Liens; Real Property

108

Section 5.09.

Environmental Matters.

109 108

Section 5.10.

Taxes

109

Section 5.11.

ERISA Compliance

110109

Section 5.12.

Subsidiaries; Equity Interests

110

Section 5.13.

Margin Regulations; Investment Company Act

110

Section 5.14.

Disclosure

110

Section 5.15.

Labor Matters

111110

Section 5.16.

[Reserved]

111110

Section 5.17.

Intellectual Property; Licenses, Etc.

111110

Section 5.18.

Solvency

111

Section 5.19.

Subordination of Junior Financing; First Lien Obligations

111

Section 5.20.

OFAC; USA PATRIOT Act; FCPA

111

Section 5.21.

Security Documents

112111

 

 

 

Article 6

Affirmative Covenants

 

 

 

Section 6.01.

Financial Statements

113112

Section 6.02.

Certificates; Other Information

114

Section 6.03.

Notices

115

Section 6.04.

Payment of Obligations

116115

Section 6.05.

Preservation of Existence, Etc.

116115

Section 6.06.

Maintenance of Properties

116

Section 6.07.

Maintenance of Insurance

116

Section 6.08.

Compliance with Laws

117116

Section 6.09.

Books and Records

117

Section 6.10.

Inspection Rights

117

Section 6.11.

Additional Collateral; Additional Guarantors

118117

Section 6.12.

Compliance with Environmental Laws

119

Section 6.13.

Further Assurances

119

Section 6.14.

Designation of Subsidiaries

120119

Section 6.15.

Maintenance of Ratings

120

Section 6.16.

Post-Closing Covenant

120

 

 

 

Article 7

Negative Covenants

 

 

 

Section 7.01.

Liens

120

Section 7.02.

Investments

124123

 

ii

--------------------------------------------------------------------------------


 

Section 7.03.

Indebtedness

126

Section 7.04.

Fundamental Changes

130129

Section 7.05.

Dispositions

131

Section 7.06.

Restricted Payments

133

Section 7.07.

Change in Nature of Business

137136

Section 7.08.

Transactions with Affiliates

137136

Section 7.09.

Burdensome Agreements

137

Section 7.10.

Use of Proceeds

138137

Section 7.11.

Financial Covenant

138137

Section 7.12.

Accounting Changes

138137

Section 7.13.

Prepayments, Etc. of Indebtedness

138

Section 7.14.

Permitted Activities

139138

Section 7.15.

Remainder Purchase Price

139138

 

 

 

Article 8

Events of Default and Remedies

 

 

 

Section 8.01.

Events of Default

139

Section 8.02.

Remedies Upon Event of Default

141

Section 8.03.

Exclusion of Immaterial Subsidiaries

142141

Section 8.04.

Application of Funds

142141

Section 8.05.

Borrower’s Right to Cure

143142

 

 

 

Article 9

Administrative Agent and Other Agents

 

 

 

Section 9.01.

Appointment and Authorization of Agents

143

Section 9.02.

Delegation of Duties

144

Section 9.03.

Liability of Agents

145144

Section 9.04.

Reliance by Agents

145

Section 9.05.

Notice of Default

146145

Section 9.06.

Credit Decision; Disclosure of Information by Agents

146145

Section 9.07.

Indemnification of Agents

146

Section 9.08.

Agents in Their Individual Capacities

147146

Section 9.09.

Successor Agents

147146

Section 9.10.

Administrative Agent May File Proofs of Claim

148147

Section 9.11.

Collateral and Guaranty Matters

149148

Section 9.12.

Other Agents; Arrangers and Managers

150149

Section 9.13.

Withholding Tax Indemnity

150149

Section 9.14.

Appointment of Supplemental Agents

150

Section 9.15.

Certain ERISA Matters

150

 

Article 10

Miscellaneous

 

 

 

Section 10.01.

Amendments, Etc.

151152

Section 10.02.

Notices and Other Communications; Facsimile Copies

154155

Section 10.03.

No Waiver; Cumulative Remedies

155156

Section 10.04.

Attorney Costs and Expenses

155156

Section 10.05.

Indemnification by the Borrower

156

Section 10.06.

Payments Set Aside

157

Section 10.07.

Successors and Assigns

157158

Section 10.08.

Confidentiality

164

Section 10.09.

Setoff

165

Section 10.10.

Counterparts

165166

Section 10.11.

Interest Rate Limitation

166

 

iii

--------------------------------------------------------------------------------


 

Section 10.12.

Integration; Termination

166

Section 10.13.

Survival of Representations and Warranties

166

Section 10.14.

Severability

166167

Section 10.15.

GOVERNING LAW

166167

Section 10.16.

WAIVER OF RIGHT TO TRIAL BY JURY

167

Section 10.17.

Binding Effect

167168

Section 10.18.

USA PATRIOT Act

167168

Section 10.19.

No Advisory or Fiduciary Responsibility

167168

Section 10.20.

Electronic Execution of Assignments

168169

Section 10.21.

Effect of Certain Inaccuracies

169

Section 10.22.

[Reserved]

169

Section 10.23.

Amendment and Restatement; No Novation

169

Section 10.24.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

170

 

Article 11

Guaranty

 

 

 

Section 11.01.

The Guaranty

170

Section 11.02.

Obligations Unconditional

170171

Section 11.03.

Reinstatement

171172

Section 11.04.

Subrogation; Subordination

171172

Section 11.05.

Remedies

171172

Section 11.06.

Instrument for the Payment of Money

171172

Section 11.07.

Continuing Guaranty

171172

Section 11.08.

General Limitation on Guarantee Obligations

172

Section 11.09.

Information

172

Section 11.10.

Release of Guarantors

172173

Section 11.11.

Right of Contribution

172173

Section 11.12.

Cross-Guaranty

173

 

SCHEDULES

 

 

 

 

 

1.01A

Commitments

 

1.01B

Unrestricted Subsidiaries

 

5.05

Certain Liabilities

 

5.06

Litigation

 

5.08

Ownership of Property

 

5.09(a)

Environmental Matters

 

5.10

Taxes

 

5.11(a)

ERISA Compliance

 

5.12

Subsidiaries and Other Equity Investments

 

6.11

Mortgaged Real Property

 

6.16

Post-Closing Covenant

 

7.01(b)

Existing Liens

 

7.02(f)

Existing Investments

 

7.03(b)

Existing Indebtedness

 

7.05(f)

Dispositions

 

7.08

Transactions with Affiliates

 

7.09

Certain Contractual Obligations

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Form of

 

 

A

Committed Loan Notice

 

B

Letter of Credit Issuance Request

 

C

Swing Line Loan Notice

 

D-1

Term Note

 

D-2

Revolving Credit Note

 

D-3

Swing Line Note

 

E-1

Compliance Certificate

 

E-2

Solvency Certificate

 

F

Assignment and Assumption

 

G

[Reserved]

 

H

[Reserved]

 

I

Intercompany Note

 

J

First Lien Intercreditor Agreement

 

K

Administrative Questionnaire

 

L-1

Affiliated Lender Assignment and Assumption

 

L-2

Affiliated Lender Notice

 

L-3

Acceptance and Prepayment Notice

 

L-4

Discount Range Prepayment Notice

 

L-5

Discount Range Prepayment Offer

 

L-6

Solicited Discounted Prepayment Notice

 

L-7

Solicited Discounted Prepayment Offer

 

L-8

Specified Discount Prepayment Notice

 

L-9

Specified Discount Prepayment Response

 

M

United States Tax Compliance Certificate

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of July 17, 2015,
among SUMMIT MATERIALS, LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors party hereto from time to time, BANK OF AMERICA,
N.A., as Administrative Agent and Collateral Agent, each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”) and
BANK OF AMERICA, N.A., as L/C Issuer and Swing Line Lender.

 

PRELIMINARY STATEMENTS

 

The Borrower, the Guarantors, Bank of America, as administrative agent and
collateral agent and the other lenders, swing line lenders and letter of credit
issuers party thereto entered into a credit agreement dated as of January 30,
2012 (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”).

 

The Borrower has requested that the applicable Lenders extend credit to the
Borrower on the Restatement Effective Date in the form of term loans in an
initial aggregate principal amount of $650,000,000. The proceeds of the term
loan borrowings hereunder will be used (i) to repay in full the existing term
loans and any accrued interest and fees of the Borrower under the Existing
Credit Agreement and (ii) to finance the acquisition through one of the
Borrower’s wholly owned subsidiaries (the “Acquisition”) of certain assets of
Lafarge North America Inc. (the “Seller”) pursuant to the Asset Purchase
Agreement, dated as of April 16, 2015 (the “Acquisition Agreement”), by and
between Continental Cement Company, L.L.C., a Delaware limited liability
company, and indirect wholly owned subsidiary of the Borrower, and the Seller,
in each such case, simultaneously herewith.

 

Subject to the satisfaction of the conditions set forth in Section 4.01 hereof,
the parties hereto as of the Restatement Effective Date have agreed to amend and
restate the Existing Credit Agreement in the form of this Agreement, and the
applicable Lenders have indicated their willingness to lend and the L/C Issuers
have indicated their willingness to issue Letters of Credit, in each case, on
the terms and subject to the conditions set forth herein.

 

The Borrower has further requested that on the Amendment No. 2 Effective Date,
all Restatement Effective Date Term Loans be converted to New Term Loans or be
prepaid from the proceeds of newly funded New Term Loans and/or cash on hand of
the Borrower.  Subject to the satisfaction of the conditions set forth in
Section 3 of Amendment No. 2, the parties thereto have agreed to lend New Term
Loans and/or convert their Restatement Effective Date Term Loans into New Term
Loans, in each case, on the terms and subject to the conditions set forth
therein and herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.    Defined Terms.  As used in this Agreement (including in the
preliminary statements hereto), the following terms shall have the meanings set
forth below:

 

“Acceptable Discount” has the meaning set forth in
SectionSection 2.05(a)(v)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning set forth in
SectionSection 2.05(a)(v)(D)(3).

 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit L-3.

 

“Acceptance Date” has the meaning set forth in SectionSection 2.05(a)(v)(D)(2).

 

--------------------------------------------------------------------------------


 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries or to such Converted Restricted
Subsidiary and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable.

 

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

 

“Acquisition” has the meaning set forth in the preliminary statements hereto.

 

“Acquisition Agreement” has the meaning set forth in the preliminary statements
hereto.

 

“Acquisition Agreement Representations” means the representations and warranties
made by the Seller in the Acquisition Agreement as are material to the interests
of the Lenders, but only to the extent that the Borrower (or the Borrower’s
applicable Affiliates) have the right (taking into account any applicable cure
provisions) to terminate the Borrower’s (or such Affiliates’) obligations under
the Acquisition Agreement, or to decline to consummate the Acquisition (in each
case, in accordance with the terms thereof), as a result of a breach of such
representations and warranties.

 

“Additional Lender” has the meaning set forth in SectionSection 2.14(c).

 

“Additional Refinancing Lender” has the meaning set forth in
SectionSection 2.15(a).

 

“Additional Restatement Effective Date Term Commitment” means, as to each Term
Lender, its obligation to make a Restatement Effective Date Term Loan to the
Borrower pursuant to Section 2.01(a) in an aggregate amount not to exceed the
amount set forth opposite such Term Lender’s name in Schedule 1.01A under the
caption “Restatement Effective Date Term Commitment” or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The initial aggregate amount of the
Restatement Effective Date Term Commitments is $650,000,000 minus the amount of
Converted Term Loans.

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit K or such other form as may be supplied from time to time by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Affiliated Lender” means, at any time, any Lender that is an Investor
(including portfolio companies of the Investors notwithstanding the exclusion in
the definition of “Investors”) (other than Holdings, the Borrower or any of its
Subsidiaries and other than any Debt Fund Affiliate) or a Non-Debt Fund
Affiliate of an Investor at such time.

 

2

--------------------------------------------------------------------------------


 

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
SectionSection 10.07(l)(i).

 

“Affiliated Lender Cap” has the meaning set forth in
SectionSection 10.07(l)(iii).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Lead Arrangers and the Supplemental Agents (if any).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means the Credit Agreement, as amended and restated on the
Restatement Effective Date and as the same may be further amended, supplemented
or otherwise modified from time to time.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or Eurocurrency Rate or Base
Rate floor, in each case, incurred or payable by the Borrower generally to all
Lenders of such Indebtedness; provided that (a) OID and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity on a straight line
basis (or, if less, the stated life to maturity at the time of incurrence of the
applicable Indebtedness); and (b) “All-In Yield” shall not include amendment
fees, arrangement fees, structuring fees, commitment fees, underwriting fees and
similar fees payable to any lead arranger (or its affiliate) in connection with
the commitment or syndication of such Indebtedness, consent fees paid to
consenting Lenders, ticking fees on undrawn commitments and any other fees not
paid or payable generally to all Lenders in the primary syndication of such
Indebtedness.

 

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of
January 19, 2017.

 

“Amendment No. 1 Effective Date” has the meaning set forth in Amendment No. 1.

 

“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of
November 21, 2017.

 

“Amendment No. 2 Consenting Lender” means each Term Lender that has returned an
executed counterpart to Amendment No. 2 to the Administrative Agent prior to the
Amendment No. 2 Effective Date.

 

“Amendment No. 2 Effective Date” has the meaning set forth in Amendment No. 2.

 

“Applicable Discount” has the meaning set forth in
SectionSection 2.05(a)(v)(C)(2).

 

“Applicable ECF Percentage” means, for any fiscal year, (a) 50.0% if the
Consolidated First Lien Net Leverage Ratio as of the last day of such fiscal
year is greater than 2.75 to 1.00, (b) 25.0% if the Consolidated First Lien Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
2.75 to 1.00 and greater than 2.25 to 1.00 and (c) 0.0% if the Consolidated
First Lien Net Leverage Ratio as of the last day of such fiscal year is less
than or equal to 2.25 to 1.00.

 

“Applicable Period” has the meaning set forth in SectionSection 10.21.

 

“Applicable Rate” means:

 

(a) with respect to Restatement Effective DateNew Term Loans: (x) a percentage
per annum equal to: (A) for Eurocurrency Rate Loans, 2.752.25% and (B) for Base
Rate Loans, 1.751.25%;

 

(b) with respect to the commitment fee for the unused Revolving Credit
Commitments, a percentage per annum equal to 0.50%; and

 

3

--------------------------------------------------------------------------------


 

(c) with respect to Revolving Credit Loans, the following percentages per annum,
based upon the Consolidated First Lien Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to SectionSection 6.02(a):

 

Applicable Rate

 

Pricing Level

 

Consolidated First Lien
Net Leverage Ratio

 

Eurocurrency Rate for

Revolving Credit Loans
and Letter of Credit Fees

 

Base Rate for Revolving
Credit Loans

 

1

 

> 2.25:1.00

 

3.25%

 

2.25%

 

2

 

< 2.25:1.00

 

3.00%

 

2.00%

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent or the Required Lenders, the highest pricing level (e.g.,
Pricing Level 1 in the case of the Applicable Rate for Revolving Credit Loans)
shall apply (x) as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to SectionSection 2.04(a), the Revolving Credit
Lenders.

 

“Approved Counterparty” means any Hedge Bank or Cash Management Bank, as
applicable, in its capacity as a party thereto, in each case notwithstanding
whether such Approved Counterparty may cease to be a Hedge Bank or Cash
Management Bank after entering into such Secured Hedge Agreement or Treasury
Services Agreement, as applicable.

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Assignees” has the meaning set forth in Section 10.07(b)(i).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F hereto.

 

“Assignment Taxes” has the meaning set forth in SectionSection 3.01(b).

 

“Assumed Tax Rate” means the highest effective marginal combined rate of U.S.
federal, state and local income taxes (including, without limitation, taxes
imposed under Sections 1401 or 1411 of the Code) for a taxable year prescribed
for an individual or corporate resident in New York, New York (taking into
account the deductibility of state and local income taxes for U.S. federal
income tax purposes); provided, however, that for any taxable period beginning
after the Trigger Date, the “Assumed Tax Rate” means the highest effective
marginal combined rate of U.S. federal, state and local income taxes for a
taxable year prescribed for a corporate resident in New York, New York (taking
into account the deductibility of state and local income taxes for U.S. federal
income tax purposes).

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

 

4

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to SectionSection 2.05(a)(v); provided
that the Borrower shall not designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither the Borrower nor
any of its Affiliates may act as the Auction Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheets and
the related audited consolidated statements of operations and of cash flows for
the Borrower and its Subsidiaries for the fiscal year ended December 27, 2014.

 

“Auto-Extension Letter of Credit” has the meaning set forth in
SectionSection 2.03(b)(iii).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the Prime Rate in effect for
such day and (c) the Eurocurrency Rate plus 1.00%; it being understood that, for
the avoidance of doubt, solely with respect to the Restatement Effective DateNew
Term Loans, the Base Rate shall be deemed to be not less than 1.751.00% per
annum.

 

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

 

“Blackstone Limited Partner” means the entities listed on the signature pages of
the Partnership Agreement under the heading Blackstone Limited Partners and
their respective successors and assigns.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning set forth in SectionSection 6.02.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to SectionSection 2.05(a)(v)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

 

5

--------------------------------------------------------------------------------


 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing of a particular Class, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York where the Administrative Agent’s Office is
located and if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurocurrency Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means a day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank Eurocurrency market.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries.

 

“Capitalized Lease Obligation”  means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

 

“Cash Collateral” has the meaning set forth in SectionSection 2.03(g).

 

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

 

“Cash Collateralize” has the meaning set forth in SectionSection 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(1)           Dollars;

 

(2)           cash in such local currencies held by the Borrower or any
Restricted Subsidiary from time to time in the ordinary course of business;

 

(3)           securities issued or directly and fully and unconditionally
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed

 

6

--------------------------------------------------------------------------------


 

as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition;

 

(4)           certificates of deposit, time deposits and Eurocurrency time
deposits with maturities of 24 months or less from the date of acquisition,
demand deposits, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any domestic or foreign commercial
bank having capital and surplus of not less than $250.0 million in the case of
U.S. banks and $100.0 million in the case of non-U.S. banks;

 

(5)           repurchase obligations for underlying securities of the types
described in clauses (3), (4), (7) and (8) entered into with any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

 

(6)           commercial paper and variable or fixed rate notes rated at least
P-2 by Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical Rating Agency) and in each case maturing
within 24 months after the date of creation thereof;

 

(7)           marketable short-term money market and similar funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical Rating Agency);

 

(8)           readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having an investment grade rating from either Moody’s
or S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
Rating Agency) with maturities of 24 months or less from the date of
acquisition;

 

(9)           readily marketable direct obligations issued by any foreign
government or any political subdivision or public instrumentality thereof, in
each case having an investment grade rating from either Moody’s or S&P (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical Rating Agency)
with maturities of 24 months or less from the date of acquisition;

 

(10)         Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical Rating Agency);

 

(11)         securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

 

(12)         Indebtedness or preferred stock issued by Persons with a rating of
“A” or higher from S&P or “A2” or higher from Moody’s with maturities of 24
months or less from the date of acquisition; and

 

(13)         investment funds investing at least 90% of their assets in
securities of the types described in clauses (1) through (12) above.

 

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal

 

7

--------------------------------------------------------------------------------


 

investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

 

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

 

“Cash Management Bank” means any Agent, Lender or any Affiliate of an Agent or
Lender on the Restatement Effective Date or at the time it entered into a
Treasury Services Agreement with the Borrower or a Restricted Subsidiary.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Approved Counterparty under any Treasury Services
Agreement.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

“Change of Control” shall be deemed to occur if:

 

(a)           any person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date), other than (x) any
combination of the Permitted Holders or (y) any “group” including any Permitted
Holders (provided that Permitted Holders beneficially own more than 50% of all
voting interests beneficially owned by such “group”), shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
interest in Holdings’ Equity Interests and the Permitted Holders shall own,
directly or indirectly, less than such person or “group” on a fully diluted
basis of the voting interest in Holdings’ Equity Interests;

 

(b)           a “change of control” (or similar event) shall occur under the
Senior Notes or any Junior Financing, in each case, with an aggregate
outstanding principal amount in excess of the Threshold Amount or any Permitted
Refinancing Indebtedness in respect of any of the foregoing with an aggregate
outstanding principal amount in excess of the Threshold Amount; or

 

(c)           Holdings shall cease to own directly 100% of the Equity Interests
of the Borrower.

 

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Revolving Commitment Increases, Other
Revolving Credit Commitments, Restatement Effective DateNew Term
Commitments, Incremental Term Commitments or Refinancing Term Commitments of a
given Refinancing Series and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Revolving Credit Loans under Revolving Commitment
Increases, Revolving Credit Loans under Extended Revolving Credit Commitments of
a given Extension Series, Revolving Credit Loans under Other Revolving Credit
Commitments, Restatement Effective DateNew Term Loans, Incremental

 

8

--------------------------------------------------------------------------------


 

Term Loans, Refinancing Term Loans of a given Refinancing Series or Extended
Term Loans of a given Extension Series. Revolving Credit
Commitments, Incremental Revolving Credit Commitments, Extended Revolving Credit
Commitments, Other Revolving Credit Commitments, Restatement Effective DateNew
Term Commitments, Incremental Term Commitments or Refinancing Term Commitments
(and in each case, the Loans made pursuant to such Commitments) that have
different terms and conditions shall be construed to be in different Classes. 
Commitments (and, in each case, the Loans made pursuant to such Commitments)
that have the same terms and conditions shall be construed to be in the same
Class.

 

“Closing Date” means January 30, 2012.

 

“Closing Fees” means those fees required to be paid on the Restatement Effective
Date pursuant to the Fee Letter.

 

“Co-Manager” means Blackstone Holdings Finance Co. L.L.C.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” (or similar term) as defined in
any other Collateral Document, (iii) each Mortgaged Property and (iv) any other
assets pledged or in which a Lien is granted, in each case, pursuant to any
Collateral Document.

 

“Collateral Agent” means Bank of America, in its capacity as collateral agent or
pledgee in its own name under any of the Loan Documents, or any successor
collateral agent.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)           the Administrative Agent shall have received each Collateral
Document required to be delivered on the Closing Date or after the Closing Date
pursuant to SectionSection 6.11, Section 6.13 or any Collateral Document at such
time required by such section or Collateral Document, subject to the limitations
and exceptions of this Agreement, duly executed by each Loan Party party
thereto;

 

(b)           the Obligations shall have been guaranteed by Holdings and each
Subsidiary of the Borrower (other than Excluded Subsidiaries) pursuant to the
Guaranty;

 

(c)           the Obligations and the Guaranty shall have been secured pursuant
to the Security Agreement by a first-priority perfected security interest in
(i) all the Equity Interests of the Borrower and (ii) all Equity Interests of
each Restricted Subsidiary (that is not an Excluded Asset) directly owned by any
Loan Party, subject to exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction) (and the Collateral Agent shall have received
certificates or other instruments representing all such Equity Interests (if
any), together with undated stock powers or other instruments of transfer with
respect thereto endorsed in blank);

 

(d)           all Pledged Debt owing to any Loan Party that is evidenced by a
promissory note shall have been delivered to the Collateral Agent pursuant to
the Security Agreement and the Collateral Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

 

(e)           the Obligations and the Guaranty shall have been secured by a
perfected security interest in, and Mortgages on, substantially all now owned
or, in the case of real property, fee owned, or at any time hereafter acquired
tangible and intangible assets of each Loan Party (including Equity Interests,
intercompany debt, accounts receivable, inventory, equipment, investment
property, contract rights, intellectual property, other general intangibles,
Material Real Property and proceeds of the foregoing), in each case, subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral

 

9

--------------------------------------------------------------------------------


 

Documents (to the extent appropriate in the applicable jurisdiction), in each
case with the priority required by the Collateral Documents;

 

(f)            subject to limitations and exceptions of this Agreement and the
Collateral Documents, to the extent a security interest in and Mortgages on any
Material Real Property are required pursuant to clause (e) above or under
Sections 6.11 or 6.13 (each, a “Mortgaged Property”), the Administrative Agent
shall have received (i) counterparts of a Mortgage with respect to such
Mortgaged Property duly executed and delivered by the record owner of such
property, together with evidence such Mortgage has been duly executed,
acknowledged and delivered by a duly authorized officer of each party thereto,
in form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien (subject only to Liens described in
clause (ii) below) on the property and/or rights described therein in favor of
the Collateral Agent for the benefit of the Secured Parties, and evidence that
all filing and recording taxes and fees have been paid or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent (it being
understood that if a mortgage tax will be owed on the entire amount of the
indebtedness evidenced hereby, then the amount secured by the Mortgage shall be
limited to 100% of the fair market value of the property (as reasonably
determined by the Borrower) at the time the Mortgage is entered into if such
limitation results in such mortgage tax being calculated based upon such fair
market value), (ii) fully paid American Land Title Association Lender’s policies
of title insurance (or marked-up title insurance commitments having the effect
of policies of title insurance) on the Mortgaged Property naming the Collateral
Agent as the insured for its benefit and that of the Secured Parties and their
respective successors and assigns (the “Mortgage Policies”) issued by a
nationally recognized title insurance company reasonably acceptable to the
Collateral Agent in form and substance and in an amount reasonably acceptable to
the Collateral Agent (not to exceed 100% of the fair market value of the real
properties covered thereby), insuring the Mortgages to be valid subsisting first
priority Liens on the property described therein, free and clear of all Liens
other than Liens permitted pursuant to SectionSection 7.01 or Liens otherwise
consented to by the Collateral Agent, each of which shall (A) to the extent
reasonably necessary, include such coinsurance and reinsurance arrangements
(with provisions for direct access, if reasonably necessary) as shall be
reasonably acceptable to the Collateral Agent, (B) contain a “tie-in” or
“cluster” endorsement, if available under applicable law (i.e., policies which
insure against losses regardless of location or allocated value of the insured
property up to a stated maximum coverage amount), and (C) have been supplemented
by such endorsements as shall be reasonably requested by the Collateral Agent
(including endorsements on matters relating to usury, first loss, zoning,
contiguity, doing business, public road access, variable rate, environmental
lien, subdivision, mortgage recording tax, separate tax lot, revolving credit
and so-called comprehensive coverage over covenants and restrictions), to the
extent such endorsements are available in the applicable jurisdiction at
commercially reasonable rates, (iii) opinions from local counsel in each
jurisdiction (A) where a Mortgaged Property is located regarding the
enforceability and perfection of the Mortgage and any related fixture filings
and (B) where the applicable Loan Party granting the Mortgage on said Mortgaged
Property is organized, regarding the due authorization, execution and delivery
of such Mortgage, and in each case, such other matters as may be in form and
substance reasonably satisfactory to the Collateral Agent and (iv) a completed
“life of the loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance), duly
executed and acknowledged by the appropriate Loan Parties, together with
evidence of flood insurance, to the extent required under
SectionSection 6.07(c) hereof;

 

(g)           except as otherwise contemplated by this Agreement or any
Collateral Document, all certificates, agreements, documents and instruments,
including Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and United States Copyright Office,
required by this Agreement, the Collateral Documents, applicable Law or
reasonably requested by the Collateral Agent to be filed, delivered, registered
or recorded to create the Liens intended to be created by the Collateral
Documents and perfect such Liens to the extent required by, and with the
priority required by, the Collateral Documents and the other provisions of the
term “Collateral and Guarantee Requirement,” shall have been filed, registered
or recorded or delivered to the Collateral Agent for filing, registration or
recording; and

 

10

--------------------------------------------------------------------------------


 

(h)           after the Closing Date, each Restricted Subsidiary of the Borrower
that is not then a Guarantor and not an Excluded Subsidiary shall become a
Guarantor and signatory to this Agreement pursuant to a joinder agreement in
accordance with Sections 6.11 or 6.13 and a party to the Collateral Documents in
accordance with SectionSection 6.11; provided that notwithstanding the foregoing
provisions, any Subsidiary of the Borrower that Guarantees (other than
Guarantees by a Foreign Subsidiary of Indebtedness of another Foreign
Subsidiary) the Senior Notes or any Junior Financing with a principal amount in
excess of the Threshold Amount or any Permitted Refinancing of any of the
foregoing shall be a Guarantor hereunder for so long as it Guarantees such
Indebtedness.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

 

(A)          the foregoing definition shall not require, unless otherwise stated
in this clause (A), the creation or perfection of pledges of, security interests
in, Mortgages on, or the obtaining of title insurance or taking other actions
with respect to the following (collectively, the “Excluded Assets”):  (i) any
property or assets owned by any Foreign Subsidiary or an Unrestricted
Subsidiary, (ii) any lease, license, contract, agreement or other general
intangible or any property subject to a purchase money security interest,
Capitalized Lease Obligation or similar arrangement, in each case permitted
under this Agreement, to the extent that a grant of a security interest therein
would violate or invalidate such lease, license, contract, agreement or other
general intangible, Capitalized Lease Obligations or purchase money arrangement
or create a right of termination in favor of any other party thereto (other than
a Loan Party) after giving effect to the applicable anti-assignment provisions
of the Uniform Commercial Code or other applicable Law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code or other applicable Law notwithstanding such
prohibition, (iii) any interest in fee-owned real property (other than Material
Real Properties), (iv) any interest in leased real property (including any
requirement to deliver landlord waivers, estoppels and collateral access
letters), (v) motor vehicles and other assets subject to certificates of title
except to the extent perfection of a security interest therein may be
accomplished by filing of financing statements in appropriate form in the
applicable jurisdiction under the Uniform Commercial Code, (vi) Margin Stock and
Equity Interests of any Person other than (i) a wholly owned Subsidiary that is
a Restricted Subsidiary and (ii) any Restricted Subsidiary that is an Excluded
Subsidiary solely pursuant to clause (f) and (j) of the definition thereof,
(vii) any trademark application filed in the United States Patent and Trademark
Office on the basis of the Borrower’s or any Guarantor’s “intent to use” such
mark and for which a form evidencing use of the mark has not yet been filed with
the United States Patent and Trademark Office, to the extent that granting a
security interest in such trademark application prior to such filing would
impair the enforceability or validity of such trademark application or any
registration that issues therefrom under applicable federal Law, (viii) any
property or assets that would result in material adverse tax consequences to
Holdings, the Borrower, or any of its Subsidiaries, as reasonably determined by
the Borrower in consultation with the Collateral Agent, (ix) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security in any such license, franchise, charter or authorization is
prohibited or restricted thereby after giving effect to the anti-assignment
provision of the Uniform Commercial Code and other applicable Law, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code or other applicable Law
notwithstanding such prohibition or restriction, (x) any assets to the extent
pledges and security interests therein are prohibited or restricted by
applicable Law (including any requirement to obtain the consent of any
governmental authority except to the extent such consent has been obtained),
(xi) all commercial tort claims in an amount less than $10.0 million,
(xii) [reserved], (xiii) letter of credit rights, except to the extent
constituting a supporting obligation for other Collateral as to which perfection
of the security interest in such other Collateral is accomplished by the filing
of a Uniform Commercial Code financing statement (it being understood that no
actions shall be required to perfect a security interest in letter of credit
rights, other than the filing of a Uniform Commercial Code financing statement),
(xiv) except to the extent that perfection of a security interest therein can be
accomplished by filing of financing statements in appropriate form in the
applicable jurisdiction under the Uniform Commercial Code cash and Cash
Equivalents (other than cash and Cash Equivalents representing proceeds of
Collateral, it being understood that all proceeds of Collateral shall be
Collateral), (xv) any particular assets if the burden, cost or consequence of
creating or perfecting such pledges or security interests in such assets is
excessive in relation to the benefits to be obtained therefrom by the Lenders
under the Loan Documents as

 

11

--------------------------------------------------------------------------------


 

mutually agreed by the Borrower and the Collateral Agent, (xvi) voting Equity
Interests in any Foreign Subsidiary, CFC or FSHCO representing more than 65% of
the outstanding voting Equity Interests of such Foreign Subsidiary, CFC or FSHCO
and (xvii) proceeds from any and all of the foregoing assets described in
clauses (i) through (xvi) above to the extent such proceeds would otherwise be
excluded pursuant to clauses (i) through (xvi) above;

 

(B)          (i) the foregoing definition shall not require control agreements
with respect to any cash, deposit accounts or securities accounts or any other
assets requiring perfection through control agreements; (ii) no actions in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction shall
be required in order to create any security interests in assets located or
titled outside of the U.S., including any intellectual property registered in
any non-U.S. jurisdiction, or to perfect such security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (iii) except to the
extent that perfection and priority may be achieved by the filing of a financing
statement under the Uniform Commercial Code with respect to the Borrower or a
Guarantor, the Loan Documents shall not contain any requirements as to
perfection or priority with respect to any assets or property described in
clauses (i) or (ii) of this clause (B);

 

(C)          the Collateral Agent in its discretion may grant extensions of time
for the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking other actions with respect to, particular
assets (including extensions beyond the Closing Date) where it reasonably
determines, in consultation with the Borrower, that the creation or perfection
of security interests and Mortgages on, or obtaining of title insurance or
taking other actions, or any other compliance with the requirements of this
definition cannot be accomplished without undue delay, burden or expense by the
time or times at which it would otherwise be required by this Agreement or the
Collateral Documents; and

 

(D)          Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations (if any) set forth in this Agreement and the Collateral Documents.

 

“Collateral Documents” means, collectively, the Security Agreement, the Holdings
Pledge Agreement, the Intellectual Property Security Agreements, each of the
Mortgages, collateral assignments, security agreements, pledge agreements,
intellectual property security agreements or other similar agreements delivered
to the Administrative Agent or the Collateral Agent on the Closing Date or
pursuant to Section 6.11 or Section 6.13, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

 

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Restatement
Effective DateNew Term Commitment, Incremental Term Commitment or Refinancing
Term Commitment of a given Refinancing Series or Extended Term Loan of a given
Extension Series, as the context may require.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to SectionSection 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company Parties” means the collective reference to Holdings, the Borrower and
the Restricted Subsidiaries and “Company Party” means any one of them.

 

“Compensation Period” has the meaning set forth in SectionSection 2.12(c)(ii).

 

12

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

 

(1)           increased (without duplication) by the following, in each case
(other than with respect to clauses (h) and (j)) to the extent deducted (and not
added back) in determining Consolidated Net Income for such period:

 

(a)           (x) provision for taxes based on income, profits or capital gains
of the Borrower and the Restricted Subsidiaries for such period, including,
without limitation, federal, state, franchise and similar taxes and foreign
withholding taxes (including any future taxes or other levies which replace or
are intended to be in lieu of such taxes and any penalties and interest related
to such taxes or arising from tax examinations), (y) the amount of distributions
actually made to any direct or indirect parent company of the Borrower in
respect of such period in accordance with Section 7.06(i) and (z) the net tax
expense associated with any adjustments made pursuant to clauses (1) through
(16) of the definition of “Consolidated Net Income”; plus

 

(b)           Fixed Charges for such period (including (w) non-cash rent
expense, (x) net losses on Swap Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, (y) bank fees and
other financing fees and (z) costs of surety bonds in connection with financing
activities, plus amounts excluded from Consolidated Interest Expense as set
forth in clauses (1)(r) through (z) in the definition thereof); plus

 

(c)           the total amount of depletion, depreciation and amortization
expenses and capitalized fees including those related to any Capitalized
Software Expenditures of the Borrower and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP;
plus

 

(d)           the amount of any restructuring charges or reserves, equity-based
or noncash compensation charges or expenses including any such charges or
expenses arising from grants of stock appreciation or similar rights, stock
options, restricted stock or other rights, retention charges (including charges
or expenses in respect of incentive plans), start-up or initial costs for any
project or new production line, division or new line of business or other
business optimization expenses or reserves including, without limitation, costs
or reserves associated with improvements to IT and accounting functions,
integration and facilities opening costs or any one-time costs incurred in
connection with acquisitions and investments (including travel and out-of-pocket
costs, professional fees for legal, accounting and other services, human
resources costs (including relocation bonuses), restructuring costs (including
recruiting costs and employee severance), management transition costs,
advertising costs, losses associated with temporary decreases in work volume and
expenses related to maintaining underutilized personnel), costs related to the
closure and/or consolidation of facilities and the portion of any earn-out,
non-compete payments relating to such period or other contingent purchase price
obligations and adjustments thereof and purchase price adjustments to the extent
such payment is permitted to be paid pursuant to this Agreement and is deducted
from net income under GAAP; plus

 

(e)           any other non-cash charges, including non-cash losses on the sale
of assets and any write-offs or write-downs reducing Consolidated Net Income for
such period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, (A) the Borrower may
elect not to add back such non-cash charge in the current period and (B) to the
extent the Borrower elects to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent), excluding amortization of a prepaid cash item that was
paid in a prior period; plus

 

(f)            the amount of any non-controlling interest or minority interest
expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-wholly owned Restricted Subsidiary; plus

 

13

--------------------------------------------------------------------------------


 

(g)           [reserved]; plus

 

(h)           the amount of “run rate” cost savings, operating expense
reductions and synergies related to the Transactions and other mergers, business
combinations, acquisitions, divestitures, restructurings, cost savings
initiatives and other similar initiatives consummated after the Restatement
Effective Date that are reasonably identifiable and factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) within 24 months
after, in the case of the Transactions, the Restatement Effective Date, and in
the case of a merger or other business combination, acquisition, divestiture,
restructuring, cost savings initiative or other initiative, the date it is
consummated, net the amount of actual benefits realized during such period from
such actions, in each case, calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period for which Consolidated EBITDA is being determined and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period; provided that no cost savings,
operating expense reductions and synergies shall be added pursuant to this
clause (h) to the extent duplicative of any expenses or charges otherwise added
to Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that the aggregate amount of cost savings,
operating expense reductions and synergies added back pursuant to this clause
(h) and the definition of Pro Forma Basis shall not exceed 30% of Consolidated
EBITDA in any Test Period (calculated after giving effect to the addbacks
permitted under this clause (h) and the definition of Pro Forma Basis); plus

 

(i)            any costs or expense incurred by the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of an issuance of Equity Interest of the Borrower (other than
Disqualified Equity Interest) solely to the extent that such cash proceeds or
net cash proceeds are excluded from the calculation of Cumulative Credit; plus

 

(j)            cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA or Consolidated Net
Income in any period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to clause (2) below
for any previous period and not added back; plus

 

(k)           any net loss from disposed, abandoned or discontinued operations;

 

(2)           decreased (without duplication) by the following, in each case to
the extent included in determining Consolidated Net Income for such period:

 

(a)           non-cash gains increasing Consolidated Net Income of the Borrower
for such period, excluding any non-cash gains to the extent they represent the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period and any non-cash gains with respect to
cash actually received in a prior period so long as such cash did not increase
Consolidated EBITDA in such prior period; plus

 

(b)           any net income from disposed, abandoned or discontinued
operations.

 

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by the Borrower or such Restricted Subsidiary
during such period (each such Person, property, business or asset acquired and
not subsequently so disposed of, an “Acquired Entity or Business”) and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted

 

14

--------------------------------------------------------------------------------


 

Acquisition,” compliance with the covenant set forth in SectionSection 7.11 and
the calculation of the Consolidated First Lien Net Leverage Ratio, the
Consolidated Secured Net Leverage Ratio, the Consolidated Total Net Leverage
Ratio, and the Consolidated Interest Coverage Ratio, an adjustment in respect of
each Acquired Entity or Business equal to the amount of the pro forma adjustment
(which shall be consistent with the definition of “Pro Forma Basis”) with
respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the Lenders and
the Administrative Agent.  There shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of or, closed or classified as discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of) by the Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each a “Converted Unrestricted Subsidiary”), based on the actual
Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer or disposition).

 

“Consolidated First Lien Net Debt” means Consolidated Total Net Debt minus the
sum of (i) the portion of Indebtedness of the Borrower or any Restricted
Subsidiary included in Consolidated Total Net Debt that is not secured by any
Lien on property or assets of the Borrower or any Restricted Subsidiary and
(ii) the portion of Indebtedness of the Borrower or any Restricted Subsidiary
included in Consolidated Total Net Debt that is secured by Liens on property or
assets of the Borrower or any Restricted Subsidiary, which Liens are expressly
subordinated or junior to the Liens securing the Obligations.

 

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such Test Period.

 

“Consolidated Interest Coverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such Test Period to (b) Consolidated Interest Expense for the
Borrower and its Restricted Subsidiaries for such Test Period.

 

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of:

 

(1)           consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including (a) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers
acceptances, (b) non-cash interest payments (but excluding any non-cash interest
expense attributable to the movement in the mark to market valuation of Swap
Obligations or other derivative instruments pursuant to GAAP), (c) the interest
component of Capitalized Lease Obligations and (d) net payments, if any made
(less net payments, if any, received), pursuant to interest rate Swap
Obligations with respect to Indebtedness, and excluding (r) any additional
interest with respect to failure to comply with any registration rights
agreement owing with respect to the Senior Notes or other securities, (s) costs
associated with obtaining Swap Obligations, (t) any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting in connection
with the Transactions or any acquisition, (u) penalties and interest relating to
taxes, (v)  any “additional interest” or “liquidated damages” with respect to
other securities for failure to timely comply with registration rights
obligations, (w) amortization or expensing of deferred financing fees, amendment
and consent fees, debt issuance costs, commissions, fees, expenses and
discounted liabilities and any other amounts of non-cash interest, (x) any
expensing of bridge, commitment and other financing fees and any other fees
related to the Transactions or any acquisitions after the Closing Date, (y) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty and (z) interest expense resulting from push-down accounting;
plus

 

15

--------------------------------------------------------------------------------


 

(2)           consolidated capitalized interest of the Borrower and its
Restricted Subsidiaries for such period, whether paid or accrued; less

 

(3)           cash interest income of the Borrower and its Restricted
Subsidiaries for such period (excluding any interest income in respect of trade
receivables).

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP (or, if not implicit, as otherwise determined
in accordance with GAAP).

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

 

(1)           any after-tax effect of extraordinary, non-recurring or unusual
gains or losses (less all fees and expenses relating thereto), charges or
expenses (including relating to any multi-year strategic initiatives),
Transaction Expenses, restructuring and duplicative running costs, relocation
costs, integration costs, facility consolidation and closing costs, severance
costs and expenses, one-time compensation charges, costs relating to pre-opening
and opening costs for plants, facilities, losses, costs or cost-inefficiencies
related to plant/facility disruptions or shutdowns, signing, retention and
completion bonuses, costs incurred in connection with any strategic initiatives,
transition costs, costs incurred in connection with acquisitions and
non-recurring product and intellectual property development, other business
optimization expenses (including costs and expenses relating to business
optimization programs and new systems design, retention charges, system
establishment costs and implementation costs) and operating expenses
attributable to the implementation of cost-savings initiatives, and curtailments
or modifications to pension and post-retirement employee benefit plans shall be
excluded;

 

(2)           the cumulative after-tax effect of a change in accounting
principles and changes as a result of the adoption or modification of accounting
policies during such period shall be excluded;

 

(3)           any net after-tax effect of gains or losses on disposal,
abandonment or discontinuance of disposed, abandoned or discontinued operations,
as applicable, shall be excluded;

 

(4)           any net after-tax effect of gains or losses (less all fees,
expenses and charges relating thereto) attributable to asset dispositions or
abandonments or the sale or other disposition of any Equity Interests of any
Person other than in the ordinary course of business shall be excluded;

 

(5)           the net income for such period of any Person that is not a
Subsidiary of the Borrower, or that is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting shall be excluded; provided
that Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments (other than Excluded Contributions)
that are actually paid in cash (or to the extent converted into cash) to the
Borrower or a Restricted Subsidiary thereof in respect of such period;

 

(6)           the net income for such period of any Restricted Subsidiary (other
than any Guarantor) shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
its net income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders (other than restrictions in this
Agreement), unless such restriction with respect to the payment of dividends or
similar distributions has been legally waived; provided that the

 

16

--------------------------------------------------------------------------------


 

Consolidated Net Income of the Borrower and its Restricted Subsidiaries will be
increased by the amount of dividends or other distributions or other payments
actually paid in Cash Equivalents (or to the extent converted into Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period, to the extent not already included therein;

 

(7)           effects of adjustments (including the effects of such adjustments
pushed down to the Borrower and its Restricted Subsidiaries) in the Borrower’s
consolidated financial statements pursuant to GAAP (including in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Transactions or any consummated acquisition or joint venture
investment or the amortization or write-off or write-down of any amounts
thereof, net of taxes, shall be excluded;

 

(8)           any after-tax effect of income (loss) from the early
extinguishment or conversion of (i) Indebtedness, (ii) Swap Obligations or
(iii) other derivative instruments shall be excluded;

 

(9)           any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities and
investments recorded using the equity method or as a result of a change in law
or regulation, in each case, pursuant to GAAP, and the amortization of
intangibles arising pursuant to GAAP shall be excluded;

 

(10)         any equity-based or non-cash compensation charge or expense
including any such charge or expense arising from grants of stock appreciation
or similar rights, stock options, restricted stock, profits interests or other
rights or equity or equity-based incentive programs (“equity incentives”), any
one-time cash charges associated with the equity incentives or other long-term
incentive compensation plans (including under the Borrower’s deferred
compensation arrangements),  roll-over, acceleration, or payout of Equity
Interests by management, other employees or business partners of the Borrower or
any of its direct or indirect parent companies, shall be excluded;

 

(11)         any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of the Senior Notes and other securities and the syndication and
incurrence of any Facility), issuance of Equity Interests, refinancing
transaction or amendment or modification of any debt instrument (including any
amendment or other modification of the Senior Notes and other securities and any
Facility) and including, in each case, any such transaction consummated on or
prior to the Closing Date and any such transaction undertaken but not completed,
and any charges or nonrecurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful or
consummated (including, for the avoidance of doubt the effects of expensing all
transaction related expenses in accordance with Financial Accounting Standards
Board Accounting Standards Codification 805), shall be excluded;

 

(12)         accruals and reserves that are established or adjusted within 12
months after the Restatement Effective Date that are so required to be
established or adjusted as a result of the Transactions (or within 12 months
after the closing of any acquisition that are so required to be established as a
result of such acquisition) in accordance with GAAP or changes as a result of
modifications of accounting policies shall be excluded;

 

(13)         any expenses, charges or losses to the extent covered by insurance
or indemnity and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the

 

17

--------------------------------------------------------------------------------


 

insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

 

(14)         any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

 

(15)         the following items shall be excluded:

 

(a)           any net unrealized gain or loss (after any offset) resulting in
such period from Swap Obligations and the application of Accounting Standards
Codification Topic No. 815, Derivatives and Hedging,

 

(b)           any net unrealized gain or loss (after any offset) resulting in
such period from currency translation gains or losses including those related to
currency remeasurements of Indebtedness (including any net loss or gain
resulting from Swap Obligations for currency exchange risk) and any other
foreign currency translation gains and losses, to the extent such gain or losses
are non-cash items,

 

(c)           any adjustments resulting for the application of Accounting
Standards Codification Topic No. 460, Guarantees, or any comparable regulation,

 

(d)           effects of adjustments to accruals and reserves during a prior
period relating to any change in the methodology of calculating reserves for
returns, rebates and other chargebacks, and

 

(e)           earn-out, non-compete and contingent consideration obligations
(including to the extent accounted for as bonuses or otherwise) and adjustments
thereof and purchase price adjustments; and

 

(16)         the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
SectionSection 7.06(i)(iii) shall be included in calculating Consolidated Net
Income as though such amounts had been paid as taxes directly by such Person for
such period.

 

In addition, to the extent not already included in the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.

 

“Consolidated Secured Net Debt” means Consolidated Total Net Debt minus the
portion of Indebtedness of the Borrower or any Restricted Subsidiary included in
Consolidated Total Net Debt that is not secured by any Lien on property or
assets of the Borrower or any Restricted Subsidiary.

 

“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such Test Period.

 

“Consolidated Total Assets” means the total assets of the Borrower and the
Restricted Subsidiaries on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Borrower delivered pursuant to
Sections 6.01(a) or (b).

 

“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an

 

18

--------------------------------------------------------------------------------


 

amount that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP (but (x) excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Transactions or any Permitted Acquisition and
(y) any Indebtedness that is issued at a discount to its initial principal
amount shall be calculated based on the entire principal amount thereof),
consisting of Indebtedness for borrowed money, purchase money indebtedness,
Attributable Indebtedness, and debt obligations evidenced by promissory notes,
bonds, debentures, loan agreements or similar instruments, minus the aggregate
amount of all unrestricted cash and Cash Equivalents on the balance sheet of the
Borrower and its Restricted Subsidiaries as of such date; provided that
Consolidated Total Net Debt shall not include Indebtedness (i) in respect of
letters of credit (including Letters of Credit), except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Net Debt
until three Business Days after such amount is drawn and (ii) of Unrestricted
Subsidiaries; it being understood, for the avoidance of doubt, that obligations
under Swap Contracts, deferred consideration, non-compete payments and earn-out
payments (to the extent such earn-out payments would not become a liability on
the balance sheet of such Person in accordance with GAAP as GAAP existed on
December 31, 2008) do not constitute Consolidated Total Net Debt.

 

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such Test Period.

 

“Consolidated Working Capital”  means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning set forth in the definition of “Affiliate.”

 

“Converted Restatement Effective Date Term Loans” means, as to any Amendment
No. 2 Consenting Lender that has indicated on its counterpart to Amendment No. 2
that it is requesting to convert its Restatement Effective Date Term Loans to a
New Term Loan, the entire aggregate principal amount of such Amendment No. 2
Consenting Lender’s New Term Loan outstanding on the Amendment No. 2 Effective
Date (or, if less, the amount notified to such Lender by the Administrative
Agent prior to the Amendment No. 2 Effective Date).

 

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

 

“Converting Term Lender” means each Existing Term Lender that has elected to
convert its Existing Term Loans to Restatement Effective Date Term Loans
pursuant to the Restatement Agreement.

 

“Converting Term Loans” means each Existing Term Loan as to which the Lender
thereof is a Converting Term Lender.

 

19

--------------------------------------------------------------------------------


 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has a
maturity no earlier, and, in the case of Refinancing Term Loans, a Weighted
Average Life to Maturity equal to or greater than the Refinanced Debt, (ii) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt plus accrued interest, fees, premiums (if any) and
penalties thereon and reasonable fees and expenses associated with the
refinancing, (iii) the terms and conditions of such Indebtedness (except as
otherwise provided in clause (ii) above and with respect to pricing, premiums,
fees, rate floors and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole) are no more favorable (as reasonably
determined by the Borrower) to the lenders or holders providing such
Indebtedness, than those applicable to the Refinanced Debt being refinanced
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date at the time of incurrence of such Indebtedness and it being
understood that to the extent any financial maintenance covenant is added for
the benefit of such (A) Credit Agreement Refinancing Indebtedness in the form of
Refinancing Term Loans or refinancing notes or other debt securities, no consent
shall be required from the Administrative Agent or any of the Lenders to the
extent that such financial maintenance covenant is also added for the benefit of
each Facility remaining outstanding after the incurrence or issuance of such
Credit Agreement Refinancing Indebtedness or (B) Credit Agreement Refinancing
Indebtedness in the form of Other Revolving Credit Commitments or Other
Revolving Credit Loans, no consent shall be required from the Administrative
Agent or any of the Lenders to the extent that such financial maintenance
covenant is also added for the benefit of the Revolving Credit Facility that
then benefits from a financial maintenance covenant and is remaining outstanding
after the incurrence of such Other Revolving Credit Commitments or Other
Revolving Credit Loans) (in each case, provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (iii) shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent notifies
the Borrower within such five (5) Business Day period that it disagrees with
such determination (including a description of the basis upon which it
disagrees)), and (iv) such Refinanced Debt shall be repaid, repurchased,
retired, defeased or satisfied and discharged, all accrued interest, fees,
premiums (if any) and penalties in connection therewith shall be paid, and all
commitments thereunder terminated, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)           $200,000,000; provided that no Event of Default has occurred and
is continuing or would result from any action taken pursuant to this clause (a);
plus

 

(b)           the Cumulative Retained Excess Cash Flow Amount at such time;
provided that no Event of Default has occurred and is continuing or would result
from any action taken pursuant to this clause (b); plus

 

(c)           the cumulative amount of cash and Cash Equivalent proceeds (other
than Excluded Contributions) from (i) the sale of Equity Interests (other than
any Disqualified Equity Interests and other than any Designated Equity
Contribution) of the Borrower or any direct or indirect parent of the Borrower
after the Restatement Effective Date and on or prior to such time (including
upon exercise of warrants or options) which proceeds have been contributed as
common equity to the capital of the Borrower or (ii) the common Equity Interests
of the Borrower (or Holdings or any direct or indirect parent of Holdings)
(other than Disqualified Equity Interests of the Borrower (or any direct or
indirect parent of the Borrower) and other

 

20

--------------------------------------------------------------------------------


 

than any Designated Equity Contribution) issued upon conversion of Indebtedness
(other than Indebtedness that is contractually subordinated to the Obligations)
of the Borrower or any Restricted Subsidiary of the Borrower owed to a Person
other than a Loan Party or a Restricted Subsidiary of a Loan Party, in each
case, (x) not previously applied for a purpose other than use in the Cumulative
Credit (including, for the avoidance of doubt, for the purposes of
SectionSection 7.03(n)(y)) and (y) not including Equity Interests purchased by
any direct or indirect parent of the Borrower using cash distributed by the
Borrower pursuant to Section 7.06(i)(iii); plus

 

(d)           100% of the aggregate amount of contributions to the common
capital (other than from a Restricted Subsidiary and other than (i) any
Designated Equity Contribution or (ii) the reinvestment by any direct or
indirect parent of the Borrower of cash distributed by the Borrower pursuant to
Section 7.06(i)(iii)) of the Borrower received in cash and Cash Equivalents
after the Restatement Effective Date (other than Excluded Contributions),
excluding any such amount that has been applied in accordance with
SectionSection 7.03(n)(y); plus

 

(e)           100% of the aggregate amount received by the Borrower or any
Restricted Subsidiary of the Borrower in cash and Cash Equivalents from:

 

(A)          the sale (other than to the Borrower or any Restricted Subsidiary)
of the Equity Interests of an Unrestricted Subsidiary or any minority
investments, or

 

(B)          any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of any minority investments (except to the extent increasing
Consolidated Net Income and excluding Excluded Contributions), or

 

(C)          any interest, returns of principal payments and similar payments by
an Unrestricted Subsidiary or received in respect of any minority investments
(except to the extent increasing Consolidated Net Income; plus

 

(f)            in the event any Unrestricted Subsidiary has been redesignated as
a Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) so long as such Investments were
originally made pursuant to SectionSection 7.02(n)(y); plus

 

(g)           to the extent not already included in Consolidated Net Income, an
amount equal to any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the Borrower or any Restricted
Subsidiary in respect of any Investments made pursuant to 
SectionSection 7.02(n)(y); plus

 

(h)           100% of the aggregate amount of any Declined Proceeds; minus

 

(i)            any amount of the Cumulative Credit used to make Investments
pursuant to  SectionSection 7.02(n)(y) after the Restatement Effective Date and
prior to such time; minus

 

(j)            any amount of the Cumulative Credit used to pay dividends or make
distributions pursuant to SectionSection 7.06(h)(y) after the Restatement
Effective Date and prior to such time; minus

 

(k)           any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings pursuant to
SectionSection 7.13(a)(v)(y) after the Restatement Effective Date and prior to
such time.

 

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the

 

21

--------------------------------------------------------------------------------


 

Retained Percentage of Excess Cash Flow, less the amount of Excess Cash Flow of
Foreign Subsidiaries to the extent and for so long as such Excess Cash Flow is
excluded from Excess Cash Flow prepayments pursuant to Section 2.05(b)(xi), for
all Excess Cash Flow Periods ending after the Restatement Effective Date and
prior to such date.

 

“Current Assets” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) of the Borrower and the Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments).

 

“Current Liabilities” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities of the Borrower and the Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current liabilities at such date of
determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is past due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves, and (e) any Revolving Credit Exposure.

 

“Debt Fund Affiliate” means (i) any fund managed by, or under common management
with GSO Capital Partners LP and Blackstone Tactical Opportunities Fund L.P.,
(ii) any fund managed by GSO Debt Funds Management LLC, Blackstone Debt Advisors
L.P., Blackstone Distressed Securities Advisors L.P., Blackstone Mezzanine
Advisors L.P. or Blackstone Mezzanine Advisors II L.P., and (iii) any other
Affiliate of the Investors or Holdings that is a bona fide debt fund or an
investment vehicle that is engaged in the making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” has the meaning set forth in SectionSection 2.05(b)(ix).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Credit Loans that are Base Rate
Loans plus (c) 2.00% per annum; provided that with respect to the overdue
principal or interest in respect of a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan, plus 2.00% per annum, in each case to
the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

 

“Designated Equity Contribution” has the meaning set forth in
SectionSection 8.05(a).

 

“Discount Prepayment Accepting Lender” has the meaning set forth in
SectionSection 2.05(a)(v)(B)(1).

 

“Discount Range” has the meaning set forth in SectionSection 2.05(a)(v)(C)(1).

 

22

--------------------------------------------------------------------------------


 

“Discount Range Prepayment Amount” has the meaning set forth in
SectionSection 2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit L-4.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit L-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning set forth in
SectionSection 2.05(a)(v)(C)(1).

 

“Discount Range Proration” has the meaning set forth in
SectionSection 2.05(a)(v)(C)(3).

 

“Discounted Prepayment Determination Date” has the meaning set forth in
SectionSection 2.05(a)(v)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with
SectionSection 2.05(a)(v)(B)(1), SectionSection 2.05(a)(v)(C)(1) or
SectionSection 2.05(a)(v)(D)(1), respectively, unless a shorter period is agreed
to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning set forth in
SectionSection 2.05(a)(v)(A).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to the Borrower and the Restricted Subsidiaries in the definition of
Consolidated EBITDA (and in the component definitions used therein) were
references to such Sold Entity or Business and its Subsidiaries or such
Converted Unrestricted Subsidiary and its Subsidiaries) or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination or expiration of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer)), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Equity Interests and other
than

 

23

--------------------------------------------------------------------------------


 

as a result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the expiration or termination of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer)), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of issuance
of such Equity Interests; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Holdings (or any direct or
indirect parent thereof), the Borrower or the Restricted Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 

“Disqualified Lenders” means (i) those Persons identified by the Borrower (or
one of its Affiliates) or the Sponsor to the Administrative Agent in writing on
or prior to April 16, 2015, (ii) competitors of the Borrower identified by the
Borrower to the Administrative Agent in writing from time to time prior to the
initial syndication of the Restatement Effective Date Term Loans or after the
ReinstatementRestatement Effective Date and (iii) any Affiliate of any Person
described in clause (i) or (ii) that is reasonably identifiable by name as an
Affiliate of such Person, other than bona fide debt fund Affiliates of such
Person. The list of Disqualified Lenders shall be made available to any Lender
upon request to the Administrative Agent.

 

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority, any
Governmental Authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

 

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or OID (amortized over the shorter of (x) the original stated life
of such Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding arrangement fees,
structuring fees, commitment fees, underwriting fees or other fees payable to
any lead arranger (or its affiliates) in connection with the commitment or
syndication of such Indebtedness.

 

“Eligible Assignee” has the meaning set forth in SectionSection 10.07(a).

 

24

--------------------------------------------------------------------------------


 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and Hazardous Materials or the protection of human health and
safety as it relates to any of the foregoing or occupational and mining health
and safety, including any applicable provisions of CERCLA and the Federal Mine
Safety and Health Act of 1977.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to, any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or determination that a Multiemployer Plan is in reorganization;
(d) the filing by the PBGC of a notice of intent to terminate any Pension Plan,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, respectively, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) appointment of a trustee to administer any Pension Plan or Multiemployer
Plan; (f) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code or Section 302 or 303 of ERISA,
whether or not waived; (g) any Foreign Benefit Event; or (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Rate” means:

 

(a)              for any Interest Period with respect to a Eurocurrency Rate
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate,

 

25

--------------------------------------------------------------------------------


 

which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; and

 

(b)              for any interest calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further,
that solely with respect to the Restatement Effective Date Term Loans, the
Eurocurrency Rate shall be deemed to be not be less than 0.75% per annum in all
caseszero.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

 

“Event of Default” has the meaning set forth in SectionSection 8.01.

 

“Excess Cash Flow” means, for any period, an amount equal to (a) the sum,
without duplication, of (i) Consolidated Net Income for such period, (ii) an
amount equal to the amount of all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income, (iii) decreases in Consolidated
Working Capital and long-term accounts receivable of the Borrower and its
Restricted Subsidiaries for such period (other than any such decreases arising
from acquisitions or dispositions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting), and (iv) an amount equal to the aggregate net non-cash loss on
Dispositions by the Borrower and its Restricted Subsidiaries during such period
(other than sales in the ordinary course of business) or any cash gain, in each
case to the extent deducted in arriving at such Consolidated Net Income, minus
(b) the sum, without duplication, of (i) an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income and cash
charges included in clauses (1) through (16) of the definition of “Consolidated
Net Income,” (ii) without duplication of amounts deducted pursuant to clause
(xi) below in prior fiscal years, the amount of Capital Expenditures or
acquisitions of intellectual property to the extent not expensed and Capitalized
Software Expenditures accrued or made in cash or accrued during such period, to
the extent that such Capital Expenditures or acquisitions were financed with
internally generated cash or borrowings under the Revolving Credit Facility and
were not made by utilizing the Cumulative Retained Excess Cash Flow Amount,
(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower or its Restricted Subsidiaries during such period (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any scheduled repayment of Term Loans pursuant to SectionSection 2.07, and
(C) any mandatory prepayment of Term Loans pursuant to
SectionSection 2.05(b)(ii) to the extent required due to a Disposition that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase but excluding (X) all other voluntary and mandatory
prepayments of Term Loans and all prepayments and repayments of Revolving Credit
Loans and Swing Line Loans and (Y) all prepayments in respect of any other
revolving credit facility, except in the case of clause (Y) to the extent there
is an equivalent permanent reduction in commitments thereunder), to the extent
financed with internally generated cash, (iv) an amount equal to the aggregate
net non-cash gain on Dispositions by the Borrower and its Restricted
Subsidiaries during such period (other than Dispositions in the ordinary course
of business) to the extent included in arriving at such Consolidated Net Income,
(v) increases in Consolidated Working Capital and long-term accounts receivable
of the Borrower and its Restricted Subsidiaries for such period (other than any
such increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries during such period or the application of purchase
accounting), (vi) cash payments by the Borrower and its Restricted Subsidiaries
during such period in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness, (vii) without duplication of
amounts deducted

 

26

--------------------------------------------------------------------------------


 

pursuant to clause (xi) below in prior fiscal years, the amount of Investments
and acquisitions made by the Borrower and its Restricted Subsidiaries during
such period and paid in cash pursuant to SectionSection 7.02 (other than
Section 7.02(a), (c) or (x)) to the extent that such Investments and
acquisitions were financed with internally generated cash or the proceeds of
Revolving Credit Loans and were not made by utilizing the Cumulative Retained
Excess Cash Flow Amount, (viii) the amount of Restricted Payments paid during
such period pursuant to SectionSection 7.06(i) (clauses (i), (ii) or (iii) only)
or SectionSection 7.06(g) to the extent such Restricted Payments were financed
with internally generated cash or the proceeds of Revolving Credit Loans,
(ix) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and were financed using internally generated cash,
(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and its Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness
to the extent financed with internally generated cash, (xi) without duplication
of amounts deducted from Excess Cash Flow in prior periods, the aggregate
consideration required to be paid in cash by the Borrower and its Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to acquisitions that
constitute Investments permitted under this Agreement or Capital Expenditures or
acquisitions of intellectual property to the extent not expected to be
consummated or made, plus any restructuring cash expenses, pension payments or
tax contingency payments that have been added to Excess Cash Flow pursuant to
clause (a)(ii) above required to be made, in each case during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that to the extent the aggregate amount of internally generated cash
not utilizing the Cumulative Retained Excess Cash Flow Amount actually utilized
to finance such Investment, Capital Expenditures or acquisitions of intellectual
property during such period of four consecutive fiscal quarters is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, (xii) the amount of cash taxes paid in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period, (xiii) cash expenditures in respect of
Swap Contracts during such fiscal year to the extent not deducted in arriving at
such Consolidated Net Income, (xiv) any payment of cash to be amortized or
expensed over a future period and recorded as a long-term asset and (xv) without
duplication of amounts deducted from Excess Cash Flow in prior periods, earn-out
payments and non-compete payments actually made and that are permitted to be
made under this Agreement.  Notwithstanding anything in the definition of any
term used in the definition of Excess Cash Flow to the contrary, all components
of Excess Cash Flow shall be computed for the Borrower and its Restricted
Subsidiaries on a consolidated basis.

 

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
the fiscal year ending on or about December 31, 2015, but in all cases for
purposes of calculating the Cumulative Retained Excess Cash Flow Amount shall
only include such fiscal years for which financial statements and a Compliance
Certificate have been delivered in accordance with Sections 6.01(a) and
6.02(a) and for which any prepayments required by Section 2.05(b)(i) (if any)
have been made (it being understood that the Retained Percentage of Excess Cash
Flow for any Excess Cash Flow Period shall be included in the Cumulative
Retained Excess Cash Flow Amount regardless of whether a prepayment is required
by Section 2.05(b)(i)).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement.”

 

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from:

 

(1)                                 contributions to its common equity capital;

 

27

--------------------------------------------------------------------------------


 

(2)                                 dividends, distributions, fees and other
payments (A) from Unrestricted Subsidiaries and any of their Subsidiaries,
(B) received in respect of any minority investments and (C) from any joint
ventures that are not Restricted Subsidiaries; and

 

(3)                                 the sale (other than to a Subsidiary of the
Borrower or to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement of the Borrower) of Equity
Interest (other than Disqualified Equity Interests and preferred stock) of the
Borrower (or any direct or indirect parent of the Borrower to the extent
contributed as common Equity Interests by the Borrower);

 

in each case to the extent designated as Excluded Contributions by the Borrower
within 180 days of the date such capital contributions are made, such dividends,
distributions, fees or other payments are paid, or the date such Equity
Interests are sold, as the case may be, or, if earlier, so long as and to the
extent designated as Excluded Contributions by the Borrower in a Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a).

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary of a Guarantor
that does not have total assets in excess of 3.5% of Consolidated Total Assets,
individually or in the aggregate with all other Subsidiaries excluded via this
clause (b), (c) [reserved], (d) any Subsidiary that is prohibited by applicable
Law or Contractual Obligations existing on the Restatement Effective Date (or,
in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval, license or authorization has been obtained), (e) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent, in consultation with the Borrower, the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (f) any direct or indirect Foreign Subsidiary of the
Borrower, (g) any Subsidiary with respect to which the provision of a guarantee
by it would result in material adverse tax consequences to Holdings, the
Borrower, or any of its Restricted Subsidiaries, as reasonably determined by the
Borrower in consultation with the Administrative Agent, (h) any not-for-profit
Subsidiaries, (i) any Unrestricted Subsidiaries, (j) any direct or indirect
Domestic Subsidiary (x) that is a direct or indirect Subsidiary of a Foreign
Subsidiary that is a CFC or (y) substantially all of whose assets consist of
capital stock and/or indebtedness of (i) one or more Foreign Subsidiaries that
are CFCs or (ii) other Subsidiaries described in this clause (y), and any other
assets incidental thereto (any Subsidiary described in this clause (y), a
“FSHCO”), and (k) any captive insurance subsidiaries.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to SectionSection 11.12
and any other applicable agreement for the benefit of such Guarantor and any and
all applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section
2(h)(7)(C) of the Commodity Exchange Act, at the time the guarantee of (or grant
of such security interest by, as applicable) such Guarantor becomes or would
become effective with respect to such Swap Obligation or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Loan Parties and the Approved
Counterparty applicable to such Swap Obligations.  If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to the
Swap for which such guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

28

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” has the meaning set forth in the preliminary
statements hereto.

 

“Existing Revolver Tranche” has the meaning set forth in SectionSection 2.16(b).

 

“Existing Term Loan Tranche” has the meaning set forth in
SectionSection 2.16(a).

 

“Existing Term Lender” means a Term Lender that holds Existing Term Loans
immediately prior to the Restatement Effective Date.

 

“Existing Term Loan” means each “Term Loan” as defined in the Existing Credit
Agreement.

 

“Expiring Credit Commitment” has the meaning set forth in
SectionSection 2.04(g).

 

“Extended Revolving Credit Commitments” has the meaning set forth in
SectionSection 2.16(b).

 

“Extended Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from an Extension Amendment.

 

“Extended Term Loans” has the meaning set forth in SectionSection 2.16(a).

 

“Extending Revolving Credit Lender” has the meaning set forth in
SectionSection 2.16(c).

 

“Extending Term Lender” has the meaning set forth in SectionSection 2.16(c).

 

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to SectionSection 2.16 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning set forth in SectionSection 2.16(d).

 

“Extension Election” has the meaning set forth in SectionSection 2.16(c).

 

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

 

“Facility” means the Restatement Effective DateNew Term Loans, a given Class of
Incremental Term Loans, a given Refinancing Series of Refinancing Term Loans, a
given Extension Series of Extended Term Loans, the Revolving Credit Facility, a
given Class of Incremental Revolving Credit Commitments, a given Refinancing
Series of Other Revolving Credit Commitments or a given Extension Series of
Extended Revolving Credit Commitments, as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to
Section 1471(b)(1) of the Code), as of the Closing Date (and any amended or
successor version thereof that is substantively comparable and not materially
more onerous to comply with), any current or future Treasury Regulations or
other official administrative guidance promulgated thereunder and any
intergovernmental agreements entered into in connection with the implementation
thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
mem-bersmembers of the Federal Reserve System, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day,

 

29

--------------------------------------------------------------------------------


 

and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means that certain Amended and Restated Fee Letter, dated May 11,
2015, among Summit Materials, LLC, Bank of America, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Deutsche Bank AG New York Branch, Deutsche Bank
Securities Inc., Goldman Sachs Banks USA, Citigroup Global Markets Inc.,
Barclays Bank PLC, RBC Capital Markets, Royal Bank of Canada and Blackstone
Holdings Finance Co. L.L.C.

 

“Financial Covenant Event of Default” has the meaning provided in
SectionSection 8.01(b).

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J (which agreement in such form or with
immaterial changes thereto the Collateral Agent is authorized to enter into)
among Holdings, the Borrower, the Subsidiaries of the Borrower from time to time
party thereto, the Collateral Agent and one or more collateral agents or
representatives for the holders of Indebtedness that is permitted under
SectionSection 7.03 to be, and intended to be, secured on a pari passu basis
with the Liens securing the Obligations.

 

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication:

 

(1)                                 Consolidated Interest Expense of such Person
for such period;

 

(2)                                 all cash dividends or other distributions
paid (excluding items eliminated in consolidation) on any series of preferred
stock during such period; and

 

(3)                                 all cash dividends or other distributions
paid (excluding items eliminated in consolidation) on any series of Disqualified
Equity Interests during such period.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from any applicable Governmental Authority or (b) the failure to make the
required contributions or payments, under any applicable Law, on or before the
due date for such contributions or payments.

 

“Foreign Disposition” has the meaning set forth in SectionSection 2.05(b)(xi).

 

“Foreign Pension Plan” means any benefit plan that under applicable Law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

 

30

--------------------------------------------------------------------------------


 

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined on a consolidated basis in accordance with GAAP in
good faith by a Responsible Officer.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“FSHCO” has the meaning set forth in the definition of “Excluded Subsidiary”.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; it being understood that, for purposes
of the Credit Agreement and the other Loan Documents, all references to codified
accounting standards specifically named in the Credit Agreement shall be deemed
to include any successor, replacement, amendment or updated accounting standard
under GAAP; provided, however, that (i) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) GAAP shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under FASB ASC Topic 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value,” as
defined therein, and Indebtedness shall be measured at the aggregate principal
amount thereof.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning set forth in SectionSection 10.07(h).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by

 

31

--------------------------------------------------------------------------------


 

such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in SectionSection 11.01.

 

“Guarantors” means, collectively, (i) Holdings, (ii) the wholly owned Domestic
Subsidiaries of the Borrower (other than any Excluded Subsidiary), (iii) those
wholly owned Domestic Subsidiaries that issue a Guaranty of the Obligations
after the Closing Date pursuant to SectionSection 6.11 or otherwise, at the
option of the Borrower, issues a Guaranty of the Obligations after the Closing
Date and (iv) solely in respect of any Secured Hedge Agreement or Treasury
Services Agreement to which the Borrower is not a party, the Borrower, in each
case, until the Guaranty thereof is released in accordance with this Agreement.

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

 

“Hedge Bank” means any Agent, Lender or any Affiliate of an Agent or Lender at
the time it entered into a Secured Hedge Agreement.

 

“Holdings” means Summit Materials Intermediate Holdings, LLC, a Delaware limited
liability company, if it is the direct parent of the Borrower, or, if not, any
Domestic Subsidiary of Summit Materials Intermediate Holdings, LLC that directly
owns 100% of the issued and outstanding Equity Interests in the Borrower and
issues a Guarantee of the Obligations and agrees to assume the obligations of
“Holdings” pursuant to this Agreement and the other Loan Documents pursuant to
one or more instruments in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Holdings Pledge Agreement” means the Holdings Pledge Agreement, dated as of the
Closing Date, among Holdings and the Collateral Agent.

 

“Honor Date” has the meaning set forth in SectionSection 2.03(c)(i).

 

“Identified Participating Lenders” has the meaning set forth in
SectionSection 2.05(a)(v)(C)(3).

 

“Identified Qualifying Lenders” has the meaning set forth in
SectionSection 2.05(a)(v)(D)(3).

 

“Immaterial Subsidiary” has the meaning set forth in SectionSection 8.03.

 

“Incremental Amendment” has the meaning set forth in SectionSection 2.14(f).

 

“Incremental Base Amount” means $225,000,000.

 

“Incremental Commitments” has the meaning set forth in SectionSection 2.14(a).

 

32

--------------------------------------------------------------------------------


 

“Incremental Equivalent First Lien Debt” has the meaning set forth in
SectionSection 7.03(q).

 

“Incremental Equivalent Junior Debt” has the meaning set forth in
SectionSection 7.03(q).

 

“Incremental Equivalent Unsecured Debt” has the meaning set forth in
SectionSection 7.03(w).

 

“Incremental Facility Closing Date” has the meaning set forth in
SectionSection 2.14(d).

 

“Incremental Lenders” has the meaning set forth in SectionSection 2.14(c).

 

“Incremental Loan” has the meaning set forth in SectionSection 2.14(b).

 

“Incremental Loan Request” has the meaning set forth in SectionSection 2.14(a).

 

“Incremental Revolving Credit Commitments” has the meaning set forth in
SectionSection 2.14(a).

 

“Incremental Revolving Credit Lender” has the meaning set forth in
SectionSection 2.14(c).

 

“Incremental Revolving Credit Loan” has the meaning set forth in
SectionSection 2.14(b).

 

“Incremental Term Commitments” has the meaning set forth in
SectionSection 2.14(a).

 

“Incremental Term Lender” has the meaning set forth in SectionSection 2.14(c).

 

“Incremental Term Loan” has the meaning set forth in SectionSection 2.14(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions which may have been reimbursed) of all
outstanding letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
and accrued expenses payable in the ordinary course of business, (ii) any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and (iii) accruals for payroll and
other liabilities accrued in the ordinary course);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements and mortgage, industrial revenue bond, industrial development bond
and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests;

 

33

--------------------------------------------------------------------------------


 

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of the Borrower appearing on the balance sheet of the Borrower
solely by reason of push-down accounting under GAAP shall be excluded; and

 

(h)                                 to the extent not otherwise included above,
all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of the Borrower and its Restricted Subsidiaries,
exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business and (C) exclude obligations under or in respect of operating
leases or sale lease-back transactions (except any resulting Capitalized Lease
Obligations).  The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of Indebtedness of any Person for purposes of clause (e) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. Notwithstanding anything in this
definition to the contrary, Indebtedness shall be calculated without giving
effect to the effects of Financial Accounting Standards Board Accounting
Standards Codification 815 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose hereunder as a result of accounting for any embedded derivatives created
by the terms of such Indebtedness.

 

“Indemnified Liabilities” has the meaning set forth in SectionSection 10.05.

 

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such Agent’s or Lender’s being
organized in or having its principal office (or, in the case of any Lender, its
applicable Lending Office) in such jurisdiction (or any political subdivision
thereof), or (B) as a result of any other connection between such Lender or
Agent and such jurisdiction other than any connections arising from executing,
delivering, being a party to, engaging in any transactions pursuant to,
performing its obligations under, receiving payments under, or enforcing, any
Loan Document, (ii) Taxes attributable to the failure by any Agent or Lender to
deliver the documentation required to be delivered pursuant to Section 3.01(d),
(iii) any branch profits Taxes imposed by the United States or any similar Tax,
imposed by any jurisdiction described in clause (i) above, (iv) in the case of
any Lender (other than an assignee pursuant to a request by the Borrower under
SectionSection 3.07), any U.S. federal withholding Tax that is imposed pursuant
to a law in effect on the date such Lender acquires an interest in the
applicable Commitment (or, if such Lender did not fund the applicable Loan
pursuant to a prior Commitment, on the date such Lender acquires its interest in
such Loan), or designates a new Lending Office, except in each case to the
extent that, pursuant to Section 3.01, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender acquired
the applicable interest in a Loan or Commitment or to such Lender immediately
before it designated a new Lending Office and (v) any withholding Taxes imposed
under FATCA.  For the avoidance of doubt, the term “Lender” for purposes of this
definition shall include each L/C Issuer and Swing Line Lender.

 

“Indemnitees” has the meaning set forth in SectionSection 10.05.

 

“Information” has the meaning set forth in SectionSection 10.08.

 

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit I.

 

34

--------------------------------------------------------------------------------


 

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made;
provided that the RestatementAmendment No. 2 Effective Date shall be an Interest
Payment Date with respect to all Restatement Effective Date Term Loans
outstanding on such date immediately prior to the RestatementAmendment No. 2
Effective Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or, to the extent set forth in Section
2.01(a)(ii) or otherwise agreed by the Administrative Agent, less than one month
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall, subject to clause (iii) below, be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)                                  any Interest Period (other than an
Interest Period having a duration of less than one month) that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person excluding, in the case of the Borrower and
its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice) or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Investors” means (i) Blackstone Capital Partners V L.P. and its Affiliates and
any investment funds advised or managed by any of the foregoing (other than any
portfolio operating companies of Blackstone Capital Partners V L.P.) and
(ii) Silverhawk Summit, L.P. and its Affiliates and any investment funds advised
or managed by any of the foregoing (other than any portfolio operating companies
of Silverhawk Summit, L.P.).

 

“IP Rights” has the meaning set forth in SectionSection 5.17.

 

35

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Junior Financing” has the meaning set forth in SectionSection 7.13(a).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Junior Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Collateral Agent and the Borrower,
among Holdings, the Borrower, the Subsidiaries of the Borrower from time to time
party thereto, the Collateral Agent and one or more collateral agents or
representatives for the holders of Indebtedness issued or incurred pursuant to
Sections 7.03(g)(y)(i), (q)(y) or (s) that are intended to be secured on a basis
junior to the Liens securing the Obligations.  Wherever in this Agreement, an
Other Debt Representative is required to become party to the Junior Lien
Intercreditor Agreement, if the related Indebtedness is the initial Indebtedness
incurred by the Borrower or any Restricted Subsidiary to be secured by a Lien on
a basis junior to the Liens securing the Obligations, then the Borrower,
Holdings, the Subsidiary Guarantors, the Collateral Agent and the Other Debt
Representative for such Indebtedness shall be authorized to execute and deliver
the Junior Lien Intercreditor Agreement.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.  All L/C
Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit pursuant to Section 2.03, as such
commitment is set forth on Schedule 1.01A.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

 

“L/C Issuer” means Bank of America, N.A. and any other Lender that becomes an
L/C Issuer in accordance with Sections 2.03(k) or 10.07(k), in its capacity as
an issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.  If there is more than one L/C Issuer at any given time, the
term L/C Issuer shall refer to the relevant L/C Issuer(s).

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
SectionSection 2.03(l).  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

 

36

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

 

“LCA Election” has the meaning set forth in SectionSection 1.02(h).

 

“LCA Test Date” has the meaning set forth in SectionSection 1.02(h).

 

“Lead Arrangers” means, collectively means, (a) Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Citigroup
Global Markets Inc., Barclays Bank PLC and RBC Capital Markets, in their
respective capacities as joint lead arrangers and joint bookrunners under this
Agreement., (b) with respect to Amendment No. 1, Bank of America, N.A., Barclays
Bank PLC, Citigroup Global Markets Inc., Deutsche Bank Securities Inc., Goldman
Sachs Bank USA and Royal Bank of Canada, in their respective capacities as joint
lead arrangers and joint bookrunners under Amendment No. 1 and (c) with respect
to Amendment No. 2, Bank of America, N.A., Barclays Bank PLC, Citigroup Global
Markets Inc., Deutsche Bank Securities Inc., Goldman Sachs Bank USA and Royal
Bank of Canada in their respective capacities as joint lead arrangers and joint
bookrunners under Amendment No. 2.

 

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.

 

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure; (ii) the failure of any
Lender to pay over to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, unless subject to a good faith dispute; (iii) a
Lender has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations, or has made a public statement to
that effect with respect to its funding obligations, under the Revolving Credit
Facility or under other agreements generally in which it commits to extend
credit; (iv) a Lender has failed, within three Business Days after request by
the Administrative Agent, to confirm that it will comply with its funding
obligations under the Revolving Credit Facility; or (v) a Lender has admitted in
writing that it is insolvent or such Lender becomes subject to a Lender-Related
Distress Event or (vi) a Lender has become the subject of a Bail-In Action. Any
determination by the Administrative Agent that a Lender Default has occurred
under any one or more of clauses (i) through (vvi) above shall be conclusive and
binding absent manifest error, and the applicable Lender shall be deemed to be a
Defaulting Lender (subject to SectionSection 2.17(b)) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer, each Swing Line
Lender and each Lender.

 

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or

 

37

--------------------------------------------------------------------------------


 

acquisition of any equity interests in any Lender or any person that directly or
indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Issuance Request” means a letter of credit request
substantially in the form of Exhibit B.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower and its
Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement the consummation of which is not conditioned on the availability of,
or on obtaining, third party acquisition financing and which is designated as a
Limited Condition Acquisition by the Borrower or such Restricted Subsidiary in
writing to the Administrative Agent on or prior to the date the definitive
agreements for such acquisition are entered into.

 

“Loan” means an extension of credit by a Lender to the Borrower under
ArticleArticle 2 in the form of a Term Loan, a Revolving Credit Loan or a Swing
Line Loan (including any Incremental Term Loan and any extensions of credit
under any Revolving Commitment Increase).

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) Amendment No. 1,
(iii) Amendment No. 2, (iv) the Notes, (iiiv) the Collateral Documents, (ivvi)
each Intercreditor Agreement to the extent then in effect, (vvii) each Letter of
Credit Issuance Request and (viviii) any Refinancing Amendment, Incremental
Amendment or Extension Amendment.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Management Stockholders” means the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.

 

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

 

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of Holdings on the date of the
declaration of a Restricted Payment multiplied by (ii) the arithmetic mean of
the closing prices per share of such common Equity Interests on the

 

38

--------------------------------------------------------------------------------


 

principal securities exchange on which such common Equity Interests are traded
for the 30 consecutive trading days immediately preceding the date of
declaration of such Restricted Payment.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole; (b) material
adverse effect on the ability of the Loan Parties (taken as a whole) to fully
and timely perform any of their payment obligations under any Loan Document to
which the Borrower or any of the Loan Parties is a party; or (c) material
adverse effect on the rights and remedies available to the Lenders or any Agent
under any Loan Document.

 

“Material Real Property” means (i) the fee owned Real Property set forth on
Schedule 6.11 and (ii) any fee owned Real Property located in the United States
that is owned by any Loan Party (other than fee owned real property owned by
Hamm, Inc. and its subsidiaries on the Closing Date or any other owned real
property subject to a Lien permitted by clause (u) or (w) of Section 7.01 to the
extent and for so long as the documentation governing such Lien prohibits the
granting of a Mortgage thereon to secure the Obligations) with a fair market
value in excess of $10,000,000 (at the Restatement Effective Date or, with
respect to Real Property acquired after the Restatement Effective Date, at the
time of acquisition, in each case, as reasonably estimated by the Borrower in
good faith).

 

“Maturity Date” means (i) with respect to the Restatement Effective DateNew Term
Loans, the date that is seven years after the RestatementAmendment No. 2
Effective Date, (ii) with respect to the Revolving Credit Commitments, March 11,
2020, (iii) with respect to any tranche of Extended Term Loans or Extended
Revolving Credit Commitments, the final maturity date applicable thereto as
specified in the applicable Extension Request accepted by the respective Lender
or Lenders, (iv) with respect to any Refinancing Term Loans or Other Revolving
Credit Commitments, the final maturity date applicable thereto as specified in
the applicable Refinancing Amendment and (v) with respect to any Incremental
Term Loans or Incremental Revolving Credit Commitments, the final maturity date
applicable thereto as specified in the applicable Incremental Amendment;
provided, in each case, that if such date is not a Business Day, then the
applicable Maturity Date shall be the next succeeding Business Day.

 

“Maximum Rate” has the meaning set forth in SectionSection 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

 

“Mortgaged Property” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

 

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds to secure
debt, hypothecs and mortgages made by the Loan Parties in favor or for the
benefit of the Collateral Agent on behalf of the Secured Parties creating and
evidencing a Lien on a Mortgaged Property in form and substance reasonably
satisfactory to the Collateral Agent with such terms and provisions as may be
required by the applicable Laws of the relevant jurisdiction, and any other
mortgages executed and delivered pursuant to SectionSection 6.11 or 6.13, in
each case, as the same may from time to time be amended, restated, supplemented,
or otherwise modified.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

 

39

--------------------------------------------------------------------------------


 

“Net Proceeds” means:

 

(a)                                 100% of the cash proceeds actually received
by the Borrower or any of the Restricted Subsidiaries (including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but in each
case only as and when received) from any Disposition or Casualty Event, net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness that is secured by a Lien (other than a Lien that
ranks pari passu with or subordinated to the Liens securing the Obligations) on
the asset subject to such Disposition or Casualty Event and that is required to
be repaid (and is timely repaid) in connection with such Disposition or Casualty
Event (other than Indebtedness under the Loan Documents), (iii) in the case of
any Disposition or Casualty Event by a non-wholly owned Restricted Subsidiary,
the pro rata portion of the Net Proceeds thereof (calculated without regard to
this clause (iii)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, (iv) taxes paid or reasonably estimated to be
payable as a result thereof, and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (i) above)
(x) related to any of the applicable assets and (y) retained by the Borrower or
any of the Restricted Subsidiaries including, without limitation, pension and
other postemployment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Disposition or Casualty Event occurring on the date of such
reduction); provided that if no Default exists, the Borrower may reinvest any
portion of such proceeds in assets useful for its business within 12 months of
such receipt and such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 12 months of such receipt, so reinvested or
contractually committed to be so reinvested (it being understood that if any
portion of such proceeds are not so used within such 12-month period but within
such 12-month period are contractually committed to be used, then upon the
termination of such contract or if such Net Proceeds are not so used within 18
months of initial receipt, such remaining portion shall constitute Net Proceeds
as of the date of such termination or expiry without giving effect to this
proviso; it being further understood that such proceeds shall constitute Net
Proceeds notwithstanding any investment notice if there is a Specified Default
at the time of a proposed reinvestment unless such proposed reinvestment is made
pursuant to a binding commitment entered into at a time when no Specified
Default was continuing); provided, further, that no proceeds realized in a
single transaction or series of related transactions shall constitute Net
Proceeds unless (x) such proceeds shall exceed $15,000,000 and (y) the aggregate
net proceeds excluded under clause (x) exceeds $30,000,000 in any fiscal year
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Proceeds under this clause (a)), and

 

(b)                                 100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower or any of the Restricted
Subsidiaries of any Indebtedness, net of all taxes paid or reasonably estimated
to be payable as a result thereof and fees (including investment banking fees
and discounts), commissions, costs and other expenses, in each case incurred in
connection with such incurrence, issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Restricted Subsidiary
shall be disregarded.

 

“New Term Commitment” means the obligation of the New Term Lender to make a New
Term Loan immediately following the Amendment No. 2 Effective Date in an
aggregate principal amount equal to

 

40

--------------------------------------------------------------------------------


 

the excess of $635,374,999.99 over the aggregate principal amount of Converted
Restatement Effective Date Term Loans.

 

“New Term Lender” means the Lender identified as such in Amendment No. 2.

 

“New Term Loan” has the meaning assigned to such term in Section 2.01(a).

 

“Non-Consenting Lender” has the meaning set forth in SectionSection 3.07(d).

 

“Non-ConvertingConverted Restatement Effective Date Term Loan” means each
ExistingRestatement Effective Date Term Loan (or portion thereof) other than a
ConvertingConverted Restatement Effective Date Term Loan.

 

“Non-Debt Fund Affiliate” means any Affiliate of the Investors other than
(a) Holdings or any Subsidiary of Holdings, (b) any Debt Fund Affiliates and
(c) any natural person.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Expiring Credit Commitment” has the meaning set forth in
SectionSection 2.04(g).

 

“Non-Extension Notice Date” has the meaning set forth in
SectionSection 2.03(b)(iii).

 

“Not Otherwise Applied” means, with reference to any amount of proceeds of any
transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to SectionSection 2.05(b), (b) was not previously (and
is not concurrently being) applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was or is (or may
have been) contingent on receipt of such amount or utilization of such amount
for a specified purpose, (c) was not utilized pursuant to SectionSection 8.05,
(d) was not applied to incur Indebtedness pursuant to Section 7.03(n)(y),
(e) was not utilized to make Restricted Payments pursuant to SectionSection 7.06
(other than pursuant to Section 7.06(h)(y)), (f) was not utilized to make
Investments pursuant to Sections 7.02(n), (p), (v), (w) or (z), (g) was not
utilized to make prepayments of any Junior Financing pursuant to
SectionSection 7.13 (other than SectionSection 7.13(a)(v)(y)) or (h) was not
utilized to increase availability under clause (c) of the definition of
Cumulative Credit. The Borrower shall promptly notify the Administrative Agent
of any application of such amount as contemplated by (b) through (h) above.

 

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and
(y) obligations of the Borrower or any Restricted Subsidiary arising under any
Secured Hedge Agreement or any Treasury Services Agreement.  Without limiting
the generality of the foregoing, the Obligations of the Loan Parties under the
Loan Documents (and of their Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit fees,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party.  Notwithstanding the foregoing, the obligations of
the Borrower or any Restricted Subsidiary under any Secured Hedge Agreement or
any Treasury Services Agreement shall be secured and guaranteed pursuant to the
Collateral Documents and the Guaranty only to the extent that, and for so long
as, the other

 

41

--------------------------------------------------------------------------------


 

Obligations are so secured and guaranteed. Notwithstanding the foregoing,
Obligations of any Guarantor shall in no event include any Excluded Swap
Obligations of such Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Offered Amount” has the meaning set forth in SectionSection 2.05(a)(v)(D)(1).

 

“Offered Discount” has the meaning set forth in SectionSection 2.05(a)(v)(D)(1).

 

“OID” means original issue discount.

 

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Applicable Indebtedness” has the meaning set forth in
SectionSection 2.05(b)(ii).

 

“Other Debt Representative” means, with respect to any secured Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

 

“Other Taxes” has the meaning set forth in SectionSection 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding Principal
Amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the aggregate outstanding Principal Amount thereof on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

 

“Participant” has the meaning set forth in SectionSection 10.07(f).

 

“Participant Register” has the meaning set forth in SectionSection 10.07(f).

 

“Participating Lender” has the meaning set forth in
SectionSection 2.05(a)(v)(C)(2).

 

42

--------------------------------------------------------------------------------


 

“Partners” means, at any time, each person listed as a partner (including the
general partner) on the books and records of Summit Holdings, in each case for
so long as he, she or it remains a partner of Summit Holdings as provided under
the Partnership Agreement.

 

“Partnership Agreement” means the Fourth Amended and Restated Limited
Partnership Agreement of Summit Holdings, dated as of March 11, 2015, as amended
from time to time to the extent permitted by the Loan Documents.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

 

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.

 

“Permitted Acquisition” has the meaning set forth in SectionSection 7.02(i).

 

“Permitted Asset Swap” means the concurrent purchase and sale, trade-in or
exchange of equipment or other property of a nature or type that is used or
useful in a Permitted Business or a combination of such equipment or property
and cash or Cash Equivalents between the Borrower or any of its Subsidiaries and
another Person; provided, that (x) any cash or Cash Equivalents received must be
applied in accordance with Section 2.05(b) and (y) the fair market value of the
equipment or property received is at least as great as the fair market value of
the equipment or other property being traded-in or exchanged.

 

“Permitted Business” means any business that is related, ancillary or
complementary to the businesses of the Borrower and its Subsidiaries on the
Restatement Effective Date.

 

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

 

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by the Borrower
in the form of one or more tranches of loans under this Agreement; provided that
(i) such Indebtedness is secured by the Collateral on a pari passu basis with
the Liens securing the Obligations and is not secured by any property or assets
of Holdings, the Borrower or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors or (iii) such
Indebtedness does not mature on or prior to the date that is the Latest Maturity
Date at the time such Indebtedness is incurred or issued or have a shorter
Weighted Average Life to Maturity than the Restatement Effective DateNew Term
Loans.

 

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of secured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower in the form of one or more
series of senior secured notes; provided that (i) such Indebtedness is secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Liens securing the Obligations and is not secured by any
property or assets of Holdings, the Borrower or any Restricted Subsidiary other
than the Collateral, (ii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) on or prior to the date that is the Latest Maturity Date at the time
such Indebtedness is incurred or issued, (iv) the security

 

43

--------------------------------------------------------------------------------


 

agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(v) an Other Debt Representative acting on behalf of the holders of such
Indebtedness shall have become party to each Intercreditor Agreement.  Permitted
First Priority Refinancing Notes will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Permitted Holders” means each of (a) the Investors and (b) the Management
Stockholders (provided that if the Management Stockholders own beneficially or
of record more than fifteen percent (15%) of the outstanding voting stock of
Holdings in the aggregate, they shall be treated as Permitted Holders of only
fifteen percent (15%) of the outstanding voting stock of Holdings at such time).

 

“Permitted Intercompany Activities” means any transactions between or among the
Borrower and its Restricted Subsidiaries that are entered into in the ordinary
course of business of the Borrower and its Restricted Subsidiaries and, in the
good faith judgment of the Borrower are necessary or advisable in connection
with the ownership or operation of the business of the Borrower and its
Restricted Subsidiaries, including, but not limited to, (i) payroll, cash
management, purchasing, insurance and hedging arrangements and (ii) management,
technology and licensing arrangements.

 

“Permitted Junior Lien Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
junior lien secured notes or junior lien secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a junior priority basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and is not secured by any property or assets of
Holdings, the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) an Other Debt Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Junior Lien Intercreditor Agreement
as a “Junior Lien Representative”, and (iii) such Indebtedness meets the
Permitted Other Debt Conditions.  Permitted Junior Lien Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Other Debt Conditions”  means that such applicable Indebtedness
(i) does not mature or have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (except customary asset sale or change of
control provisions that provide for the prior repayment in full of the Loans and
all other Obligations), in each case on or prior to the Latest Maturity Date at
the time such Indebtedness is incurred, (ii) is not at any time guaranteed by
any Subsidiaries other than Subsidiaries that are Guarantors, and (iii) to the
extent secured, the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent).

 

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary so long as immediately after giving Pro Forma Effect thereto and to
the use of the proceeds thereof (but without netting the proceeds thereof)
(i) no Event of Default shall be continuing or result therefrom and (ii) (x) if
such Indebtedness is secured on a pari passu basis with the Liens securing the
Obligations, the Consolidated First Lien Net Leverage Ratio is no greater than
3.75 to 1.00 (excluding, for purposes of calculating such ratio under this
clause (ii)(x), Revolving Credit Loans borrowed for seasonal working capital
requirements in an amount not to exceed $75,000,000) determined on a Pro Forma
Basis as of the last day of the most recently ended period of four consecutive
fiscal quarters for which financial statements are internally available
(“Permitted First Lien Ratio Debt”), (y) if such Indebtedness is secured on a
junior basis to the Liens securing the Obligations, the Consolidated Secured Net
Leverage Ratio is no greater than 5.25 to 1.00 (excluding, for purposes of
calculating such ratio under this clause (ii)(y), Revolving Credit Loans
borrowed for seasonal working capital requirements in an amount not to exceed
$75,000,000) determined on a Pro Forma Basis as of the last day of the most
recently ended period of four consecutive fiscal quarters for which financial
statements are internally available (“Permitted Junior Secured Ratio Debt”); and
(z) if such Indebtedness is unsecured, the Consolidated Interest Coverage Ratio
is no less than 2.00 to 1.00 determined on a Pro Forma Basis as of the last day
of the most recently ended period of four consecutive fiscal quarters for which
financial statements are internally available (“Permitted Unsecured Ratio
Debt”); provided that,

 

44

--------------------------------------------------------------------------------


 

such Indebtedness shall (A) in the case of clause (x) above, have a maturity
date that is after the Latest Maturity Date at the time such Indebtedness is
incurred, and in the case of clause (y) or (z) above, have a maturity date that
is at least ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (B) in the case of clause (x) above, have a Weighted
Average Life to Maturity not shorter than the longest remaining Weighted Average
Life to Maturity of the Facilities and, in the case of clause (y) or (z) above,
shall not be subject to scheduled amortization prior to maturity, (C) if such
Indebtedness is incurred or guaranteed on a secured basis by a Loan Party on a
junior basis to the Liens securing the Obligations, be subject to the Junior
Lien Intercreditor Agreement and, if the Indebtedness is secured on a pari passu
basis with the Liens securing the Obligations, be (x) in the form of debt
securities and (y) subject to the First Lien Intercreditor Agreement and
(D) have terms and conditions (other than pricing, rate floors, discounts, fees,
premiums and optional prepayment or redemption provisions) that in the good
faith determination of the Borrower are not materially less favorable (when
taken as a whole) to the Borrower than the terms and conditions of the Loan
Documents (when taken as a whole) (provided that a certificate of the Borrower
as to the satisfaction of the conditions described in this clause (D) delivered
at least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements of this clause (D), shall be
conclusive unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)); provided,
further, that any such Indebtedness incurred pursuant to clauses (x), (y) or
(z) above by a Restricted Subsidiary that is not a Loan Party, together with any
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Sections 7.03(g), 7.03(q) or 7.03(w), does not exceed in the
aggregate at any time outstanding the greater of (i) $52,500,000 and (ii) 2.25%
of Consolidated Total Assets, in each case determined at the time of incurrence.

 

“Permitted Refinancing”  means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing and (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is Junior Financing, (i) to the extent
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (ii) such modification, refinancing, refunding, renewal, replacement
or extension is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended and (iii) if
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended was subject to an Intercreditor Agreement, the holders of such
modified, refinanced, refunded, renewed, replaced or extended Indebtedness (if
such Indebtedness is secured) or their representative on their behalf shall
become party to such Intercreditor Agreement.

 

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
senior unsecured notes or loans; provided that such Indebtedness (i) constitutes
Credit Agreement Refinancing Indebtedness and (ii) meets the Permitted Other
Debt Conditions.

 

45

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning set forth in SectionSection 6.02.

 

“Pledged Debt” has the meaning set forth in the Security Agreement.

 

“Prime Rate” means the rate of interest in effect as publicly announced from
time to time by Bank of America as its “prime rate,” which is set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Principal Amount” means the stated or principal amount of each Loan or Letter
of Credit or L/C Obligation with respect thereto, as applicable.

 

“Pro Forma Basis,” “Pro Forma Compliance”  and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that all Specified Transactions
and the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
a Disposition of all or substantially all Equity Interests in any Subsidiary of
the Borrower or any division, product line, or facility used for operations of
the Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Borrower or any of the
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that (I) the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA (including
that the aggregate amount of cost savings, operating expense reductions and
synergies added back pursuant to clause (h) of the definition of Consolidated
EBITDA shall not exceed 30% of Consolidated EBITDA in any Test Period
(calculated after giving effect to the addbacks permitted under such clause (h))
and give effect to events (including operating expense reductions) that are (as
determined by the Borrower in good faith) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Borrower and the
Restricted Subsidiaries and (z) factually supportable; and (II) that when
calculating the Consolidated First Lien Net Leverage Ratio for purposes of
(i) the definition of “Applicable Rate,” (ii) the Applicable ECF Percentage and
(iii) determining actual compliance (and not Pro Forma Compliance or compliance
on a Pro Forma Basis) with SectionSection 7.11, the events that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

 

“Pro Forma Financial Statements” means a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Borrower and its
Restricted Subsidiaries as of and for the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period covered by the
Audited Financial Statements and the Unaudited Financial Statements, prepared in
good faith after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other financial statements).

 

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or

 

46

--------------------------------------------------------------------------------


 

Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

“Projections” has the meaning set forth in SectionSection 6.01(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning set forth in SectionSection 6.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act
(whether alone or in connection with a secondary public offering).

 

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

 

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

 

“Rating Agencies” means Moody’s and S&P.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

 

“Refinancing” means all Term Loans (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement have been paid in full, including any
accrued interest and fees.

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with SectionSection 2.15.

 

47

--------------------------------------------------------------------------------


 

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same Effective Yield and, in the
case of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

 

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

 

“Register” has the meaning set forth in SectionSection 10.07(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating in
into, onto or through the Environment.

 

“Remainder Purchase Price” has the meaning assigned to such term in the
Acquisition Agreement as in effect on April 16, 2015.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Restatement Effective DateNew Term Loans
with the incurrence by the Borrower or any Restricted Subsidiary of any debt
obligations or syndicated term loan financing having an effective interest cost
or weighted average yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fees or original issue discount, but excluding the effect of
any arrangement, structuring, syndication or other fees payable to any lead
arranger (or its affiliates) in connection with the commitment or syndication of
such syndicated term loan financing, and without taking into account any
fluctuations in the Eurocurrency Rate) that is less than the effective interest
cost or weighted average yield (as determined by the Administrative Agent on the
same basis) of such Restatement Effective DateNew Term Loans so repaid,
refinanced, substituted or replaced, including without limitation, as may be
effected through any amendment, amendment or restatement or other modifications
to this Agreement relating to the interest rate for, or weighted average yield
of, such New Term Loans or the incurrence of any Refinancing Term Loans, in each
case the primary purpose of which was to reduce such effective interest cost or
weighted average yield and other than in connection with a Change of Control,
Qualified IPO or Transformative Acquisition.

 

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Issuance Request, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused

 

48

--------------------------------------------------------------------------------


 

Commitments under such Facility; provided that the unused Commitments of, and
the portion of the outstanding Loans under such Class held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of the Required Class Lenders; provided, further, that, to the same extent set
forth in Section 10.07(n) with respect to determination of Required Lenders, the
Loans of any Affiliated Lender shall in each case be excluded for purposes of
making a determination of Required Class Lenders.

 

“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans, as applicable, under such Facility being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that, to the same
extent set forth in Section 10.07(n) with respect to determination of Required
Lenders, the Loans of any Affiliated Lender shall in each case be excluded for
purposes of making a determination of Required Lenders.

 

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief legal officer, chief financial officer, treasurer or assistant
treasurer or other similar officer of a Loan Party and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of such Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restatement Agreement” means the Restatement Agreement to the Existing Credit
Agreement, dated as of July 17, 2015, by and among the Borrower, the other Loan
Parties, the Administrative Agent, the Lenders party thereto and the other
parties thereto.

 

“Restatement Effective Date” has the meaning set forth in the Restatement
Agreement.

 

49

--------------------------------------------------------------------------------


 

“Restatement Effective Date Term Loans” means the term loansall Term Loans made
by the Term Lenders on the Restatement Effective Date to the Borrower pursuant
to Section 2.01(a)that are outstanding under this Agreement immediately prior to
the Amendment No. 2 Effective Date.

 

“Restricted Payment”  means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolver Extension Request” has the meaning set forth in
SectionSection 2.16(b).

 

“Revolver Extension Series” has the meaning set forth in SectionSection 2.16(b).

 

“Revolving Commitment Increase” has the meaning set forth in
SectionSection 2.14(a).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to SectionSection 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
SectionSection 2.01(b), (b) purchase participations in L/C Obligations in
respect of Letters of Credit and (c) purchase participations in Swing Line
Loans, in an aggregate Principal Amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01A under
the caption “Revolving Credit Commitments” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including SectionSection 2.14). The aggregate Revolving Credit Commitments of
all Revolving Credit Lenders shall be $235,000,000 on the Restatement Effective
Date, as such amount may be adjusted from time to time in accordance with the
terms of this Agreement.

 

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding Principal Amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share or other applicable share
provided for under this Agreement of the amount of the L/C Obligations and the
Swing Line Obligations at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

 

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans, Other Revolving Credit
Loans or Extended Revolving Credit Loans, as the context may require.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

 

50

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Financial Services LLC, a subsidiary of
The McGraw Hill Companies, Inc., and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Acquisition Payment Date” means December 31, 2015.

 

“Secured Hedge Agreement” means any Swap Contract permitted under
ArticleArticle 7 that is entered into by and between the Borrower or any
Restricted Subsidiary and any Approved Counterparty.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, any Approved Counterparty party to a Secured Hedge Agreement
or Treasury Services Agreement, the Supplemental Agents and each co-agent or
sub-agent appointed by the Administrative Agent or Collateral Agent from time to
time pursuant to SectionSection 9.02.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
among the Borrower, certain subsidiaries of the Borrower and the Collateral
Agent.

 

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

 

“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Senior Notes” means collectively, (i) $442,000,000250,000,000 in aggregate
principal amount of the Borrower’s senior unsecured notes due 20202022 and any
Registered Equivalent Notes having substantially identical terms and issued
pursuant to the Senior Notes Indenture in exchange for the initial unregistered
senior unsecured notes and, (ii) $350,000,000650,000,000 in aggregate principal
amount of the Borrower’s senior unsecured notes due 2023 and any Registered
Equivalent Notes having substantially identical terms and issued pursuant to the
Senior Notes Indenture in exchange for the initial unregistered senior unsecured
notesNotes and (iii) $300,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2025 and any Registered Equivalent Notes
having substantially identical terms and issued pursuant to the Senior Notes
Indenture in exchange for the initial unregistered senior unsecured Notes.

 

“Senior Notes Documents” means the Senior Notes Indenture and the other
transaction documents referred to therein (including the related guarantee, the
notes and the notes purchase agreement).

 

“Senior Notes Indenture” means collectively, one or more indentures among the
Borrower, as issuer, the guarantors listed therein and the trustee referred to
therein pursuant to which the Senior Notes are issued, as such indenture may be
amended or supplemented from time to time.

 

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any of its Restricted Subsidiaries on the Restatement
Effective Date, and any reasonable extension thereof, or (2) any business or
other activities that are reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses in which the Borrower and its Restricted Subsidiaries are
engaged or propose to be engaged on the Restatement Effective Date.

 

51

--------------------------------------------------------------------------------


 

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

 

“Solicited Discount Proration” has the meaning set forth in
SectionSection 2.05(a)(v)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning set forth in
SectionSection 2.05(a)(v)(D)(1).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
SectionSection 2.05(a)(v)(D) substantially in the form of Exhibit L-6.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit L-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
SectionSection 2.05(a)(v)(D)(1).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

“SPC” has the meaning set forth in SectionSection 10.07(h).

 

“Specified Default” means a Default under SectionSection 8.01(a), (f) or (g).

 

“Specified Discount” has the meaning set forth in
SectionSection 2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Amount” has the meaning set forth in
SectionSection 2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower of
a Borrower Offer of Specified Discount Prepayment made pursuant to
SectionSection 2.05(a)(v)(B) substantially in the form of Exhibit L-8.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit L-9, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning set forth in
SectionSection 2.05(a)(v)(B)(1).

 

“Specified Discount Proration” has the meaning set forth in
SectionSection 2.05(a)(v)(B)(2).

 

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

 

52

--------------------------------------------------------------------------------


 

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to SectionSection 11.12).

 

“Specified Representations” means those representations and warranties made by
the Borrower and the Guarantors (after giving effect to the Acquisition) in
Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.13, 5.18, 5.20(a),
5.20(c) and 5.21.

 

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary
designation, Incremental Term Loan or Revolving Commitment Increase in each case
that have occurred during the four consecutive fiscal quarter period of a Person
being used to calculate a financial ratio under this Agreement (the “Reference
Period”), or subsequent to the end of the Reference Period but prior to such
date or prior to or simultaneously with the event for which a determination
under the definition of Pro Forma Basis is made (including any such event
occurring at a Person who became a Restricted Subsidiary of the subject Person
after the commencement of the Reference Period); provided that a Revolving
Commitment Increase, for purposes of this “Specified Transaction” definition,
shall be deemed to be fully drawn.

 

“Sponsor” means Blackstone Capital Partners V L.P. and any of its Affiliates and
funds or partnerships managed or advised by it or its Affiliates.

 

“Submitted Amount” has the meaning set forth in SectionSection 2.05(a)(v)(C)(1).

 

“Submitted Discount” has the meaning set forth in
SectionSection 2.05(a)(v)(C)(1).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.  For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’ or any Restricted Subsidiary’s financial
statements.

 

“Subsidiary Guarantor” means any Guarantor other than the Borrower or Holdings.

 

“Successor Company” has the meaning set forth in SectionSection 7.04(d).

 

“Summit Holdings” means Summit Materials Holdings L.P., a Delaware limited
partnership.

 

“Supplemental Agent” has the meaning set forth in SectionSection 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

 

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or

 

53

--------------------------------------------------------------------------------


 

not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
SectionSection 2.04.

 

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to SectionSection 2.04.

 

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning set forth in SectionSection 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
SectionSection 2.04(b), which, if in writing, shall be substantially in the form
of Exhibit C or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approve by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit D-3
hereto, evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from the Swing Line Loans.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

 

“Taxes” has the meaning set forth in SectionSection 3.01(a).

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to
SectionSection 2.01.

 

“Term Commitment” means, as to each Term Lender that is a Term Lender on the
Restatement Effective Date, its obligation to make a Term Loan to the Borrower
hereunder, expressed as an amount representing the maximum principal amount of
the Term Loan to be made by such Term Lender under this

 

54

--------------------------------------------------------------------------------


 

Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension. the New Term Commitment and the obligation of any other Term
Lender with respect to any other series of Term Loans to make a Term Loan of
such series.

 

“Term Lender” means, at any time, any Lender that has a Restatement Effective
Date Term Commitment (including a Converting Term Lender),the New Term Lender,
each Amendment No. 2 Consenting Lender, and any other Lender with a Term
Commitment or a Term Loan at such time.

 

“Term Loan Extension Request” has the meaning set forth in
SectionSection 2.16(a).

 

“Term Loan Extension Series” has the meaning set forth in
SectionSection 2.16(a).

 

“Term Loan Increase” has the meaning set forth in SectionSection 2.14(a).

 

“Term Loan Standstill Period” has the meaning provided in
SectionSection 8.01(b).

 

“Term Loans” mean any Restatement Effective DateNew Term Loan or any Incremental
Term Loan, Refinancing Term Loan or Extended Term Loan designated as a “Term
Loan,” as the context may require.

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit D-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans of each Class made by such Term Lender.

 

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to SectionSection 6.01, as applicable.

 

“Threshold Amount” means $35,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Units (vested and unvested) then owned by
such Partner by the number of Units (vested and unvested) then owned by all
Partners.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, Holdings, the Borrower or any of its (or their) Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions related to the Facilities and any original issue discount or
upfront fees), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

 

“Transactions” means, collectively, (a) the Acquisition (b) the funding of (and
conversion to) the Restatement Effective Date Term Loans and the execution and
delivery of the Loan Documents entered into on the Restatement Effective Date,
(c) the Refinancing and (d) the payment of Transaction Expenses.

 

“Transferred Guarantor” has the meaning set forth in SectionSection 11.10.

 

“Transformative Acquisition” means any acquisition or Investment by the Borrower
or any Restricted Subsidiary that is either (a) not permitted by the terms of
this Agreement immediately prior to the consummation of such acquisition or
Investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or Investment, would not provide the
Borrower

 

55

--------------------------------------------------------------------------------


 

and its Restricted Subsidiaries with adequate flexibility under this Agreement
for the continuation and/or expansion of their combined operations following
such consummation, as determined by the Borrower acting in good faith.

 

“Treasury Services Agreement” means any agreement between the Borrower or any
Restricted Subsidiary and any Approved Counterparty relating to treasury,
depository, credit card, debit card, stored value cards, purchasing or
procurement cards and cash management services or automated clearinghouse
transfer of funds or any similar services.

 

“Trigger Date” has the meaning provided in Section 7.06(i)(iii).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.-

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unaudited Financial Statements” means the financial statements provided
pursuant to Section 6.01(b) of the Existing Credit Agreement prior to the
Restatement Effective Date.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Units” means the class A units and any other class of units that is established
in accordance with the Partnership Agreement, which shall constitute limited
partner interests in Summit Holdings as provided in the Partnership Agreement
and under the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
Section 17-101, et seq., as it may be amended or supplemented from time to time
and any successor thereto, entitling the holders thereof to the relative rights,
title and interests in the profits, losses, deductions and credits of Summit
Holdings at any particular time as set forth in the Partnership Agreement, and
any and all other benefits to which a holder thereof may be entitled as a
Partner as provided in the Partnership Agreement, together with the obligations
of such Partner to comply with all terms and provisions of the Partnership
Agreement.

 

“Unreimbursed Amount” has the meaning set forth in SectionSection 2.03(c)(i).

 

“Unrestricted Subsidiary” means (i) as of the Restatement Effective Date, each
Subsidiary of the Borrower listed on Schedule 1.01C, (ii) any Subsidiary of the
Borrower designated by the board of managers of the Borrower as an Unrestricted
Subsidiary pursuant to SectionSection 6.14 subsequent to the Restatement
Effective Date and (iii) any Subsidiary of an Unrestricted Subsidiary.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

56

--------------------------------------------------------------------------------


 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Differential” has the meaning set forth in SectionSection 2.14(e)(iii).

 

Section 1.02.             Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)            The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)            The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(c)             Article, Section, Exhibit and Schedule references are to the
Loan Document in which such reference appears.

 

(d)            The term “including” is by way of example and not limitation.

 

(e)             The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.

 

(f)             In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(g)             Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(h)            In connection with any action being taken solely in connection
with a Limited Condition Acquisition, for purposes of:

 

(x)                                 determining compliance with any provision of
this Agreement which requires the calculation of the Consolidated First Lien Net
Leverage Ratio, the Consolidated Secured Net Leverage Ratio, the Consolidated
Total Net Leverage Ratio or the Consolidated Interest Coverage Ratio; or

 

(y)                                 testing availability under baskets set forth
in this Agreement (including baskets measured as a percentage of Consolidated
Total Assets, if any);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the

 

57

--------------------------------------------------------------------------------


 

beginning of the most recent four consecutive fiscal quarter period ending prior
to the LCA Test Date for which consolidated financial statements of the Borrower
are available, the Borrower could have taken such action on the relevant LCA
Test Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.  For the avoidance of doubt, if the Borrower
has made an LCA Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated Total Assets of the Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken.  If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to the incurrence of Indebtedness or Liens, or
the making of Restricted Payments, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary on or following
the relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or basket shall be tested
by calculating the availability under such ratio or basket on a Pro Forma Basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith have been consummated (including any incurrence of Indebtedness and
any associated Lien and the use of proceeds thereof; provided that Consolidated
Interest Expense for purposes of the Consolidated Interest Coverage Ratio will
be calculated using an assumed interest rate based on the indicative interest
margin contained in any financing commitment documentation with respect to such
Indebtedness or, if no such indicative interest margin exists, as reasonably
determined by the Borrower in good faith).

 

In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement which requires that no Default, Event of Default or specified Event of
Default, as applicable, has occurred, is continuing or would result from any
such action, as applicable, such condition shall, at the option of the Borrower,
be deemed satisfied, so long as no Default, Event of Default or specified Event
of Default, as applicable, exists on the date the definitive agreements for such
Limited Condition Acquisition are entered into. For the avoidance of doubt, if
the Borrower has exercised its option under this clause (h), and any Default,
Event of Default or specified Event of Default occurs following the date the
definitive agreements for the applicable Limited Condition Acquisition were
entered into and prior to the consummation of such Limited Condition
Acquisition, any such Default, Event of Default or specified Event of Default
shall be deemed to not have occurred or be continuing for purposes of
determining whether any action being taken in connection with such Limited
Condition Acquisition is permitted hereunder.

 

Section 1.03.             Accounting Terms.

 

(a)            All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.

 

(b)            Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated First Lien Net Leverage Ratio, the Consolidated Secured Net
Leverage Ratio, the Consolidated Total Net Leverage Ratio and the Consolidated
Interest Coverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

 

Section 1.04.             Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the

 

58

--------------------------------------------------------------------------------


 

result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding up if there is no nearest number).

 

Section 1.05.             References to Agreements, Laws, Etc.  Unless otherwise
expressly provided herein, (a) references to Organizational Documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
permitted by the Loan Documents; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

 

Section 1.06.             Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

Section 1.07.             Timing of Payment or Performance.  When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment (other than as described in the definition of Interest Period)
or performance shall extend to the immediately succeeding Business Day.

 

Section 1.08.             Cumulative Credit Transactions.  If more than one
action occurs on any given date the permissibility of the taking of which is
determined hereunder by reference to the amount of the Cumulative Credit
immediately prior to the taking of such action, the permissibility of the taking
of each such action shall be determined independently and in no event may any
two or more such actions be treated as occurring simultaneously.

 

Section 1.09.             Effect of this Agreement on the Existing Credit
Agreement and the other Loan Documents.  Upon satisfaction of the conditions
precedent to the effectiveness of this Agreement set forth in Restatement
Agreement, this Agreement shall be binding on the Borrower, the Agents, the
Lenders and the other parties hereto regardless of the fact that any may not
have signed this Agreement itself, and the Existing Credit Agreement and the
provisions thereof shall be replaced in their entirety by this Agreement and the
provisions hereof; provided that for the avoidance of doubt (a) the Obligations
(as defined in the Existing Credit Agreement) of the Borrower and the other Loan
Parties under the Existing Credit Agreement and the other Loan Documents that
remain unpaid and outstanding as of the date of this Agreement shall continue to
exist under and be evidenced by this Agreement and the other Loan Documents,
(b) all Letters of Credit under and as defined in the Existing Credit Agreement
shall continue as Letters of Credit under this Agreement and (c) the Collateral
and the Loan Documents shall continue to secure, guarantee, support and
otherwise benefit the Obligations on the same terms as prior to the
effectiveness hereof. Upon the effectiveness of this Agreement, each Loan
Document that was in effect immediately prior to the date of this Agreement
shall continue to be effective on its terms unless otherwise expressly stated
herein.

 

ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01.             The Loans.

 

(a)            The Restatement Effective DateNew Term Loan Borrowings. Subject
to the terms and conditions set forth herein and in Amendment No. 2:

 

(i)                   Each Converting TermAmendment No. 2 Consenting Lender
severally agrees that its ConvertingConverted Restatement Effective Date Term
Loans are hereby converted to a like principal amount of Restatement Effective
DateNew Term Loans on the RestatementAmendment No. 2 Effective Date. All accrued
and unpaid interest on the ConvertingRestatement Effective Date Term Loans to,
but not including, the RestatementAmendment No. 2 Effective Date shall be
payable on the RestatementAmendment No. 2 Effective Date, but no amounts under
Section 3.05 shall be payable in connection with such conversion.

 

59

--------------------------------------------------------------------------------


 

(ii)                 EachThe New Term Lender (other than the Converting Term
Lenders) severally agrees to make Restatement Effective Date Term Loansa Loan
denominated in Dollars (a “New Term Loan”, which term shall include each Loan
converted from a Converted Restatement Effective Date Term Loan pursuant to
clause (i) above) to the Borrower on the RestatementAmendment No. 2 Effective
Date in an aggregate amount notequal to exceed the amount of such Term Lender’s
Restatement Effective Datethe New Term Commitment. The Borrower shall prepay the
aggregate principal amount of the Non-ConvertingConverted Restatement Effective
Date Term Loans with a portion of the aggregate gross proceeds of such
Restatement Effective DateNew Term Loans, concurrently with the receipt thereof.
All accrued and unpaid interest on the Non-ConvertingConverted Restatement
Effective Date Term Loans to, but not including, the RestatementAmendment No. 2
Effective Date shall be payable on the RestatementAmendment No. 2 Effective
Date, and the Borrower will make any payments required under Section 3.05 with
respect to the Non-ConvertingConverted Restatement Effective Date Term Loans in
accordance therewith. To the extent that the Restatement Effective Date Term
Loans were Eurocurrency Rate Loans of a particular Eurocurrency Rate Borrowing
immediately prior to the Amendment No. 2 Effective Date, the New Term Loans
shall initially be Eurocurrency Rate Loans with an initial Interest Period equal
to the then remaining Interest Period for each such Eurocurrency Rate Borrowing
under this Agreement immediately prior to the Amendment No. 2 Effective Date
(and with the same Eurocurrency Rate).

 

(iii)                Amounts borrowed under this SectionSection 2.01(a) and
repaid or prepaid may not be reborrowed.  Restatement Effective DateNew Term
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

 

(b)            The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein each Revolving Credit Lender severally agrees to
make revolving credit loans denominated in Dollars to the Borrower from its
applicable Lending Office (each such loan, a “Revolving Credit Loan”) from time
to time as elected by the Borrower pursuant to SectionSection 2.02, on any
Business Day until the Maturity Date with respect to such Revolving Credit
Lender’s applicable Revolving Credit Commitment, in an aggregate Principal
Amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment at such time; provided that after giving effect to
any Revolving Credit Borrowing, the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment.  Within the
limits of each Lender’s Revolving Credit Commitments, and subject to the other
terms and conditions hereof, the Borrower may borrow under this
SectionSection 2.01(b), prepay under SectionSection 2.05, and reborrow under
this SectionSection 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

Section 2.02.             Borrowings, Conversions and Continuations of Loans.

 

(a)            Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than (i) 11:00 a.m. New York City time three Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency Rate Loans, and (ii) 11:00
a.m. New York City time on the day of any Borrowing of Base Rate Loans; provided
that the notice referred to in subclause (i) above may be delivered no later
than one (1) Business Day prior to the RestatementAmendment No. 2 Effective Date
in the case of Restatement Effective DateNew Term Loans.  Each telephonic notice
by the Borrower pursuant to this SectionSection 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Except as provided in SectionSection 2.14(a), each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a minimum
principal amount of $2,000,000, or a whole multiple of $500,000 in excess
thereof.  Except as provided in Sections 2.03(c), 2.04(c), 2.14(a), each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Term Borrowing of a particular Class, a Revolving
Credit Borrowing, a conversion of Term Loans of any Class or Revolving Credit
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested

 

60

--------------------------------------------------------------------------------


 

date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Term Loans of a Class or Revolving Credit Loans are to be converted and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails
to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as or converted to
Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

 

(b)            Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share or
other applicable share provided for under this Agreement of the applicable
Class of Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion or continuation described in
Section 2.02(a).  In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m. (New York
City time) on the Business Day specified in the applicable Committed Loan
Notice.  The Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent by wire
transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided
that if on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowing, second, to the payment in full of any such Swing
Line Loans, and third, to the Borrower as provided above.

 

(c)             Except as otherwise provided herein, a Eurocurrency Rate Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Rate Loan unless the Borrower pays the amount due, if any,
under SectionSection 3.05 in connection therewith.  During the existence of an
Event of Default, the Administrative Agent or the Required Lenders may require
that no Loans may be converted or continued as Eurocurrency Rate Loans.

 

(d)            The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the announcement of such change.

 

(e)             After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than fifteen (15) Interest Periods in
effect; provided that after the establishment of any new Class of Loans pursuant
to a Refinancing Amendment or Extension Amendment, the number of Interest
Periods otherwise permitted by this Section 2.02(e) shall increase by three
(3) Interest Periods for each applicable Class so established.

 

(f)             The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

 

Section 2.03.             Letters of Credit.  (a) The Letter of Credit
Commitment.(i)            Subject to the terms and conditions set forth herein,
(A) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this SectionSection 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date to issue Letters of Credit at sight denominated
in Dollars for the account of the Borrower or any

 

61

--------------------------------------------------------------------------------


 

Restricted Subsidiary of the Borrower and to amend or renew Letters of Credit
previously issued by it, in accordance with SectionSection 2.03(b), and (2) to
honor drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
SectionSection 2.03; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment, (y) the
Outstanding Amount of the L/C Obligations in respect of Letters of Credit issued
by such L/C Issuer would exceed such L/C Issuer’s L/C Commitment or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(ii)                 An L/C Issuer shall be under no obligation to issue any
Letter of Credit if:

 

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

 

(B)        subject to SectionSection 2.03(b)(iii) and
SectionSection 2.03(a)(ii)(C), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the L/C Issuer thereof has approved of such expiration date and the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or backstopped pursuant to arrangements
reasonably satisfactory to such L/C Issuer;

 

(C)        the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
have approved such expiry date;

 

(D)        the issuance of such Letter of Credit would violate any Laws binding
upon such L/C Issuer;

 

(E)         the L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in Dollars; or

 

(F)         any Revolving Credit Lender is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to SectionSection 2.17(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

 

62

--------------------------------------------------------------------------------


 

(iii)                An L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

(iv)               Each L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article 9 with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and any Letter of Credit
Issuance Request (and any other document, agreement or instrument entered into
by such L/C Issuer and the Borrower or in favor of such L/C Issuer) pertaining
to such Letters of Credit as fully as if the term “Administrative Agent” as used
in Article 9 included such L/C Issuer with respect to such acts or omissions,
and (B) as additionally provided herein with respect to each L/C Issuer.

 

(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)                   Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Issuance
Request, appropriately completed and signed by a Responsible Officer of the
Borrower or his/her delegate or designee.  Such Letter of Credit Issuance
Request must be received by the relevant L/C Issuer and the Administrative Agent
not later than 11:00 a.m. (New York City time) at least two Business Days prior
to the proposed issuance date or date of amendment, as the case may be; or, in
each case, such other date and time as the relevant L/C Issuer may agree in a
particular instance in its sole discretion.  If requested by the relevant L/C
Issuer, the Borrower shall also submit a letter of credit application on such
L/C Issuer’s standard form in connection with any request for a Letter of Credit
(it being understood that in the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of such form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, such L/C Issuer relating to such Letter of
Credit, the terms and conditions of this Agreement shall control).  In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Issuance Request shall specify in form and detail reasonably satisfactory
to the relevant L/C Issuer:  (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
relevant L/C Issuer may reasonably request.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Issuance
Request shall specify in form and detail reasonably satisfactory to the relevant
L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

 

(ii)                 Promptly after receipt of any Letter of Credit Issuance
Request, the relevant L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Issuance Request from the Borrower and, if not, such L/C
Issuer will provide the Administrative Agent with a copy thereof.  Upon receipt
by the relevant L/C Issuer of confirmation from the Administrative Agent that
the requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be.  Immediately upon
the issuance of each Letter of Credit, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the relevant L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s

 

63

--------------------------------------------------------------------------------


 

Pro Rata Share or other applicable share provided for under this Agreement times
the amount of such Letter of Credit.

 

(iii)                If the Borrower so requests in any applicable Letter of
Credit Issuance Request, the relevant L/C Issuer shall agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the relevant L/C Issuer to prevent any such extension at least once in
each twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a
number of days (the “Non-Extension Notice Date”) prior to the last day of such
twelve month period to be agreed upon by the relevant L/C Issuer and the
Borrower at the time such Letter of Credit is issued. Unless otherwise directed
by the relevant L/C Issuer, the Borrower shall not be required to make a
specific request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such extension if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of the provisions
of SectionSection 2.03(a)(ii) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
(5) Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in SectionSection 4.02 is not then satisfied.

 

(iv)               Promptly after issuance of any Letter of Credit or any
amendment to a Letter of Credit, the relevant L/C Issuer will also deliver to
the Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

(c)             Drawings and Reimbursements; Funding of Participations.

 

(i)                   Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the relevant L/C Issuer
shall notify promptly the Borrower and the Administrative Agent thereof. Not
later than 1:00 p.m. (New York City time) on the Business Day immediately
following any payment by an L/C Issuer under a Letter of Credit that the
Borrower receives notice thereof (each such date, an “Honor Date”), the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
SectionSection 2.03 that such payment be financed with a Revolving Credit
Borrowing under the Revolving Credit Facility or a Swing Line Borrowing under
the Swing Line Facility in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Revolving Credit Borrowing or Swing Line Borrowing, as
applicable.  If the Borrower fails to so reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Appropriate Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount thereof) (the “Unreimbursed Amount”), and the amount of such Appropriate
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement thereof. In such event, the Borrower shall be deemed to have requested
a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in SectionSection 2.02 for the principal amount
of Base Rate Loans but subject to the amount of the unutilized portion of the
Revolving Credit Commitments of the Appropriate Lenders and the conditions set
forth in SectionSection 4.02 (other than the delivery of a Committed Loan
Notice).  Any notice given by an L/C Issuer or the Administrative Agent pursuant
to this SectionSection 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

64

--------------------------------------------------------------------------------


 

(ii)                 Each Appropriate Lender (including any Lender acting as an
L/C Issuer) shall upon any notice pursuant to SectionSection 2.03(c)(i) make
funds available to the Administrative Agent for the account of the relevant L/C
Issuer in Dollars at the Administrative Agent’s Office in an amount equal to its
Pro Rata Share or other applicable share provided for under this Agreement of
the Unreimbursed Amount not later than 1:00 p.m. (New York City time) on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of SectionSection 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Loan that is a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall promptly remit the funds so received to the relevant
L/C Issuer in Dollars.

 

(iii)                With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in SectionSection 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest (which begins to accrue upon funding by
the L/C Issuer) at the Default Rate for Revolving Credit Loans.  In such event,
each Appropriate Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to SectionSection 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this SectionSection 2.03.

 

(iv)               Until each Appropriate Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this SectionSection 2.03(c) to reimburse the relevant
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Pro Rata Share or other applicable share provided for under
this Agreement of such amount shall be solely for the account of the relevant
L/C Issuer.

 

(v)                 Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this SectionSection 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant L/C Issuer, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this SectionSection 2.03(c) is
subject to the conditions set forth in SectionSection 4.02 (other than delivery
by the Borrower of a Committed Loan Notice).  No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the relevant L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)               If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
SectionSection 2.03(c) by the time specified in SectionSection 2.03(c)(ii), such
L/C Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
Federal Funds Rate from time to time in effect, plus any reasonable
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing.  A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this
SectionSection 2.03(c)(vi) shall be conclusive absent manifest error.

 

65

--------------------------------------------------------------------------------


 

(d)            Repayment of Participations.

 

(i)                   If, at any time after an L/C Issuer has made a payment
under any Letter of Credit and has received from any Revolving Credit Lender
such Lender’s L/C Advance in respect of such payment in accordance with
SectionSection 2.03(c), the Administrative Agent receives for the account of
such L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share or other
applicable share provided for under this Agreement hereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

(ii)                 If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to SectionSection 2.03(c)(i) is required to be
returned under any of the circumstances described in SectionSection 10.06
(including pursuant to any settlement entered into by such L/C Issuer in its
discretion), each Appropriate Lender shall pay to the Administrative Agent for
the account of such L/C Issuer its Pro Rata Share or other applicable share
provided for under this Agreement thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate,
plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.

 

(e)             Obligations Absolute. The obligation of the Borrower to
reimburse the relevant L/C Issuer for each drawing under each Letter of Credit
issued by it and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                   any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;

 

(ii)                 the existence of any claim, counterclaim, setoff, defense
or other right that any Loan Party may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)                any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)               any payment by the relevant L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
relevant L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                 any exchange, release or non-perfection of any Collateral,
or any release or amendment or waiver of or consent to departure from the
Guaranty or any other guarantee, for all or any of the Obligations of any Loan
Party in respect of such Letter of Credit; and

 

(vi)               any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;

 

66

--------------------------------------------------------------------------------


 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

 

(f)            Role of L/C Issuers.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Lenders holding a majority of the Revolving
Credit Commitments, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Issuance Request.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of
SectionSection 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves are caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit, in each case, as determined in a
final and non-appealable judgment by a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason,
or refuse to accept and make payment upon such documents if such documents are
not in compliance with the terms of such Letter of Credit.

 

(g)           Cash Collateral.  If (i) as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn (and without limiting the requirements of
SectionSection 2.03(a)(ii)(C)), (ii) any Event of Default occurs and is
continuing and the Administrative Agent or the Lenders holding a majority of the
Revolving Credit Commitments, as applicable, require the Borrower to Cash
Collateralize the L/C Obligations pursuant to SectionSection 8.02 or (iii) an
Event of Default set forth under SectionSection 8.01(f) occurs and is
continuing, the Borrower shall Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount determined as
of the date of such Event of Default or the Letter of Credit Expiration Date, as
the case may be), and shall do so not later than 2:00 p.m., New York City time
on (x) in the case of the immediately preceding clauses (i) and (ii), (1) the
Business Day that the Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 noon, New York City time or (2) if clause
(1) above does not apply, the Business Day immediately following the day that
the Borrower receives such notice and (y) in the case of the immediately
preceding clause (iii), the Business Day on which an Event of Default set forth
under SectionSection 8.01(f) occurs or, if such day is not a Business Day, the
Business Day immediately succeeding such day.  At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent, the L/C Issuer or the Swing Line Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving

 

67

--------------------------------------------------------------------------------


 

effect to SectionSection 2.17(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).  For purposes hereof, “Cash Collateralize” means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
relevant L/C Issuer and the Appropriate Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Appropriate Lenders). Derivatives of such term have
corresponding meanings.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Revolving Credit Lenders of the
applicable Facility, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in a Cash Collateral Account and may be invested in readily available
Cash Equivalents as directed by the Borrower.  If at any time the Administrative
Agent determines that any funds held as Cash Collateral are expressly subject to
any right or claim of any Person other than the Administrative Agent (on behalf
of the Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the Cash Collateral
Account, an amount equal to the excess of (a) such aggregate Outstanding Amount
over (b) the total amount of funds, if any, then held as Cash Collateral that
the Administrative Agent reasonably determines to be free and clear of any such
right and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Law, to reimburse the relevant L/C Issuer. To the extent the
amount of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this SectionSection 2.03(g) is cured or otherwise waived by the
Required Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower.

 

(h)          Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders for the
applicable Revolving Credit Facility (in accordance with their Pro Rata Share or
other applicable share provided for under this Agreement) a Letter of Credit fee
in Dollars for each Letter of Credit issued pursuant to this Agreement equal to
the Applicable Rate for Revolving Credit Loans times the daily maximum amount
then available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit);
provided, however, any Letter of Credit fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this SectionSection 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Pro Rata Shares allocable to such Letter
of Credit pursuant to SectionSection 2.17(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account.  Such Letter of Credit
fees shall be computed on a quarterly basis in arrears. Such Letter of Credit
fees shall be due and payable in Dollars on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  If there is any change in any Applicable Rate for
Revolving Credit Loans during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by such Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(i)              Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers.  The Borrower shall pay directly to each L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit issued
by it equal to the greater of (x) 0.125% per annum (or such other amount as may
be mutually agreed by the Borrower and the applicable L/C Issuer) of the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit) and (y) to the extent the L/C Issuer is the Administrative Agent or an
Affiliate thereof, $1,500 per annum.  Such fronting fees shall be computed on a
quarterly basis in arrears. Such fronting fees shall be due and payable in
Dollars on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the

 

68

--------------------------------------------------------------------------------


 

Letter of Credit Expiration Date and thereafter on demand.  In addition, the
Borrower shall pay directly to each L/C Issuer for its own account, in Dollars,
with respect to each Letter of Credit issued by it the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.

 

(j)             Conflict with Letter of Credit Issuance Request. 
Notwithstanding anything else to the contrary in this Agreement or any Letter of
Credit Issuance Request, in the event of any conflict between the terms hereof
and the terms of any Letter of Credit Issuance Request, the terms hereof shall
control.

 

(k)          Addition of an L/C Issuer.  A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

 

(l)              Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

(m)      Reporting.  Each L/C Issuer will report in writing to the
Administrative Agent (i) on the first Business Day of each calendar month, the
aggregate face amount of Letters of Credit issued by it and outstanding as of
the last Business Day of the preceding calendar month (and on such other dates
as the Administrative Agent may request), (ii) on or prior to each Business Day
on which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

 

(n)          Provisions Related to Letters of Credit in respect of Extended
Revolving Credit Commitments.  If the Letter of Credit Expiration Date in
respect of any tranche of Revolving Credit Commitments occurs prior to the
expiry date of any Letter of Credit, then (i) if consented to by the L/C Issuer
which issued such Letter of Credit, if one or more other tranches of Revolving
Credit Commitments in respect of which the Letter of Credit Expiration Date
shall not have so occurred are then in effect, such Letters of Credit for which
consent has been obtained shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Credit Lenders to
purchase participations therein and to make Revolving Credit Loans and payments
in respect thereof pursuant to SectionSection 2.03(c) and (d)) under (and
ratably participated in by Lenders pursuant to) the Revolving Credit Commitments
in respect of such non-terminating tranches up to an aggregate amount not to
exceed the aggregate amount of the unutilized Revolving Credit Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the Borrower shall Cash
Collateralize any such Letter of Credit in accordance with
SectionSection 2.03(g).  Upon the maturity date of any tranche of Revolving
Credit Commitments, the sublimit for Letters of Credit may be reduced as agreed
between the L/C Issuers and the Borrower, without the consent of any other
Person.

 

(o)          Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under

 

69

--------------------------------------------------------------------------------


 

such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.

 

(p)          [Reserved.]

 

(q)          Provisions Related to Extended Revolving Credit Commitments.  In
connection with the establishment of any Extended Revolving Credit Commitments
or Other Revolving Credit Commitments and subject to the availability of unused
Commitments with respect to such Class and the satisfaction of the conditions
set forth in Section 4.02, the Borrower may with the written consent of the
applicable L/C Issuer designate any outstanding Letter of Credit to be a Letter
of Credit issued pursuant to such Class of Extended Revolving Credit Commitments
or Other Revolving Credit Commitments.  Upon such designation such Letter of
Credit shall no longer be deemed to be issued and outstanding under such prior
Class and shall instead be deemed to be issued and outstanding under such
Class of Extended Revolving Credit Commitments or Other Revolving Credit
Commitments.

 

(r)             Applicability of UCP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
UCP shall apply to each Letter of Credit that is a commercial letter of credit. 
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the UCP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade — International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

Section 2.04.                          Swing Line Loans.

 

(a)          The Swing Line. Subject to the terms and conditions set forth
herein, Bank of America, in its capacity as Swing Line Lender, agrees to make
loans in Dollars to the Borrower (each such loan, a “Swing Line Loan”), from
time to time on any Business Day until the Maturity Date of the Revolving Credit
Facility in an aggregate principal amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Swing Line Lender’s Revolving Credit Commitment; provided
that, after giving effect to any Swing Line Loan, (i) the Revolving Credit
Exposure shall not exceed the aggregate Revolving Credit Commitments and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment then in effect; provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
SectionSection 2.04, prepay under SectionSection 2.05, and reborrow under this
SectionSection 2.04.  Each Swing Line Loan shall be a Base Rate Loan. 
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement times the amount of such
Swing Line Loan.

 

(b)          Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone or Swing Line Loan
Notice.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. New York City time on the
requested borrowing date and shall

 

70

--------------------------------------------------------------------------------


 

specify (i) the principal amount to be borrowed, which principal amount shall be
a minimum of $100,000 and (ii) the requested borrowing date, which shall be a
Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice (by telephone or in writing), the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. New York City
time on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of SectionSection 2.04(a), or
(B) that one or more of the applicable conditions specified in
SectionSection 4.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m. New York
City time on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrower.  Notwithstanding
anything to the contrary contained in this SectionSection 2.04 or elsewhere in
this Agreement, the Swing Line Lender shall not be obligated to make any Swing
Line Loan at a time when a Revolving Credit Lender is a Defaulting Lender unless
the Swing Line Lender has entered into arrangements reasonably satisfactory to
it and the Borrower to eliminate the Swing Line Lender’s Fronting Exposure
(after giving effect to SectionSection 2.17(a)(iv)) with respect to the
Defaulting Lender’s or Defaulting Lenders’ participation in such Swing Line
Loans, including by Cash Collateralizing, or obtaining a backstop letter of
credit from an issuer reasonably satisfactory to the Swing Line Lender to
support, such Defaulting Lender’s or Defaulting Lenders’ Pro Rata Share of the
outstanding Swing Line Loans.

 

(c)                         Refinancing of Swing Line Loans.

 

(i)             The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes such Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of SectionSection 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in SectionSection 4.02. The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share or other applicable share
provided for under this Agreement of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. New York City time on the day specified in such Committed Loan Notice,
whereupon, subject to SectionSection 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Borrowing in accordance with SectionSection 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to SectionSection 2.04(c)(i) shall
be deemed payment in respect of such participation.

 

(iii)       If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender

 

71

--------------------------------------------------------------------------------


 

pursuant to the foregoing provisions of this SectionSection 2.04(c) by the time
specified in SectionSection 2.04(c)(i), the Swing Line Lender shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing.  A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)      Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this SectionSection 2.04(c) shall be absolute and unconditional and shall not
be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this SectionSection 2.04(c) (but not to purchase and fund risk participations in
Swing Line Loans) is subject to the conditions set forth in
SectionSection 4.02.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

 

(d)                        Repayment of Participations.

 

(i)             At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share or other applicable share
provided for under this Agreement of such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

 

(ii)          If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in
SectionSection 10.06 (including pursuant to any settlement entered into by the
Swing Line Lender in its discretion), each Revolving Credit Lender shall pay to
the Swing Line Lender its Pro Rata Share or other applicable share provided for
under this Agreement thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan,
Eurocurrency Rate Loan or risk participation pursuant to this
SectionSection 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

(g)           Provisions Related to Extended Revolving Credit Commitments.  If
the maturity date shall have occurred in respect of any tranche of Revolving
Credit Commitments (the “Expiring Credit Commitment”)  at a time when another
tranche or tranches of Revolving Credit Commitments is or are in effect with a
longer maturity date (each a “Non-Expiring Credit Commitment” and collectively,
the

 

72

--------------------------------------------------------------------------------


 

“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the Non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment.  Upon the maturity date of any
tranche of Revolving Credit Commitments, the sublimit for Swing Line Loans may
be reduced as agreed between the Swing Line Lender and the Borrower, without the
consent of any other Person.

 

Section 2.05.                          Prepayments.  (a) Optional. (i)  The
Borrower may, upon, subject to clause (iii) below, written notice to the
Administrative Agent by the Borrower, at any time or from time to time
voluntarily prepay Term Loans of any Class and Revolving Credit Loans in whole
or in part without premium or penalty (subject to Section 2.05(a)(iv)); provided
that (1) such notice must be received by the Administrative Agent not later than
1:00 p.m. New York City time (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of any prepayment of
Base Rate Loans; (1) any prepayment of Eurocurrency Rate Loans shall be in a
minimum Principal Amount of $2,000,000, or a whole multiple of $500,000 in
excess thereof; and (2) any prepayment of Base Rate Loans shall be in a minimum
Principal Amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire Principal Amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon to such date, together with any
additional amounts required pursuant to SectionSection 3.05.  In the case of
each prepayment of the Loans pursuant to this SectionSection 2.05(a), the
Borrower may in its sole discretion select the Borrowing or Borrowings (and the
order of maturity of principal payments) to be repaid, and such payment shall be
paid to the Appropriate Lenders in accordance with their respective Pro Rata
Shares or other applicable share as provided for under this Agreement.

 

(ii)          The Borrower may, upon, subject to clause (iii) below, written
notice to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (1) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. New York City time on the date of the prepayment, and (2) any such
prepayment shall be in a minimum Principal Amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding.  Each such notice shall specify the date and amount of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

(iii)       Notwithstanding anything to the contrary contained in this
Agreement, subject to the payment of any amounts owing pursuant to
SectionSection 3.05, the Borrower may rescind any notice of prepayment under
Sections 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of all or a portion of the applicable Facility, which refinancing
shall not be consummated or shall otherwise be delayed.  Each prepayment of any
Class of Term Loans pursuant to this SectionSection 2.05(a) shall be applied in
an order of priority to repayments thereof required pursuant to
SectionSection 2.07(a) as directed by the Borrower and, absent such direction,

 

73

--------------------------------------------------------------------------------


 

shall be applied in direct order of maturity to repayments thereof required
pursuant to SectionSection 2.07(a).

 

(iv)      In the event that following, but not including, the Amendment No. 12
Effective Date and on or prior to the six-month anniversary of the Amendment
No. 12 Effective Date, the Borrower (x) prepays, refinances, substitutes or
replaces any Restatement Effective DateNew Term Loans pursuant to a Repricing
Transaction (including, for avoidance of doubt, any prepayment made pursuant to
Section 2.05(b)(iv) that constitutes a Repricing Transaction), or (y) effects
any amendment, amendment and restatement or other modification of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (1) in the case of clause (x), a prepayment premium of 1.00% of the
aggregate principal amount of the Restatement Effective DateNew Term Loans so
prepaid, refinanced, substituted or replaced and (2) in the case of clause (y),
a fee equal to 1.00% of the aggregate principal amount of the applicable
Restatement Effective DateNew Term Loans amended or otherwise modified pursuant
to such amendment. If, following, but not including, the Amendment No. 12
Effective Date and on or prior to the six-month anniversary of the Amendment
No. 12 Effective Date, any Term Lender that is a Non-Consenting Lender and is
replaced pursuant to Section 3.07(a) in connection with any amendment, amendment
and restatement or other modification of this Agreement resulting in a Repricing
Transaction, such Term Lender (and not any Person who replaces such Term Lender
pursuant to Section 3.07(a)) shall receive its pro rata portion (as determined
immediately prior to it being so replaced) of the prepayment premium or fee
described in the preceding sentence. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.

 

(v)         Notwithstanding anything in any Loan Document to the contrary, so
long as no Default has occurred and is continuing and, only to the extent funded
at a discount, no proceeds of Revolving Credit Borrowings are applied to fund
any such repayment, any Company Party may prepay the outstanding Term Loans
(which shall, for the avoidance of doubt, be automatically and permanently
canceled immediately upon such prepayment) (or Holdings or any of its
Subsidiaries may purchase such outstanding Term Loans and immediately cancel
them) on the following basis from Lenders that consent to the prepayment of
their Term Loans as provided below:

 

(A)      Any Company Party shall have the right to make a voluntary prepayment
of Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this SectionSection 2.05(a)(v); provided that no Company Party shall initiate
any action under this SectionSection 2.05(a)(v) in order to make a Discounted
Term Loan Prepayment unless (I) at least ten (10) Business Days shall have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by a Company Party on the applicable Discounted
Prepayment Effective Date; or (II) at least three Business Days shall have
passed since the date the Company Party was notified that no Term Lender was
willing to accept any prepayment of any Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
any Company Party’s election not to accept any Solicited Discounted Prepayment
Offers.

 

(B)      (I)  Subject to the proviso to subsection (A) above, any Company Party
may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (II) any such offer shall be
made available, at the sole discretion of the Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (III) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or

 

74

--------------------------------------------------------------------------------


 

tranches of Term Loans subject to such offer and the specific percentage
discount to par (the “Specified Discount”) of such Term Loans to be prepaid (it
being understood that different Specified Discounts and/or Specified Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this SectionSection 2.05(a)(v)(B)), (IV) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (V) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Term Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m. (New York City time), on the third Business Day after the date of delivery
of such notice to such Lenders (the “Specified Discount Prepayment Response
Date”).

 

(1)         Each Term Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Term Loans at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount and the tranches of such
Lender’s Term Loans to be prepaid at such offered discount.  Each acceptance of
a Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender
shall be irrevocable.  Any Term Lender whose Specified Discount Prepayment
Response is not received by the Auction Agent by the Specified Discount
Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

(2)         If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (1) above; provided that if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date.  Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Company Party and such Term
Lenders shall be conclusive and

 

75

--------------------------------------------------------------------------------


 

binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with subsection
(F) below (subject to subsection (J) below).

 

(C)                         (1) Subject to the proviso to subsection (A) above,
any Company Party may from time to time solicit Discount Range Prepayment Offers
by providing the Auction Agent with five (5) Business Days’ notice in the form
of a Discount Range Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of such Company Party, to (x) each
Term Lender and/or (y) each Term Lender with respect to any Class of Term Loans
on an individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date. 
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. (New York City time), on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Discount Range Prepayment Response Date”).  Each Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender
is willing to have prepaid at the Submitted Discount.  Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

(2)         The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or

 

76

--------------------------------------------------------------------------------


 

equal to the Applicable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Submitted Amount (subject to any
required proration pursuant to the following subsection (3)) at the Applicable
Discount (each such Term Lender, a “Participating Lender”).

 

(3)         If there is at least one Participating Lender, the relevant Company
Party will prepay the respective outstanding Term Loans of each Participating
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at a discount
to par greater than or equal to the Applicable Discount exceeds the Discount
Range Prepayment Amount, prepayment of the principal amount of the relevant Term
Loans for those Participating Lenders whose Submitted Discount is a discount to
par greater than or equal to the Applicable Discount (the “Identified
Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Discount
Range Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Company Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Term Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

 

(D)                         (1) Subject to the proviso to subsection (A) above,
any Company Party may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Auction Agent with five (5) Business Days’ notice in the
form of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of such Company Party, to
(x) each Term Lender and/or (y) each Lender with respect to any Class of Term
Loans on an individual tranche basis, (II) any such notice shall specify the
maximum aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this SectionSection 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by a Company Party shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its

 

77

--------------------------------------------------------------------------------


 

delegate) by no later than 5:00 p.m. (New York City time), on the third Business
Day after the date of delivery of such notice to such Term Lenders (the
“Solicited Discounted Prepayment Response Date”).  Each Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and tranches of
such Term Loans (the “Offered Amount”) such Term Lender is willing to have
prepaid at the Offered Discount.  Any Term Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.

 

(2)         The Auction Agent shall promptly provide the relevant Company Party
with a copy of all Solicited Discounted Prepayment Offers received on or before
the Solicited Discounted Prepayment Response Date.  Such Company Party shall
review all such Solicited Discounted Prepayment Offers and select the largest of
the Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any.  If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount.  If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

(3)         Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
Party at the Acceptable Discount in accordance with this
SectionSection 2.05(a)(v)(D).  If the Company Party elects to accept any
Acceptable Discount, then the Company Party agrees to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount.  Each
Term Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Company Party will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all

 

78

--------------------------------------------------------------------------------


 

Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified  Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”).  On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Company Party of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Term Lender to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

 

(E)                          In connection with any Discounted Term Loan
Prepayment, the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may require as a condition to any Discounted Term Loan
Prepayment, the payment of customary fees and expenses from a Company Party in
connection therewith.

 

(F)                           If any Term Loan is prepaid in accordance with
paragraphs (B) through (D) above, a Company Party shall prepay such Term Loans
on the Discounted Prepayment Effective Date. The relevant Company Party shall
make such prepayment to the Administrative Agent, for the account of the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. (New York City time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Loans on a pro rata
basis across such installments. The Term Loans so prepaid shall be accompanied
by all accrued and unpaid interest on the par principal amount so prepaid up to,
but not including, the Discounted Prepayment Effective Date.  Each prepayment of
the outstanding Term Loans pursuant to this SectionSection 2.05(a)(v) shall be
paid to the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, and shall be applied to the relevant Loans of
such Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.  In connection
with each prepayment pursuant to this SectionSection 2.05(a)(v), the relevant
Company Party shall waive any right to bring any action against the
Administrative Agent, in its capacity as such, in connection with any such
Discounted Term Loan Prepayment.

 

(G)                         To the extent not expressly provided for herein,
each Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the

 

79

--------------------------------------------------------------------------------


 

provisions in this SectionSection 2.05(a)(v), established by the Auction Agent
acting in its reasonable discretion and as reasonably agreed by the Borrower.

 

(H)                        Notwithstanding anything in any Loan Document to the
contrary, for purposes of this SectionSection 2.05(a)(v), each notice or other
communication required to be delivered or otherwise provided to the Auction
Agent (or its delegate) shall be deemed to have been given upon Auction Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

(I)                             Each of the Company Parties and the Term Lenders
acknowledge and agree that the Auction Agent may perform any and all of its
duties under this SectionSection 2.05(a)(v) by itself or through any Affiliate
of the Auction Agent and expressly consents to any such delegation of duties by
the Auction Agent to such Affiliate and the performance of such delegated duties
by such Affiliate. The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this
SectionSection 2.05(a)(v) as well as activities of the Auction Agent.

 

(J)                             Each Company Party shall have the right, by
written notice to the Auction Agent, to revoke in full (but not in part) its
offer to make a Discounted Term Loan Prepayment and rescind the applicable
Specified Discount Prepayment Notice, Discount Range Prepayment Notice or
Solicited Discounted Prepayment Notice therefor at its discretion at any time on
or prior to the applicable Specified Discount Prepayment Response Date (and if
such offer is revoked pursuant to the preceding clauses, any failure by such
Company Party to make any prepayment to a Lender, as applicable, pursuant to
this SectionSection 2.05(a)(v) shall not constitute a Default or Event of
Default under SectionSection 8.01 or otherwise).

 

(b)          Mandatory.

 

(i)                           Within six (6) Business Days after financial
statements have been delivered pursuant to SectionSection 6.01(a) (commencing
with the fiscal year ending on or about December 31, 2015) and the related
Compliance Certificate has been delivered pursuant to SectionSection 6.02(a),
the Borrower shall cause to be offered to be prepaid in accordance with clause
(b)(vi) and (ix) below, an aggregate principal amount of Term Loans in an amount
equal to (A) the Applicable ECF Percentage of Excess Cash Flow, if any, for the
fiscal year covered by such financial statements minus (B) the sum of (1) all
voluntary prepayments of Term Loans made during such fiscal year or after
year-end and prior to when such Excess Cash Flow prepayment is due (including,
in the case of Term Loans prepaid pursuant to SectionSection 2.05(a)(v), the
actual purchase price paid in cash pursuant to a Dutch Auction) and (2) all
voluntary prepayments of Revolving Credit Loans during such fiscal year or after
year-end and prior to when such Excess Cash Flow prepayment is due to the extent
the Revolving Credit Commitments are permanently reduced by the amount of such
payments, in the case of each of the immediately preceding clauses (1) and (2),
to the extent such prepayments are not funded with the proceeds of Indebtedness
and, without duplication of any deduction from Excess Cash Flow in any prior
period.

 

(ii)                        If (x) the Borrower or any Restricted Subsidiary of
the Borrower Disposes of any property or assets (other than any Disposition of
any property or assets permitted by Sections 7.05(a), (b), (c), (d), (e), (g),
(h), (i), (l), (m), (n) (except to the extent such property is subject to a
Mortgage), (o), (p), (q), (r) or (s)), or (y) any Casualty Event occurs, which
results in the realization or receipt by the Borrower or Restricted Subsidiary
of Net Proceeds, the Borrower shall cause to be offered to be prepaid in
accordance with clause (b)(vi) and (ix) below, on or prior to the date which is
ten (10) Business Days after the date of the realization or receipt by the
Borrower or any Restricted Subsidiary of such Net Proceeds, subject to clause
(b)(xi) below, an aggregate principal

 

80

--------------------------------------------------------------------------------


 

amount of Term Loans in an amount equal to 100% of all Net Proceeds received;
provided that if at the time that any such prepayment would be required, the
Borrower is required to offer to repurchase any Indebtedness that is secured on
a pari passu basis with the Obligations pursuant to the terms of the
documentation governing such Indebtedness with the Net Proceeds of such
Disposition or Casualty Event (such Indebtedness required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Borrower may apply such
Net Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time); provided, further, that (A) the portion of such Net Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Net Proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such Net
Proceeds shall be allocated to the Term Loans in accordance with the terms
hereof to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this
SectionSection 2.05(b)(ii) shall be reduced accordingly and (B) to the extent
the holders of Other Applicable Indebtedness decline to have such indebtedness
repurchased or prepaid, the declined amount shall promptly (and in any event
within ten (10) Business Days after the date of such rejection) be applied to
prepay the Term Loans in accordance with the terms hereof.

 

(iii)                     [Reserved].

 

(iv)                    If the Borrower or any Restricted Subsidiary incurs or
issues any Indebtedness after the Restatement Effective Date (other than
Indebtedness not prohibited under SectionSection 7.03 (excluding
SectionSection 7.03(t)), the Borrower shall cause to be offered to be prepaid in
accordance with clause (b)(vi) below an aggregate principal amount of Term Loans
in an amount equal to 100% of all Net Proceeds received therefrom on or prior to
the date which is six (6) Business Days after the receipt by the Borrower or
such Restricted Subsidiary of such Net Proceeds.

 

(v)                       If for any reason the aggregate Revolving Credit
Exposures at any time exceeds the aggregate Revolving Credit Commitments then in
effect (including, for the avoidance of doubt, as a result of the termination of
any Class of Revolving Credit Commitments on the Maturity Date with respect
thereto), the Borrower shall promptly prepay or cause to be promptly prepaid
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this SectionSection 2.05(b)(v) unless after the prepayment in full
of the Revolving Credit Loans and Swing Line Loans such aggregate Outstanding
Amount exceeds the aggregate Revolving Credit Commitments then in effect.

 

(vi)                    Except with respect to Loans incurred in connection with
any Refinancing Amendment, Term Loan Extension Request, Revolver Extension
Request or any Incremental Amendment (which may be prepaid on a less than pro
rata basis in accordance with its terms), (A) each prepayment of Term Loans
pursuant to this SectionSection 2.05(b) shall be applied ratably to each
Class of Term Loans then outstanding (provided that (i) any prepayment of Term
Loans with the Net Proceeds of Credit Agreement Refinancing Indebtedness shall
be applied solely to each applicable Class of Refinanced Debt, and (ii) any
Class of Incremental Term Loans may specify that one or more other Classes of
Term Loans and Incremental Term Loans may be prepaid prior to such Class of
Incremental Term Loans); (B) with respect to each Class of Term Loans, each
prepayment pursuant to clauses (i) through (iv) of this
SectionSection 2.05(b) shall be applied to the scheduled installments of
principal thereof following the date of prepayment pursuant to
SectionSection 2.07(a) as directed by the Borrower; and (C) each such prepayment
shall be paid to the Lenders in accordance with their respective Pro Rata Shares
of such prepayment.

 

(vii)                 The Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to clauses (i) through (iv)  of this SectionSection 2.05(b) at least four
(4) Business Days prior to the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation

 

81

--------------------------------------------------------------------------------


 

of the amount of such prepayment. The Administrative Agent will promptly notify
each Appropriate Lender of the contents of the Borrower’s prepayment notice and
of such Appropriate Lender’s Pro Rata Share of the prepayment.

 

(viii)              Funding Losses, Etc.  All prepayments under this
SectionSection 2.05 shall be made together with, in the case of any such
prepayment of a Eurocurrency Rate Loan on a date other than the last day of an
Interest Period therefor, any amounts owing in respect of such Eurocurrency Rate
Loan pursuant to SectionSection 3.05.  Notwithstanding any of the other
provisions of SectionSection 2.05(b), so long as no Event of Default shall have
occurred and be continuing, if any prepayment of Eurocurrency Rate Loans is
required to be made under this SectionSection 2.05(b), prior to the last day of
the Interest Period therefor, the Borrower may, in its sole discretion, deposit
the amount of any such prepayment otherwise required to be made thereunder into
a Cash Collateral Account until the last day of such Interest Period, at which
time the Administrative Agent shall be authorized (without any further action by
or notice to or from the Borrower or any other Loan Party) to apply such amount
to the prepayment of such Loans in accordance with this SectionSection 2.05(b).
Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this
SectionSection 2.05(b).

 

(ix)                    Term Opt-out of Prepayment.  With respect to each
prepayment of Term Loans required pursuant to SectionSection 2.05(b)(i) or (ii),
(A) each Lender of Term Loans will have the right to refuse such offer of
prepayment by giving written notice of such refusal to the Administrative Agent
within one (1) Business Day after such Lender’s receipt of notice from the
Administrative Agent of such offer of prepayment (“Declined Proceeds”) (in which
case the Borrower shall not prepay any Term Loans of such Lender on the date
that is specified in clause (B) below), (B) the Borrower will make all such
prepayments not so refused upon the fourth Business Day after delivery of notice
by the Borrower pursuant to SectionSection 2.05(b)(vii) and (C) any Declined
Proceeds may be retained by the Borrower.

 

(x)                       In connection with any mandatory prepayments by the
Borrower of the Term Loans pursuant to this SectionSection 2.05(b), such
prepayments shall be applied on a pro rata basis to the then outstanding Term
Loans of the applicable Class or Classes being prepaid irrespective of whether
such outstanding Term Loans are Base Rate Loans or Eurocurrency Rate Loans;
provided that if no Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to SectionSection 2.05(b)(ix), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
within any tranche of Term Loans shall be applied first to Term Loans of such
tranche that are Base Rate Loans to the full extent thereof before application
to Term Loans of such tranche that are Eurocurrency Rate Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to SectionSection 3.05.

 

(xi)                    Foreign Dispositions and Excess Cash Flow.
Notwithstanding any other provisions of this SectionSection 2.05, (i) to the
extent that any or all of the Net Proceeds of any Disposition by a Foreign
Subsidiary (“Foreign Disposition”) or Excess Cash Flow attributable to Foreign
Subsidiaries are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in this SectionSection 2.05 but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Proceeds or Excess Cash
Flow that, in each case, would otherwise be required to be used to make an offer
of prepayment pursuant to Sections 2.05(b)(i) or 2.05(b)(ii), is permitted under
the applicable local law, such repatriation will be immediately effected and
such repatriated Net Proceeds or Excess Cash Flow will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the

 

82

--------------------------------------------------------------------------------


 

repayment of the Term Loans pursuant to this SectionSection 2.05 and (ii) to the
extent that the Borrower has determined in good faith that repatriation of any
of or all the Net Proceeds of any Foreign Disposition or Foreign Subsidiary’s
Excess Cash Flow would have material adverse tax cost consequences with respect
to such Net Proceeds or Excess Cash Flow, such Net Proceeds or Excess Cash Flow
so affected may be retained by the applicable Foreign Subsidiary; provided that
in the case of this clause (ii), on or before the date on which any such Net
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to SectionSection 2.05(b) or any such
Excess Cash Flow would have been required to be applied to prepayments pursuant
to SectionSection 2.05(b), the Borrower applies an amount equal to such Net
Proceeds or Excess Cash Flow to such reinvestments or prepayments, as
applicable, as if such Net Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Proceeds or
Excess Cash Flow had been repatriated (or, if less, the Net Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary).

 

(c)                         Additionally, notwithstanding anything else in this
Agreement to the contrary, in the event that any Term Loan of any Lender would
otherwise be repaid or prepaid from the proceeds of other Term Loans being
funded on the date of such repayment or prepayment, if agreed to by the Borrower
and such Lender and notified to the Administrative Agent prior to the date of
the applicable repayment or prepayment, all or any portion of such Lender’s Term
Loan that would have otherwise been repaid or prepaid in connection therewith
may be converted on a “cashless roll” basis into a new Term Loan.

 

Section 2.06.                          Termination or Reduction of Commitments.

 

(a)                        Optional.  The Borrower may, upon written notice to
the Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent three Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in a minimum
aggregate amount of $100,000, or any whole multiple of $100,000, in excess
thereof or, if less, the entire amount thereof and (iii) if, after giving effect
to any reduction of the Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess.  The amount of any
such Commitment reduction shall not otherwise be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower. 
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the applicable Facility, which refinancing shall not be
consummated or otherwise shall be delayed.

 

(b)                        Mandatory.  The Restatement Effective DateNew Term
Commitment of each Term Lender shall be automatically and permanently reduced to
$0 upon the funding of Restatement Effective DateNew Term Loans to be made by it
on the RestatementAmendment No. 2 Effective Date.  The Revolving Credit
Commitment in respect of each Class shall automatically and permanently
terminate on the Maturity Date with respect to such Class of Revolving Credit
Commitments.

 

(c)                         Application of Commitment Reductions; Payment of
Fees.  The Administrative Agent will promptly notify the Appropriate Lenders of
any termination or reduction of unused portions of the Letter of Credit Sublimit
or the Swing Line Sublimit or the unused Commitments of any Class under this
SectionSection 2.06.  Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in
SectionSection 3.07).  All commitment fees accrued until the effective date of
any termination of the Aggregate Commitments shall be paid on the effective date
of such termination.

 

Section 2.07.                          Repayment of Loans.

 

(a)                        Term Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account

 

83

--------------------------------------------------------------------------------


 

of the Term Lenders (i) on the last Business Day of each March, June,
September and December, commencing with the first full quarter after the
RestatementAmendment No. 2 Effective Date, an aggregate principal amount equal
to 0.25% of the aggregate principal amount of all Restatement Effective DateNew
Term Loans outstanding on the RestatementAmendment No. 2 Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in SectionSection 2.05) and
(ii) on the Maturity Date for the Restatement Effective DateNew Term Loans, the
aggregate principal amount of all Restatement Effective DateNew Term Loans
outstanding on such date. In the event that any Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans are made, such other Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans, as applicable, shall
be repaid by the Borrower in the amounts and on the dates set forth in the
Incremental Amendment, Refinancing Amendment or Extension Amendment with respect
thereto and on the applicable Maturity Date thereof.

 

(b)                        Revolving Credit Loans.  The Borrower shall repay to
the Administrative Agent for the ratable account of the Appropriate Lenders on
the applicable Maturity Date for the Revolving Credit Facilities of a given
Class the aggregate principal amount of all of its Revolving Credit Loans of
such Class outstanding on such date.

 

(c)                         Swing Line Loans.  The Borrower shall repay each
Swing Line Loan on the earlier to occur of (i) the date that is five
(5) Business Days after such Loan is made and (ii) the Maturity Date for the
Revolving Credit Facility (although Swing Line Loans may thereafter be
reborrowed, in accordance with the terms and conditions hereof, if there are one
or more Classes of Revolving Credit Commitments which remain in effect).

 

(d)                        Non-Converted Restatement Effective Date Term Loans.
The Borrower shall repay to the Administrative Agent for the ratable account of
each Term Lender with Non-Converted Restatement Effective Date Term Loans the
full amount of Non-Converted Restatement Effective Date Term Loans immediately
following the Amendment No. 2 Effective Date.

 

Section 2.08.                          Interest.

 

(a)                        Subject to the provisions of SectionSection 2.08(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan (other than a Swing Line Loan) shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Revolving Credit Loans.

 

(b)                        During the continuance of a Default under
SectionSection 8.01(a), the Borrower shall pay interest on past due amounts
owing by it hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws;
provided that no interest at the Default Rate shall accrue or be payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.  Accrued
and unpaid interest on such amounts (including interest on past due interest)
shall be due and payable upon demand.

 

(c)                         Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein.  Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

Section 2.09.                          Fees.  In addition to certain fees
described in Sections 2.03(h) and (i):

 

(a)                        Commitment Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender under the
applicable Revolving Credit Facility in accordance with its Pro

 

84

--------------------------------------------------------------------------------


 

Rata Share or other applicable share provided for under this Agreement, a
commitment fee in Dollars equal to the Applicable Rate with respect to Revolving
Credit Loan commitment fees, times the actual daily amount by which the
aggregate Revolving Credit Commitments for the applicable Revolving Credit
Facility exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans
(which shall exclude, for the avoidance of doubt, any Swing Line Loans) for such
Facility, and (B) the Outstanding Amount of L/C Obligations for such Facility;
provided that any commitment fee accrued with respect to any of the Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender, except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided, further, that no commitment fee shall accrue
on any of the Commitments of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from March 17, 2015 until the Maturity Date for the
Revolving Credit Commitments, including at any time during which one or more of
the conditions in Article 4 is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date during the first fiscal quarter to occur
after March 17, 2015 and on the Maturity Date for the Revolving Credit
Commitments.  The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

 

(b)                        Closing Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Term Lender on the Restatement
Effective Date in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement, an upfront fee (which may take the form of
original issue discount) in an amount equal to 0.50% of the stated principal
amount of such Term Lender’s Restatement Effective Date Term Loans funded or
converted on the Restatement Effective Date, payable to such Term Lender from
the proceeds of its Restatement Effective Date Term Loans as and when funded on
the Restatement Effective Date. Such fee will be in all respects fully earned,
due and payable on the Restatement Effective Date and non-refundable and
non-creditable thereafter.

 

(c)                         Other Fees.  The Borrower shall pay to the Agents
such fees as shall have been separately agreed upon in writing (including, but
not limited to, as set forth in the Fee Letter) in the amounts and at the times
so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

 

Section 2.10.                          Computation of Interest and Fees.  All
computations of interest for Base Rate Loans shall be made on the basis of a
year of three hundred sixty-five (365) days, or three hundred sixty-six (366)
days, as applicable, and actual days elapsed.  All other computations of fees
and interest shall be made on the basis of a three hundred sixty (360) day year
and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

Section 2.11.                          Evidence of Indebtedness.

 

(a)                        The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as non-fiduciary agent for the Borrower, in each case in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent

 

85

--------------------------------------------------------------------------------


 

shall control in the absence of manifest error.  Upon the request of any Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note payable to such Lender,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

(b)                        In addition to the accounts and records referred to
in SectionSection 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records and, in the
case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

(c)                         Entries made in good faith by the Administrative
Agent in the Register pursuant to Sections 2.11(a) and (b), and by each Lender
in its account or accounts pursuant to Sections 2.11(a) and (b), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.

 

Section 2.12.                          Payments Generally.

 

(a)                        All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent in Dollars, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office and in Same Day Funds not later than 1:00 p.m. New
York City time on the date specified herein.  The Administrative Agent will
promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s applicable Lending Office.  All payments
received by the Administrative Agent after the time specified above shall in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

 

(b)                        Except as otherwise provided herein, if any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurocurrency Rate Loans to be made in the next succeeding calendar month,
such payment shall be made on the immediately preceding Business Day.

 

(c)                         Unless (in the case of payments to be made by
Lenders, prior to the proposed date of any Borrowing of Eurocurrency Rate Loans
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 p.m. New
York City time on the date of such Borrowing)) the Borrower or any Lender has
notified the Administrative Agent that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

 

(i)                                     if the Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
Same Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
Same Day Funds at the

 

86

--------------------------------------------------------------------------------


 

Federal Funds Rate, plus any reasonable administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing; and

 

(ii)                                  if any Lender failed to make such payment
(including, without limitation, failure to fund participations in respect of any
Letter of Credit or Swing Line Loan), such Lender shall forthwith on demand pay
to the Administrative Agent the amount thereof in Same Day Funds, together with
interest thereon for the period from the date such amount was made available by
the Administrative Agent to the Borrower to the date such amount is recovered by
the Administrative Agent (the “Compensation Period”) at a rate per annum equal
to the Federal Funds Rate, plus any reasonable administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.  When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing.  If such Lender does not pay such amount (including,
without limitation, failure to fund participations in respect of any Letter of
Credit or Swing Line Loan) forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing.  Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this SectionSection 2.12(c) shall be conclusive,
absent manifest error.

 

(d)                        If any Lender makes available to the Administrative
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article 2, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article 4 or in the applicable Incremental
Amendment, Extension Amendment or Refinancing Amendment are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                         The obligations of the Lenders hereunder to make
Loans and to fund participations in Letters of Credit and Swing Line Loans are
several and not joint. The failure of any Lender to make any Loan or to fund any
such participation on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
purchase its participation.

 

(f)                          Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(g)                         Whenever any payment received by the Administrative
Agent under this Agreement or any of the other Loan Documents is insufficient to
pay in full all amounts due and payable to the Administrative Agent and the
Lenders under or in respect of this Agreement and the other Loan Documents on
any date, such payment shall be distributed by the Administrative Agent and
applied by the Administrative Agent and the Lenders in the order of priority set
forth in Section 8.04.  If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may
(to the fullest extent permitted by mandatory provisions of applicable Law), but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

 

87

--------------------------------------------------------------------------------


 

Section 2.13.                          Sharing of Payments.

 

(a)                        If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (b) notify the Administrative
Agent of such fact, and (c) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in SectionSection 10.06 (including pursuant to any settlement entered
into by the purchasing Lender in its discretion), such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  For avoidance of doubt, the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement as in effect from
time to time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to SectionSection 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this SectionSection 2.13 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this SectionSection 2.13 shall from and
after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.  For purposes of
subclause (iv) of the definition of “Indemnified Taxes,” a Lender that acquires
a participation pursuant to this Section 2.13 shall be treated as having
acquired such participation on the earlier date(s) on which such Lender acquired
the applicable interest(s) in the Commitment(s) and/or Loan(s) to which such
participation relates.

 

Section 2.14.                          Incremental Credit Extensions.

 

(a)                        Incremental Commitments. The Borrower may at any time
or from time to time after the Restatement Effective Date, by notice to the
Administrative Agent (an “Incremental Loan Request”), request (A) one or more
new commitments which may be in the same Facility (each, an “Incremental Term
Facility”) as any outstanding Term Loans of an existing Class of Term Loans (a
“Term Loan Increase”) or a new Class of term loans (collectively with any Term
Loan Increase, the “Incremental Term Commitments”) and/or (B) one or more
increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase”) or the establishment of one or more new revolving credit
commitments (each, an “Incremental Revolving Facility” and collectively with any
Incremental Term Facility, an “Incremental Facility” and any such new
commitments, collectively with any Revolving Commitment Increases, the
“Incremental Revolving Credit Commitments” and the Incremental Revolving Credit
Commitments, collectively with any Incremental Term Commitments, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders.

 

(b)                        Incremental Loans. Any Incremental Commitments
effected through the establishment of one or more new revolving credit
commitments or new Term Loans made on an Incremental Facility Closing Date shall
be designated a separate Class of Incremental Commitments for all purposes of
this Agreement, except in the case of a Term Loan Increase or a Revolving
Commitment Increase.  On any Incremental Facility Closing Date on which any
Incremental Term Commitments of any Class are effected (including

 

88

--------------------------------------------------------------------------------


 

through any Term Loan Increase), subject to the satisfaction of the terms and
conditions in this SectionSection 2.14, (i) each Incremental Term Lender of such
Class shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Commitment of such Class and (ii) each
Incremental Term Lender of such Class shall become a Lender hereunder with
respect to the Incremental Term Commitment of such Class and the Incremental
Term Loans of such Class made pursuant thereto.  On any Incremental Facility
Closing Date on which any Incremental Revolving Credit Commitments of any
Class are effected through the establishment of one or more new revolving credit
commitments (including through any Revolving Commitment Increase), subject to
the satisfaction of the terms and conditions in this SectionSection 2.14,
(i) each Incremental Revolving Credit Lender of such Class shall make its
Commitment available to the Borrower (when borrowed, an “Incremental Revolving
Credit Loan” and collectively with any Incremental Term Loan, an “Incremental
Loan”) in an amount equal to its Incremental Revolving Credit Commitment of such
Class and (ii) each Incremental Revolving Credit Lender of such Class shall
become a Lender hereunder with respect to the Incremental Revolving Credit
Commitment of such Class and the Incremental Revolving Credit Loans of such
Class made pursuant thereto.  Notwithstanding the foregoing, Incremental Term
Loans may have identical terms to any of the Term Loans and be treated as the
same Class as any of such Term Loans.

 

(c)                         Incremental Loan Request. Each Incremental Loan
Request from the Borrower pursuant to this SectionSection 2.14 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
or Incremental Revolving Credit Commitments.  Incremental Term Loans may be
made, and Incremental Revolving Credit Commitments may be provided, by any
existing Lender (but each existing Lender will not have an obligation to make
any Incremental Commitment, nor will the Borrower have any obligation to
approach any existing lenders to provide any Incremental Commitment) or by any
other bank or other financial institution or other institutional lenders (any
such other bank or other financial institution or other institutional lenders
being called an “Additional Lender”) (each such existing Lender or Additional
Lender providing such, an “Incremental Revolving Credit Lender” or “Incremental
Term Lender,” as applicable, and, collectively, the “Incremental Lenders”);
provided that (i) the Administrative Agent, each Swing Line Lender and each L/C
Issuer shall have consented (not to be unreasonably withheld, conditioned or
delayed) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Revolving Commitment Increases to the extent such
consent, if any, would be required under SectionSection 10.07(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Lender, (ii) with respect to Incremental Term Commitments,
any Affiliated Lender providing an Incremental Term Commitment shall be subject
to the same restrictions set forth in SectionSection 10.07(l) as they would
otherwise be subject to with respect to any purchase by or assignment to such
Affiliated Lender of Term Loans and (iii) Affiliated Lenders may not provide
Incremental Revolving Credit Commitments.

 

(d)                        Effectiveness of Incremental Amendment.  The
effectiveness of any Incremental Amendment, and the Incremental Commitments
thereunder, shall be subject to the satisfaction on the date thereof (the
“Incremental Facility Closing Date”) of each of the following conditions:

 

(i)                                     (x) if the proceeds of such Incremental
Commitments are being used to finance a Permitted Acquisition, no Event of
Default under Sections 8.01(a) or (f) shall have occurred and be continuing or
would exist after giving effect to such Incremental Commitments, or (y) if
otherwise, no Event of Default shall have occurred and be continuing or would
exist after giving effect to such Incremental Commitments;

 

(ii)                                  after giving effect to such Incremental
Commitments, the conditions of Sections 4.02(i) and (ii) shall be satisfied (it
being understood that all references to “the date of such Credit Extension” or
similar language in such SectionSection 4.02 shall be deemed to refer to the
effective date of such Incremental Amendment); provided that if the proceeds of
such Incremental Commitments are being used to finance a Permitted Acquisition,
(x) the reference in SectionSection 4.02(i) to the accuracy of the
representations and warranties shall refer to the accuracy of the
representations and warranties that would constitute Specified Representations
and (y) the reference to “Material Adverse Effect” in the Specified
Representations shall be understood for this purpose to refer to “Material
Adverse Effect” or similar definition as defined in the main transaction
agreement governing such Permitted Acquisition;

 

89

--------------------------------------------------------------------------------


 

(iii)                               [reserved];

 

(iv)                              each Incremental Term Commitment shall be in
an aggregate principal amount that is not less than $10,000,000 and shall be in
an increment of $1,000,000 (provided that such amount may be less than
$10,000,000 if such amount represents all remaining availability under the limit
set forth in SectionSection 2.14(d)(v)) and each Incremental Revolving Credit
Commitment shall be in an aggregate principal amount that is not less than
$5,000,000 and shall be in an increment of $1,000,000 (provided that such amount
may be less than $5,000,000 if such amount represents all remaining availability
under the limit set forth in SectionSection 2.14(d)(v));

 

(v)                                 the aggregate amount of the Incremental Term
Loans and the Incremental Revolving Credit Commitments shall not exceed the sum
of (A) the Incremental Base Amount less the aggregate principal amount of
Indebtedness incurred pursuant to Section 7.03(q) and 7.03(w) at or prior to
such time plus (B) all voluntary prepayments of Term Loans and all voluntary
prepayments of Revolving Credit Loans accompanied by corresponding voluntary
permanent commitment reductions of Revolving Credit Commitments prior to or
simultaneous with the Incremental Facility Closing Date (excluding voluntary
prepayments of Incremental Term Loans and all voluntary prepayments of Revolving
Credit Loans accompanied by corresponding voluntary permanent commitment
reductions of Incremental Revolving Credit Commitments, to the extent such
Incremental Term Loans and Incremental Revolving Credit Commitments were
obtained pursuant to clause (C) below or to the extent funded with a
contemporaneous incurrence of Indebtedness), plus (C) additional amounts
(including at any time prior to the utilization of amounts under clauses (A) and
(B) above) so long as the Consolidated First Lien Net Leverage Ratio, determined
on a Pro Forma Basis as of the last day of the most recently ended period of
four consecutive fiscal quarters for which financial statements are internally
available, as if any Incremental Term Loans or Incremental Revolving Credit
Commitments, as applicable, available under such Incremental Commitments had
been outstanding on the last day of such period, and, in each case (x) with
respect to any Incremental Revolving Credit Commitment, assuming a borrowing of
the maximum amount of Loans available thereunder, and (y) without netting the
cash proceeds of any such Incremental Loans, does not exceed 3.75 to 1.00
(excluding, for purposes of calculating such ratio under this clause (y),
Revolving Credit Loans borrowed for seasonal working capital requirements in an
amount not to exceed $75,000,000); and

 

(vi)                              such other conditions as the Borrower, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent shall agree.

 

(e)                         Required Terms. The terms, provisions and
documentation of the Incremental Term Loans and Incremental Term Commitments or
the Incremental Revolving Credit Loans and Incremental Revolving Credit
Commitments, as the case may be, of any Class shall be as agreed between the
Borrower and the applicable Incremental Lenders providing such Incremental
Commitments, and except as otherwise set forth herein, to the extent not
identical to the Term Loans or Revolving Credit Commitments, as applicable, each
existing on the Incremental Facility Closing Date, shall be reasonably
satisfactory to Administrative Agent.  In any event:

 

(i)                                the Incremental Term Loans:

 

(A)                                   shall rank pari passu in right of payment
and of security with the Revolving Credit Loans and the Term Loans,

 

(B)                                   shall not mature earlier than the Latest
Maturity Date of any Term Loans outstanding at the time of incurrence of such
Incremental Term Loans,

 

(C)                                   shall have a Weighted Average Life to
Maturity not shorter than the remaining Weighted Average Life to Maturity of the
Restatement Effective DateNew Term Loans,

 

90

--------------------------------------------------------------------------------


 

(D)                                   shall have an Applicable Rate, and subject
to clauses (e)(i)(B) and (e)(i)(C) above and clause (e)(iii) below, amortization
determined by the Borrower and the applicable Incremental Term Lenders, and

 

(E)                                    the Incremental Term Loans may
participate on a pro rata basis or less than pro rata basis (but not on a
greater than pro rata basis) in any mandatory prepayments of Term Loans
hereunder, as specified in the applicable Incremental Amendment;

 

(ii)                             the Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be identical to the Revolving
Credit Commitments and the Revolving Credit Loans, other than the Maturity Date
and as set forth in this SectionSection 2.14(e)(ii); provided that
notwithstanding anything to the contrary in this SectionSection 2.14 or
otherwise:

 

(A)                                   any such Incremental Revolving Credit
Commitments or Incremental Revolving Credit Loans shall rank pari passu in right
of payment and of security with the Revolving Credit Loans and the Term Loans,

 

(B)                                   any such Incremental Revolving Credit
Commitments or Incremental Revolving Credit Loans shall not mature or provide
for mandatory commitment reductions earlier than the Latest Maturity Date of any
Revolving Credit Commitments outstanding at the time of incurrence of such
Incremental Revolving Credit Commitments,

 

(C)                                   the borrowing and repayment (except for
(1) payments of interest and fees at different rates on Incremental Revolving
Credit Commitments (and related outstandings), (2) repayments required upon the
maturity date of the Incremental Revolving Credit Commitments and (3) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (E) below)) of Loans with respect to Incremental Revolving
Credit Commitments after the associated Incremental Facility Closing Date shall
be made on a pro rata basis with all other Revolving Credit Commitments on the
Incremental Facility Closing Date,

 

(D)                                   subject to the provisions of Sections
2.03(n) and 2.04(g) to the extent dealing with Swing Line Loans and Letters of
Credit which mature or expire after a maturity date when there exists
Incremental Revolving Credit Commitments with a longer maturity date, all Swing
Line Loans and Letters of Credit shall be participated on a pro rata basis by
all Lenders with Commitments in accordance with their percentage of the
Revolving Credit Commitments on the Incremental Facility Closing Date (and
except as provided in SectionSection 2.03(n) and SectionSection 2.04(g), without
giving effect to changes thereto on an earlier maturity date with respect to
Swing Line Loans and Letters of Credit theretofore incurred or issued),

 

(E)                                    the permanent repayment of Revolving
Credit Loans with respect to, and termination of, Incremental Revolving Credit
Commitments after the associated Incremental Facility Closing Date shall be made
on a pro rata basis with all other Revolving Credit Commitments on the
Incremental Facility Closing Date, except that the Borrower shall be permitted
to permanently repay and terminate commitments of any such Class on a better
than a pro rata basis as compared to any other Class with a later maturity date
than such Class,

 

(F)                                     assignments and participations of
Incremental Revolving Credit Commitments and Incremental Revolving Credit Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Credit Commitments and Revolving Credit Loans on the Incremental
Facility Closing Date, and

 

91

--------------------------------------------------------------------------------


 

(G)                                   any Incremental Revolving Credit
Commitments may constitute a separate Class or Classes, as the case may be, of
Commitments from the Classes constituting the applicable Revolving Credit
Commitments prior to the Incremental Facility Closing Date; and

 

(iii)                          the amortization schedule applicable to any
Incremental Loans and the All-In Yield applicable to the Incremental Term Loans
or Incremental Revolving Credit Loans of each Class shall be determined by the
Borrower and the applicable new Lenders and shall be set forth in each
applicable Incremental Amendment; provided, however, that with respect to any
Loans under any Incremental Term Commitments made on or prior to the date that
is 18 months after the RestatementAmendment No. 2 Effective Date, if the All-In
Yield applicable to such Incremental Term Loans shall be greater than the
applicable All-In Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to Term Loans of any
Class by more than 50 basis points per annum (the amount of such excess, the
“Yield Differential”) then the interest rate (together with, as provided in the
proviso below, the Eurocurrency Rate or Base Rate floor) with respect to each
such Class of Term Loans shall be increased by the applicable Yield
Differential; provided, further, that, if any Incremental Term Loans include a
Eurocurrency Rate or Base Rate floor that is greater than the Eurocurrency Rate
or Base Rate floor applicable to any existing Class of Term Loans, such
differential between interest rate floors shall be included in the calculation
of All-In Yield for purposes of this clause (iii) but only to the extent an
increase in the Eurocurrency Rate or Base Rate floor applicable to the existing
Term Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the Eurocurrency and Base Rate floors (but not the
Applicable Rate) applicable to the existing Term Loans shall be increased to the
extent of such differential between interest rate floors.

 

(f)                          Incremental Amendment.  Commitments in respect of
Incremental Term Loans and Incremental Revolving Credit Commitment shall become
Commitments (or in the case of an Incremental Revolving Credit Commitment to be
provided by an existing Revolving Credit Lender, an increase in such Lender’s
applicable Revolving Credit Commitment), under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Incremental Lender
providing such Commitments and the Administrative Agent.  The Incremental
Amendment may, without the consent of any other Loan Party, Agent or Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this SectionSection 2.14. The
Borrower will use the proceeds of the Incremental Term Loans and Incremental
Revolving Credit Commitments for any purpose not prohibited by this Agreement. 
No Lender shall be obligated to provide any Incremental Term Loans or
Incremental Revolving Credit Commitments, unless it so agrees.

 

(g)                         Reallocation of Revolving Credit Exposure.  Upon any
Incremental Facility Closing Date on which Incremental Revolving Credit
Commitments are effected through an increase in the Revolving Credit Commitments
pursuant to this SectionSection 2.14, (a) if the increase relates to the
Revolving Credit Facility, each of the Revolving Credit Lenders shall assign to
each of the Incremental Revolving Credit Lenders, and each of the Incremental
Revolving Credit Lenders shall purchase from each of the Revolving Credit
Lenders, at the principal amount thereof, such interests in the Incremental
Revolving Credit Loans outstanding on such Incremental Facility Closing Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Credit Loans will be held by existing Revolving
Credit Lenders and Incremental Revolving Credit Lenders ratably in accordance
with their Revolving Credit Commitments after giving effect to the addition of
such Incremental Revolving Credit Commitments to the Revolving Credit
Commitments, (b) each Incremental Revolving Credit Commitment shall be deemed
for all purposes a Revolving Credit Commitment and each Loan made thereunder
shall be deemed, for all purposes, a Revolving Credit Loan and (c) each
Incremental Revolving Credit Lender shall become a Lender with respect to the
Incremental Revolving Credit Commitments and all matters relating thereto. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing and
prepayment requirements in Sections 2.02 and 2.05(a) of this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

 

92

--------------------------------------------------------------------------------


 

(h)                        This SectionSection 2.14 shall supersede any
provisions in SectionSection 2.13 or 10.01 to the contrary.

 

Section 2.15.                          Refinancing Amendments.

 

(a)                        On one or more occasions after the Restatement
Effective Date, the Borrower may obtain, from any Lender or any other bank,
financial institution or other institutional lender or investor that agrees to
provide any portion of Refinancing Term Loans or Other Revolving Credit
Commitments pursuant to a Refinancing Amendment in accordance with this
SectionSection 2.15 (each, an “Additional  Refinancing  Lender”) (provided that
(i) the Administrative Agent, each Swing Line Lender and each L/C Issuer shall
have consented (not to be unreasonably withheld or delayed) to such Lender’s or
Additional Refinancing Lender’s making such Refinancing Term Loans or providing
such Other Revolving Credit Commitments to the extent such consent, if any,
would be required under Section 10.07(b) for an assignment of Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Refinancing
Lender, (ii) with respect to Refinancing Term Loans, any Affiliated Lender
providing Refinancing Term Loans shall be subject to the same restrictions set
forth in SectionSection 10.07(l) as they would otherwise be subject to with
respect to any purchase by or assignment to such Affiliated Lender of Term Loans
and (iii) Affiliated Lenders may not provide Other Revolving Credit
Commitments), Credit Agreement Refinancing Indebtedness in respect of all or any
portion of any Class of Term Loans or Revolving Credit Loans (or unused
Revolving Credit Commitments) then outstanding under this Agreement, in the form
of Refinancing Term Loans, Refinancing Term Commitments, Other Revolving Credit
Commitments, or Other Revolving Credit Loans pursuant to a Refinancing
Amendment; provided that notwithstanding anything to the contrary in this
SectionSection 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Credit Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments (subject
to clause (3) below)) of Loans with respect to Other Revolving Credit
Commitments after the date of obtaining any Other Revolving Credit Commitments
shall be made on a pro rata basis with all other Revolving Credit Commitments,
(2) subject to the provisions of SectionSection 2.03(n) and
SectionSection 2.04(g) to the extent dealing with Swing Line Loans and Letters
of Credit which mature or expire after a maturity date when there exist Other
Revolving Credit Commitments with a longer maturity date, all Swing Line Loans
and Letters of Credit shall be participated on a pro rata basis by all Lenders
with Commitments in accordance with their percentage of the Revolving Credit
Commitments (and except as provided in SectionSection 2.03(n) and
SectionSection 2.04(g), without giving effect to changes thereto on an earlier
maturity date with respect to Swing Line Loans and Letters of Credit theretofore
incurred or issued), (3) the permanent repayment of Revolving Credit Loans with
respect to, and termination of, Other Revolving Credit Commitments after the
date of obtaining any Other Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Other Revolving Credit Commitments and Other Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans.

 

(b)                        The effectiveness of any Refinancing Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in SectionSection 4.02 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date other than changes to such legal opinion resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Credit Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

 

93

--------------------------------------------------------------------------------


 

(c)                         Each issuance of Credit Agreement Refinancing
Indebtedness under SectionSection 2.15(a) shall be in an aggregate principal
amount that is (x) not less than $10,000,000 and (y) an integral multiple of
$1,000,000 in excess thereof.

 

(d)                        Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to a Refinancing
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto and (ii) make such
other changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the third paragraph of SectionSection 10.01 (without
the consent of the Required Lenders called for therein) and (iii) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this SectionSection 2.15, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Refinancing Amendment.

 

(e)                         This SectionSection 2.15 shall supersede any
provisions in SectionSection 2.13 or 10.01 to the contrary.

 

Section 2.16.                          Extension of Term Loans; Extension of
Revolving Credit Loans.

 

(a)                        Extension of Term Loans. The Borrower may at any time
and from time to time request that all or a portion of the Term Loans of a given
Class (each, an “Existing Term Loan Tranche”) be amended to extend the scheduled
maturity date(s) with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so amended, “Extended  Term
Loans”) and to provide for other terms consistent with this
SectionSection 2.16.  In order to establish any Extended Term Loans, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders under the applicable Existing Term
Loan Tranche) (each, a “Term Loan Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, which shall (x) be identical
as offered to each Lender under such Existing Term Loan Tranche (including as to
the proposed interest rates and fees payable) and offered pro rata to each
Lender under such Existing Term Loan Tranche and (y) be identical to the Term
Loans under the Existing Term Loan Tranche from which such Extended Term Loans
are to be amended, except that: (i) all or any of the scheduled amortization
payments of principal of the Extended Term Loans may be delayed to later dates
than the scheduled amortization payments of principal of the Term Loans of such
Existing Term Loan Tranche, to the extent provided in the applicable Extension
Amendment; (ii) the Effective Yield with respect to the Extended Term Loans
(whether in the form of interest rate margin, upfront fees, original issue
discount or otherwise) may be different than the Effective Yield for the Term
Loans of such Existing Term Loan Tranche, in each case, to the extent provided
in the applicable Extension Amendment; (iii) the Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and
(iv) Extended Term Loans may have call protection as may be agreed by the
Borrower and the Lenders thereof; provided that no Extended Term Loans may be
optionally prepaid prior to the date on which the Term Loans under the Existing
Term Loan Tranche from which such Extended Term Loans were amended are repaid in
full, unless such optional prepayment is accompanied by at least a pro rata
optional prepayment of such Existing Term Loan Tranche; provided, further, that
(A) no Default shall have occurred and be continuing at the time a Term Loan
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Term Loans of a given Term Loan Extension
Series at the time of establishment thereof be earlier than the then Latest
Maturity Date of the Existing Term Loan Tranche hereunder, (C) the Weighted
Average Life to Maturity of any Extended Term Loans of a given Term Loan
Extension Series at the time of establishment thereof shall be no shorter (other
than by virtue of amortization or prepayment of such Indebtedness prior to the
time of incurrence of such Extended Term Loans) than the remaining Weighted
Average Life to Maturity of the applicable Existing Term Loan Tranche, (D) any
such Extended Term Loans (and the Liens securing the same) shall be permitted by
the terms of the Intercreditor Agreements (to the extent any Intercreditor
Agreement is then in effect), (E) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing and (F) any Extended Term Loans
may participate on a pro rata basis or less than a pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory

 

94

--------------------------------------------------------------------------------


 

repayments or prepayments hereunder, in each case as specified in the respective
Term Loan Extension Request. Any Extended Term Loans amended pursuant to any
Term Loan Extension Request shall be designated a series (each, a “Term Loan
Extension Series”) of Extended Term Loans for all purposes of this Agreement;
provided that any Extended Term Loans amended from an Existing Term Loan Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Term Loan Extension Series with
respect to such Existing Term Loan Tranche.  Each Term Loan Extension Series of
Extended Term Loans incurred under this SectionSection 2.16 shall be in an
aggregate principal amount that is not less than $10,000,000.

 

(b)                        Extension of Revolving Credit Commitments.  The
Borrower may at any time and from time to time request that all or a portion of
the Revolving Credit Commitments of a given Class (each, an “Existing Revolver
Tranche”) be amended to extend the Maturity Date with respect to all or a
portion of any principal amount of such Revolving Credit Commitments (any such
Revolving Credit Commitments which have been so amended, “Extended  Revolving
Credit Commitments”) and to provide for other terms consistent with this
SectionSection 2.16.  In order to establish any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Revolver Tranche) (each, a “Revolver Extension Request”)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which shall (x) be identical as offered to each Lender under
such Existing Revolver Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) be identical to the Revolving Credit Commitments under the
Existing Revolver Tranche from which such Extended Revolving Credit Commitments
are to be amended, except that: (i) the Maturity Date of the Extended Revolving
Credit Commitments may be delayed to a later date than the Maturity Date of the
Revolving Credit Commitments of such Existing Revolver Tranche, to the extent
provided in the applicable Extension Amendment; (ii) the Effective Yield with
respect to extensions of credit under the Extended Revolving Credit Commitments
(whether in the form of interest rate margin, upfront fees, commitment fees,
original issue discount or otherwise) may be different than the Effective Yield
for extensions of credit under the Revolving Credit Commitments of such Existing
Revolver Tranche, in each case, to the extent provided in the applicable
Extension Amendment; (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings under the applicable Revolving Credit
Commitments (i.e., the Existing Revolver Tranche and the Extended Revolving
Credit Commitments of the applicable Revolver Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required upon the Maturity Date
of the non-extending Revolving Credit Commitments); provided, further, that
(A) no Default shall have occurred and be continuing at the time a Revolver
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Revolving Credit Commitments of a given Revolver
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any other Revolving Credit Commitments hereunder,
(C) any such Extended Revolving Credit Commitments (and the Liens securing the
same) shall be permitted by the terms of the Intercreditor Agreements (to the
extent any Intercreditor Agreement is then in effect) and (D) all documentation
in respect of such Extension Amendment shall be consistent with the foregoing. 
Any Extended Revolving Credit Commitments amended pursuant to any Revolver
Extension Request shall be designated a series (each, a “Revolver Extension
Series”) of Extended Revolving Credit Commitments for all purposes of this
Agreement; provided that any Extended Revolving Credit Commitments amended from
an Existing Revolver Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Revolver Extension Series with respect to such Existing Revolver Tranche.  Each
Revolver Extension Series of Extended Revolving Credit Commitments incurred
under this SectionSection 2.16 shall be in an aggregate principal amount that is
not less than $5,000,000.

 

(c)                         Extension Request.  The Borrower shall provide the
applicable Extension Request at least three (3) Business Days prior to the date
on which Lenders under the Existing Term Loan Tranche or Existing Revolver
Tranche, as applicable, are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish

 

95

--------------------------------------------------------------------------------


 

the purposes of this SectionSection 2.16.  No Lender shall have any obligation
to agree to have any of its Term Loans of any Existing Term Loan Tranche amended
into Extended Term Loans or any of its Revolving Credit Commitments amended into
Extended Revolving Credit Commitments, as applicable, pursuant to any Extension
Request.  Any Lender holding a Loan under an Existing Term Loan Tranche (each,
an “Extending  Term Lender”) wishing to have all or a portion of its Term Loans
under the Existing Term Loan Tranche subject to such Extension Request amended
into Extended Term Loans and any Revolving Credit Lender (each, an “Extending
Revolving Credit Lender”) wishing to have all or a portion of its Revolving
Credit Commitments under the Existing Revolver Tranche subject to such Extension
Request amended into Extended Revolving Credit Commitments, as applicable, shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Term Loans
under the Existing Term Loan Tranche or Revolving Credit Commitments under the
Existing Revolver Tranche, as applicable, which it has elected to request be
amended into Extended Term Loans or Extended Revolving Credit Commitments, as
applicable (subject to any minimum denomination requirements imposed by the
Administrative Agent).  In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan Tranche or Revolving Credit Commitments under
the Existing Revolver Tranche, as applicable, in respect of which applicable
Term Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Request exceeds the amount of Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, requested to be
extended pursuant to the Extension Request, Term Loans or Revolving Credit
Commitments, as applicable, subject to Extension Elections shall be amended to
Extended Term Loans or Revolving Credit Commitments, as applicable, on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Credit Commitments, as applicable, included in each such Extension Election.

 

(d)                        Extension Amendment.  Extended Term Loans and
Extended Revolving Credit Commitments shall be established pursuant to an
amendment (each, an “Extension Amendment”) to this Agreement among the Borrower,
the Administrative Agent and each Extending Term Lender or Extending Revolving
Credit Lender, as applicable, providing an Extended Term Loan or Extended
Revolving Credit Commitment, as applicable, thereunder, which shall be
consistent with the provisions set forth in Sections 2.16(a) or (b) above,
respectively (but which shall not require the consent of any other Lender). The
effectiveness of any Extension Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in SectionSection 4.02 and,
to the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that the Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, are provided with the benefit of the
applicable Loan Documents. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension Amendment.  Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended pursuant to an Extension Amendment, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in SectionSection 2.07 with respect to any Existing Term
Loan Tranche subject to an Extension Election to reflect a reduction in the
principal amount of the Term Loans thereunder in an amount equal to the
aggregate principal amount of the Extended Term Loans amended pursuant to the
applicable Extension (with such amount to be applied ratably to reduce scheduled
repayments of such Term Loans required pursuant to SectionSection 2.07),
(iii) modify the prepayments set forth in SectionSection 2.05 to reflect the
existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the second paragraph
of SectionSection 10.01 (without the consent of the Required Lenders called for
therein) and (v) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
SectionSection 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

 

96

--------------------------------------------------------------------------------


 

(e)                         No conversion of Loans pursuant to any Extension in
accordance with this SectionSection 2.16 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

 

(f)                          This SectionSection 2.16 shall supersede any
provisions in SectionSection 2.13 or 10.01 to the contrary.

 

Section 2.17.                          Defaulting Lenders.

 

(a)                        Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments. That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in
SectionSection 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article 8 or otherwise), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to L/C Issuers or Swing Line Lender hereunder; third,
if so determined by the Administrative Agent or requested by any L/C Issuer or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default has occurred and is continuing), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or the Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in SectionSection 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
SectionSection 2.17(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees. That Defaulting Lender
(x) shall not be entitled to receive any commitment fee pursuant to
SectionSection 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit fees as
provided in SectionSection 2.03(h).

 

97

--------------------------------------------------------------------------------


 

(iv)                              Reallocation of Pro Rata Share to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each Non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the Pro Rata Share of each
Non-Defaulting Lender’s Revolving Credit Loans and L/C Obligations shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided that (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default has occurred and is continuing; and (ii) the aggregate obligation of
each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment of that Non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Loans of that Lender. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation. If the allocation described in this clause (iv) cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures satisfactory to such L/C Issuer (in its sole discretion).

 

(b)                        Defaulting Lender Cure.  If the Borrower, the
Administrative Agent, Swing Line Lender and the L/C Issuers agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share (without giving effect to SectionSection 2.17(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

Section 2.18.                          MIRE Event.   Notwithstanding anything to
the contrary herein, the making, increasing, extension or renewal of any Loans
pursuant to this Agreement shall be subject to flood insurance due diligence and
flood insurance compliance in accordance with Section 6.07(c) hereto and shall
otherwise be reasonably satisfactory to the Administrative Agent.

 

ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01.                          Taxes.

 

(a)                        Except as provided in this SectionSection 3.01, any
and all payments made by or on account of the Borrower (the term Borrower under
Article 3 being deemed to include any Subsidiary for whose account a Letter of
Credit is issued) or any Guarantor under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, assessments or withholdings (including backup
withholding) or similar charges imposed by any Governmental Authority including
interest, penalties and additions to tax (collectively “Taxes”), except as
required by applicable Law.  If the Borrower, any Guarantor or other applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(A) to the extent the Tax in question is an Indemnified Tax, the sum payable by
the Borrower or such Guarantor shall be increased as necessary so that after
making all required deductions of Indemnified Taxes

 

98

--------------------------------------------------------------------------------


 

(including deductions of Indemnified Taxes applicable to additional sums payable
under this SectionSection 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(B) the applicable withholding agent shall make such deductions, (C) the
applicable withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (D) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if the
Borrower or any Guarantor is the applicable withholding agent, shall furnish to
such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence reasonably acceptable to such Agent
or Lender.

 

(b)                        In addition, each Loan Party agrees to pay any and
all present or future stamp, court or documentary taxes and any other excise,
property, intangible or mortgage recording taxes, or charges or levies of the
same character, imposed by any Governmental Authority, that arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to tax, penalties and interest related
thereto) excluding, in each case, such amounts that result from an Agent or
Lender’s Assignment and Assumption, grant of a participation, transfer or
assignment to or designation of a new applicable Lending Office or other office
for receiving payments under any Loan Document (collectively, “Assignment
Taxes”) to the extent such Assignment Taxes result from a connection that the
Agent or Lender has with the taxing jurisdiction other than the connection
arising out of the Loan Documents or the transactions therein, except for such
Assignment Taxes resulting from assignment or participation that is requested or
required in writing by the Borrower (all such non-excluded Taxes described in
this SectionSection 3.01(b) being hereinafter referred to as “Other Taxes”).

 

(c)                         Each Loan Party agrees to indemnify each Agent and
each Lender for (i) the full amount of Indemnified Taxes imposed with respect to
payments hereunder and Other Taxes payable by such Agent or such Lender and
(ii) any reasonable expenses arising therefrom or with respect thereto, in each
case whether or not such Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability prepared in good faith by such Agent or Lender (or by an
Agent on behalf of such Lender), accompanied by a written statement thereof
setting forth in reasonable detail the basis and calculation of such amounts
shall be conclusive absent manifest error.

 

(d)                        Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Law certifying as
to any entitlement of such Lender to an exemption from, or reduction in,
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent in writing of its inability to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding Tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate. 
Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form pursuant to this clause (d) that such Lender is not
legally able to deliver. Without limiting the foregoing:

 

(A)                                   Each Lender that is a United States person
(as defined in Section 7701(a)(30) of the Code) shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from federal backup withholding.

 

99

--------------------------------------------------------------------------------


 

(B)                                   Each Lender that is not a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement one of the following:

 

(I)                                   two properly completed and duly signed
original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
successor forms) claiming eligibility for the benefits of an income tax treaty
to which the United States is a party, and such other documentation as required
under the Code,

 

(II)                              two properly completed and duly signed
original copies of Internal Revenue Service Form W-8ECI (or any successor
forms),

 

(III)                         a United States Tax Compliance Certificate in the
form of Exhibit M claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, and two properly completed and duly signed
original copies of Internal Revenue Service Form W-8BEN-E (or any successor
form) or

 

(IV)                          to the extent a Lender is not the beneficial owner
(for example, where the Lender is a partnership or a participating
Lender), Internal Revenue Service Form W-8IMY (or any successor forms) of the
Lender, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY and/or any other required
information from each beneficial owner, as applicable and to the extent required
under this Section 3.01(d) as if such beneficial owner were a Lender hereunder
(provided that if the Lender is a partnership, and one or more beneficial
partners of such Lender are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate may be provided by such Lender on
behalf of such partner).

 

(C)                                   If a payment made to a Lender under any
Loan Document would be subject to withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 3.01(d)(C), “FATCA” shall include any amendments made
to FATCA after the Closing Date.  Solely for the purposes of determining
withholding Taxes imposed under FATCA, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Loans as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(e)                         Any Lender claiming any additional amounts payable
pursuant to this SectionSection 3.01 and SectionSection 3.04(a) shall, if
requested by the Borrower, use its reasonable efforts to change the jurisdiction
of its Lending Office (or take any other measures reasonably requested by the
Borrower) if such a change or other measures would reduce any such additional
amounts (including any such additional amounts that may thereafter accrue) and
would not, in the sole determination of such Lender, result in any unreimbursed
cost or expense or be otherwise materially disadvantageous to such Lender.

 

100

--------------------------------------------------------------------------------


 

(f)                          If any Lender or Agent receives a refund in respect
of any Indemnified Taxes or Other Taxes as to which indemnification or
additional amounts have been paid to it by any Loan Party pursuant to this
SectionSection 3.01, it shall promptly remit such refund to such Loan Party (but
only to the extent of indemnification or additional amounts paid by such Loan
Party under this SectionSection 3.01 with respect to Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of the Lender or Agent, as the case may be, and without interest
(other than any interest paid by the relevant taxing authority with respect to
such refund); provided that such Loan Party, upon the request of the Lender or
Agent, as the case may be, agrees promptly to return such refund (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such party in the event such party is required to repay such refund to the
relevant taxing authority. This section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to Taxes that it deems confidential) to the Borrower
or any other person.

 

(g)                         For the avoidance of doubt, the term “Lender” for
purposes of this SectionSection 3.01 shall include each L/C Issuer and Swing
Line Lender and the term “applicable Law” shall include FATCA.

 

Section 3.02.                          Illegality.  If any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Eurocurrency Rate Loans, or to determine or charge
interest rates based upon the Eurocurrency Rate, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate Loans
to Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or convert all applicable Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05.  Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

Section 3.03.                          Inability to Determine Rates.  If
(a) either the Required Lenders determine or the Administrative Agent reasonably
determines in good faith that for any reason adequate and reasonable means do
not exist for determining the applicable Eurocurrency Rate for any requested
Interest Period for any Eurocurrency Rate Loan or (b) the Administrative Agent
or the Required Lenders determine that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request, if applicable, into
a request for a Borrowing of Base Rate Loan in the amount specified therein.

 

Section 3.04.                          Increased Cost and Reduced Return;
Capital Adequacy; Reserves on Eurocurrency Rate Loans.

 

(a)                        If any Lender reasonably determines that as a result
of the introduction of or any change in or in the interpretation of any Law, in
each case after the Restatement Effective Date, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining any Eurocurrency Rate Loans or (as the
case may be) issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this SectionSection 3.04(a) any such
increased costs or reduction in amount resulting from (i) Indemnified Taxes or
Other Taxes, or any Taxes excluded from the definition of

 

101

--------------------------------------------------------------------------------


 

Indemnified Taxes under exceptions (i) through (v) thereof or (ii) reserve
requirements contemplated by SectionSection 3.04(c)) and the result of any of
the foregoing shall be to increase the cost to such Lender of making or
maintaining the Eurocurrency Rate Loan (or of maintaining its obligations to
make any Loan), or to reduce the amount of any sum received or receivable by
such Lender, then from time to time within fifteen (15) days after demand by
such Lender setting forth in reasonable detail such increased costs (with a copy
of such demand to the Administrative Agent given in accordance with
SectionSection 3.06), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction. 
Notwithstanding anything herein to the contrary, for all purposes under this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in law, regardless of the date enacted,
adopted or issued; provided that to the extent any increased costs or reductions
are incurred by any Lender as a result of any requests, rules, guidelines or
directives promulgated under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or pursuant to Basel III, then such Lender shall be compensated
pursuant to this SectionSection 3.04 only if such Lender generally imposes such
charges under other syndicated credit facilities involving similarly situated
borrowers that such Lender is a lender under to the extent it is entitled to do
so.

 

(b)                        If any Lender determines that the introduction of any
Law regarding capital adequacy or liquidity requirement or any change therein or
in the interpretation thereof, in each case after the Restatement Effective
Date, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
Person controlling such Lender as a consequence of such Lender’s obligations
hereunder (taking into consideration its policies with respect to capital
adequacy and such Lender’s desired return on capital), then from time to time
upon demand of such Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with SectionSection 3.06), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such reduction within fifteen (15) days after receipt of such demand.

 

(c)                         The Borrower shall pay to each Lender, (i) as long
as such Lender shall be required to maintain reserves, capital or liquidity with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, additional interest on the unpaid principal amount of each
applicable Eurocurrency Rate Loan of the Borrower equal to the actual costs of
such reserves, capital or liquidity allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio, capital or liquidity requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender.  If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

 

(d)                        Failure or delay on the part of any Lender to demand
compensation pursuant to this SectionSection 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation.

 

(e)                         If any Lender requests compensation under this
SectionSection 3.04, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this SectionSection 3.04(e)

 

102

--------------------------------------------------------------------------------


 

shall affect or postpone any of the Obligations of the Borrower or the rights of
such Lender pursuant to Sections 3.04(a), (b), (c) or (d).

 

Section 3.05.                          Funding Losses.  Upon written demand of
any Lender (with a copy to the Administrative Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense actually incurred by it as a result of:

 

(a)                        any continuation, conversion, payment or prepayment
of any Eurocurrency Rate Loan of the Borrower on a day other than the last day
of the Interest Period for such Loan; or

 

(b)                        any failure by the Borrower (for a reason other than
the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Eurocurrency Rate Loan of the Borrower on the date or in the amount
notified by the Borrower, including any loss or expense (excluding loss of
anticipated profits) arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this SectionSection 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

Each Amendment No. 2 Consenting Lender with a Converted Restatement Effective
Date Term Loan waives the provisions of this Section 3.05 with respect to the
prepayment and/or conversion of its Restatement Effective Date Term Loans
immediately following the Amendment No. 2 Effective Date.

 

Section 3.06.                          Matters Applicable to All Requests for
Compensation.

 

(a)                        Any Agent or any Lender claiming compensation under
this Article 3 shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error.  In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)                        With respect to any Lender’s claim for compensation
under Sections 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim; provided that if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  If any Lender
requests compensation by the Borrower under SectionSection 3.04, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue from one Interest Period to
another applicable Eurocurrency Rate Loan, or, if applicable, to convert Base
Rate Loans into Eurocurrency Rate Loans, until the event or condition giving
rise to such request ceases to be in effect (in which case the provisions of
SectionSection 3.06(c) shall be applicable); provided that such suspension shall
not affect the right of such Lender to receive the compensation so requested.

 

(c)                         If the obligation of any Lender to make or continue
any Eurocurrency Rate Loan, or to convert Base Rate Loans into Eurocurrency Rate
Loans shall be suspended pursuant to SectionSection 3.06(b) hereof, such
Lender’s applicable Eurocurrency Rate Loans shall be automatically converted
into Base Rate Loans (or, if such conversion is not possible, repaid) on the
last day(s) of the then current Interest Period(s) for such Eurocurrency Rate
Loans (or, in the case of an immediate conversion required by
SectionSection 3.02, on such earlier date as required by Law) and, unless and
until such Lender gives notice as provided below that the circumstances
specified in Sections 3.02, 3.03 or 3.04 hereof that gave rise to such
conversion no longer exist:

 

103

--------------------------------------------------------------------------------


 

(i)                                     to the extent that such Lender’s
Eurocurrency Rate Loans have been so converted, all payments and prepayments of
principal that would otherwise be applied to such Lender’s applicable
Eurocurrency Rate Loans shall be applied instead to its Base Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurocurrency
Rate Loans shall be made or continued instead as Base Rate Loans (if possible),
and all Base Rate Loans of such Lender that would otherwise be converted into
Eurocurrency Rate Loans shall remain as Base Rate Loans.

 

(d)                        If any Lender gives notice to the Borrower (with a
copy to the Administrative Agent) that the circumstances specified in Sections
3.02, 3.03 or 3.04 hereof that gave rise to the conversion of any of such
Lender’s Eurocurrency Rate Loans pursuant to this SectionSection 3.06 no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurocurrency Rate Loans made by other Lenders under the
applicable Facility are outstanding, if applicable, such Lender’s Base Rate
Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans, to
the extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurocurrency Rate Loans under such Facility and by such Lender
are held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments for the applicable
Facility.

 

Section 3.07.                          Replacement of Lenders under Certain
Circumstances.

 

(a)                        If at any time (i) the Borrower becomes obligated to
pay additional amounts or indemnity payments described in SectionSection 3.01
(with respect to Indemnified Taxes) or SectionSection 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in
SectionSection 3.02 or SectionSection 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the Borrower
may so long as no Event of Default has occurred and is continuing, at its sole
cost and expense, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, (x) replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (iii)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under SectionSection 3.04 or payments required to be made pursuant
to SectionSection 3.01 (with respect to Indemnified Taxes), such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer (in respect of any
applicable Facility only in the case of clause (i) or clause (iii)), as the case
may be, and (1) in the case of a Lender (other than an L/C Issuer), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all Obligations of the Borrower owing to such L/C
Issuer relating to the Loans and participations held by the L/C Issuer as of
such termination date and cancel or backstop on terms satisfactory to such L/C
Issuer any Letters of Credit issued by it; provided that in the case of any such
termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable Facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).

 

(b)                        Any Lender being replaced pursuant to
SectionSection 3.07(a)(x) above shall (i) execute and deliver an Assignment and
Assumption with respect to such Lender’s applicable Commitment and outstanding
Loans and participations in L/C Obligations  and Swing Line Loans in respect
thereof, and (ii) deliver any Notes evidencing such Loans to the Borrower or
Administrative Agent.  Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the

 

104

--------------------------------------------------------------------------------


 

assigning Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.  In connection with
any such replacement, if any such Non-Consenting Lender or Defaulting Lender
does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Non-Consenting Lender or Defaulting Lender,
then such Non-Consenting Lender or Defaulting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender or Defaulting Lender.  Notwithstanding the
foregoing, in connection with Amendment No. 1, the Borrower shall not be
required to provide ten (10) Business Days’ prior written notice to the
Administrative Agent and any Non-Consenting Lender and any Non-Consenting Lender
with Restatement Effective Date Term Loans shall not be required to sign an
Assignment and Assumption with respect to any required assignment of its
Restatement Effective Date Term Loans pursuant to this Section 3.07 and the
assignment of any Non-Consenting Lender’s Restatement Effective Date Term Loans
to an assignee pursuant to this Section 3.07 shall become effective immediately
upon receipt by (i) such Non-Consenting Lender of a notice that all
Non-Consenting Lender’s Restatement Effective Date Term Loans are being required
to be assigned to such assignee, which notice shall be signed by the Borrower,
the Administrative Agent and the assignee and (ii) the Administrative Agent (for
the account of such Non-Consenting Lender) of immediately available funds in an
amount from (x) such assignee equal to the principal amount of such
Non-Consenting Lender’s Restatement Effective Date Term Loan and (y) the
Borrower equal to the amount of accrued and unpaid interest on such
Non-Consenting Lender’s Restatement Effective Date Term Loan to but excluding
the date of such payment.

 

(c)                         Notwithstanding anything to the contrary contained
above, any Lender that acts as an L/C Issuer may not be replaced hereunder at
any time that it has any Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such L/C Issuer (including the
furnishing of a backup standby letter of credit in form and substance, and
issued by an issuer reasonably satisfactory to such L/C Issuer or the depositing
of cash collateral into a cash collateral account in amounts and pursuant to
arrangements reasonably satisfactory to such L/C Issuer) have been made with
respect to each such outstanding Letter of Credit and the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of SectionSection 9.09.

 

(d)                        In the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of each Lender, each affected Lender or each affected Lender of a
certain Class in accordance with the terms of SectionSection 10.01 or all the
Lenders with respect to a certain Class of the Loans and (iii) the Required
Lenders (or, in the case of a consent, waiver or amendment involving all
affected Lenders of a certain Class, the Required Class Lenders as applicable)
have agreed to such consent, waiver or amendment, then any Lender who does not
agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender.”

 

Section 3.08.                          Survival.  All of the Borrower’s
obligations under this Article 3 shall survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

 

ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01.                          Conditions to Restatement Effective
Date.  The obligation of each Lender to make Restatement Effective Date Term
Loans hereunder on the Restatement Effective Date is subject to

 

105

--------------------------------------------------------------------------------


 

satisfaction of the following conditions precedent, except as otherwise agreed
between the Borrower and the Administrative Agent:

 

(a)                        The Administrative Agent’s receipt of the following,
each of which shall be originals or pdf copies or other facsimiles (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

 

(i)                                     a Committed Loan Notice in accordance
with the requirements hereof;

 

(ii)                                  such certificates of good standing (to the
extent such concept exists) from the applicable secretary of state of the state
of organization of each Loan Party, certificates of resolutions or other action,
incumbency certificates, certificates of incorporation and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Restatement Effective Date;

 

(iii)                               an opinion from Simpson Thacher & Bartlett
LLP, New York counsel to the Loan Parties;

 

(iv)                              a solvency certificate from the chief
financial officer, chief accounting officer or other officer with equivalent
duties of the Borrower (after giving effect to the Transactions) substantially
in the form attached hereto as Exhibit E-2;

 

(v)                                 a certificate, dated the Restatement
Effective Date and signed by a Responsible Officer of the Borrower, confirming
satisfaction of the conditions set forth in Sections 4.01(f), 4.01(g),
4.02(i) and 4.02(ii);

 

(vi)                              the Perfection Certificate, duly completed and
executed by the Loan Parties; and

 

(vii)                           copies of UCC, tax and judgment Lien searches
with respect to the Loan Parties in each jurisdiction reasonably requested by
the Administrative Agent as of a date reasonably satisfactory to the
Administrative Agent.

 

(b)                        The Closing Fees and all fees and expenses due to the
Lead Arrangers and their Affiliates required to be paid on the Restatement
Effective Date and (in the case of expenses) invoiced at least three Business
Days before the Restatement Effective Date (except as otherwise reasonably
agreed by the Borrower) shall have been paid from the proceeds of the initial
funding under the Facilities.

 

(c)                         The Administrative Agent shall have received
reasonably satisfactory evidence that prior to or substantially simultaneously
with the making of Restatement Effective Date Term Loans, the Refinancing has
been consummated.

 

(d)                        The Lead Arrangers shall have received the Pro Forma
Financial Statements.

 

(e)                         The Administrative Agent shall have received at
least 3 Business Days prior to the Restatement Effective Date all documentation
and other information about the Borrower and the Guarantors required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act that has been requested by the Administrative
Agent in writing at least 10 Business Days prior to the Restatement Effective
Date.

 

(f)                          Since December 31, 2014 through April 16, 2015,
there has not been any “Material Adverse Effect” (as defined in the Acquisition
Agreement as in effect on April 16, 2015). Since April 16,

 

106

--------------------------------------------------------------------------------


 

2015, there shall not have occurred a “Material Adverse Effect” (as defined in
the Acquisition Agreement as in effect on April 16, 2015).

 

(g)                         The Acquisition shall have been consummated, or
shall be consummated substantially concurrently with the initial borrowing of
Restatement Effective Date Term Loans on the Restatement Effective Date, in
accordance with the terms of the Acquisition Agreement.  The Acquisition
Agreement shall not have been amended, waived or otherwise modified in any
material respect by Borrower, nor shall Borrower or any of its Affiliates have
given a material consent thereunder, in a manner materially adverse to the
Lenders (in their capacity as such) without the consent of the Lead Arrangers
(such consent not to be unreasonably withheld, conditioned or delayed) (it being
understood and agreed that any change to the definition of “Material Adverse
Effect” contained in the Acquisition Agreement shall be deemed to be materially
adverse to the Lenders).

 

(h)                        A completed “life of the loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property in form and substance reasonably satisfactory to the
Administrative Agent (together with a notice about special flood hazard area
status and flood disaster assistance, duly executed and acknowledged by the
appropriate Loan Parties, together with evidence of flood insurance, to the
extent required under SectionSection 6.07(c) hereof).

 

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
SectionSection 4.01, each Lender that has signed the Restatement Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the Restatement Effective
Date specifying its objection thereto.

 

Section 4.02.                          Conditions to All Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurocurrency Rate Loans and other than a Request for Credit
Extension for an Incremental Facility which shall be governed by
Section 2.14(d)) is subject to the following conditions precedent:

 

(i)                                     The representations and warranties of
each Loan Party set forth in Article 5 and in each other Loan Document shall be
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects as so qualified) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

(ii)                                  No Default shall exist or would result
from such proposed Credit Extension or from the application of the proceeds
therefrom.

 

(iii)                               The Administrative Agent and, if applicable,
the relevant L/C Issuer or the Swing Line Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(i) and (ii) (or, in the
case of a Request for Credit Extension for an Incremental Facility, the
conditions specified in SectionSection 2.14(d)) have been satisfied on and as of
the date of the applicable Credit Extension.

 

107

--------------------------------------------------------------------------------


 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

The Borrower, Holdings (solely to the extent applicable to it) and each of the
Subsidiary Guarantors party hereto represent and warrant to the Agents and the
Lenders at the time of each Credit Extension that:

 

Section 5.01.                          Existence, Qualification and Power;
Compliance with Laws.  Each Loan Party and each Restricted Subsidiary (a) is a
Person duly organized or formed, validly existing and in good standing (where
relevant) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as currently conducted and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing
(where relevant) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case,
referred to in clause (a) (other than with respect to the Borrower),
(b)(i) (other than with respect to the Borrower), (c), (d) and (e), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.02.                          Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party, and the consummation of the Transactions, are
within such Loan Party’s corporate or other powers, (a) have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not (i) contravene the terms of any of such Person’s Organizational Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(ii)(x), to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.03.                          Governmental Authorization; Other
Consents.  No material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with (a) the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document, or for the consummation of the Transactions, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings, recordings and registrations with Governmental
Authorities necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or be in full force and
effect pursuant to the Collateral and Guarantee Requirement) and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

 

Section 5.04.                          Binding Effect.  This Agreement and each
other Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto. This Agreement and each other Loan Document constitutes, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is a party thereto in accordance with its terms, except as such
enforceability may be limited by (i) Debtor Relief Laws and by general
principles of equity, (ii) the need for filings, recordations and registrations
necessary to create or perfect the Liens on the Collateral granted by the Loan
Parties in favor of

 

108

--------------------------------------------------------------------------------


 

the Secured Parties and (iii) the effect of foreign Laws, rules and regulations
as they relate to pledges, if any, of Equity Interests in Foreign Subsidiaries.

 

Section 5.05.                          Financial Statements; No Material Adverse
Effect.

 

(a)                        The Audited Financial Statements fairly present in
all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates thereof and their results of operations for the
periods covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein.

 

(i)                                     The Unaudited Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and their results of operations for
the periods covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein.

 

(b)                        The forecasts of consolidated balance sheets and
consolidated statements of income and cash flow of Holdings and its Subsidiaries
which have been furnished to the Administrative Agent prior to the Closing Date
have been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such forecasts, it being understood that actual results may vary from such
forecasts and that such variations may be material.

 

(c)                         Since December 31, 2014, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(d)                        As of the Restatement Effective Date, none of the
Borrower and its Subsidiaries has any Indebtedness or other obligations or
liabilities, direct or contingent (other than (i) the liabilities reflected on
Schedule 5.05, (ii) obligations arising under the Loan Documents or under the
Senior Notes Documents and (iii) liabilities incurred in the ordinary course of
business that, either individually or in the aggregate, have not had nor could
reasonably be expected to have a Material Adverse Effect).

 

Section 5.06.                          Litigation.  Except as set forth on
Schedule 5.06, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 5.07.                          [Reserved].

 

Section 5.08.                          Ownership of Property; Liens; Real
Property.  The Borrower and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth on Schedule 5.08
and except for minor defects in title that in the aggregate do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.09.                          Environmental Matters.  Except as
specifically disclosed in Schedule 5.09(a) or except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:

 

(a)                        each Loan Party and its Restricted Subsidiaries and
their respective properties and operations are and, other than any matters which
have been finally resolved without further liability or obligation, have been in
compliance with all Environmental Laws, which includes obtaining, maintaining
and complying with all applicable Environmental Permits required under such
Environmental Laws to carry on the business of the Loan Parties and their
respective Restricted Subsidiaries;

 

109

--------------------------------------------------------------------------------


 

(b)                        none of the Loan Parties or their respective
Restricted Subsidiaries have received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties or their respective Restricted Subsidiaries nor any of
the Real Property owned, leased or operated, or licensed to a franchisee
(subject to, in the case of such franchised Real Property not managed by the
Loan Parties or their respective Subsidiaries or their Affiliates, the knowledge
of the Borrower) by any Loan Party or its Restricted Subsidiaries is the subject
of any claims, investigations, liens, demands, or judicial, administrative or
arbitral proceedings pending or, to the knowledge of the Borrower, threatened,
under or relating to any Environmental Law;

 

(c)                         there has been no Release of Hazardous Materials on,
at, under or from any Real Property or facilities currently or formerly owned,
leased or operated, or licensed to a franchisee (subject to, in the case of such
franchised Real Property not operated by the Loan Parties or their respective
Subsidiaries or their Affiliates, the knowledge of the Borrower) by any Loan
Party or its Restricted Subsidiaries, or arising out of the conduct of the Loan
Parties or their respective Restricted Subsidiaries that could reasonably be
expected to require investigation, remedial activity, corrective action or
cleanup by, or on behalf of, any Loan Party or its Restricted Subsidiaries or
could reasonably be expected to result in any Environmental Liability;

 

(d)                        there are no facts, circumstances or conditions
arising out of or relating to the Loan Parties or their respective Restricted
Subsidiaries or any of their respective operations or any facilities currently
or, to the knowledge of the Borrower, formerly owned, leased or operated, or
licensed to a franchisee (subject to, in the case of such franchised Real
Property not operated by the Loan Parties or their respective Subsidiaries or
their Affiliates, the knowledge of the Borrower) by any of the Loan Parties or
their respective Restricted Subsidiaries, that could reasonably be expected to
require investigation, remedial activity, corrective action or cleanup by, or on
behalf of, any Loan Party or its Restricted Subsidiaries or could reasonably be
expected to result in any Environmental Liability; and

 

(e)                         the Borrower has made available to the
Administrative Agent all environmental reports, studies, assessments, audits, or
other similar documents containing information regarding any Environmental
Liability that are in the possession or control of any Loan Party or its
Subsidiary.

 

Section 5.10.                          Taxes.  Except as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each of the Loan Parties and their Subsidiaries have filed all
tax returns required to be filed, and have paid all Taxes levied or imposed upon
them or their properties, that are due and payable (including in their capacity
as a withholding agent), except those that are being contested in good faith by
appropriate proceedings diligently conducted. Except as described on Schedule
5.10, there is no proposed Tax deficiency or assessment known to any of the Loan
Parties against any of the Loan Parties that would, if made, individually or in
the aggregate, have a Material Adverse Effect.

 

Section 5.11.                          ERISA Compliance.

 

(a)                        Except as set forth on Schedule 5.11(a) or as would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, each Plan maintained by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder and other federal or state Laws.

 

(b)                        (i) No ERISA Event has occurred during the six-year
period prior to the date on which this representation is made or deemed made or
is reasonably expected to occur; (ii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iii) neither any Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (iv) neither any Loan Party nor any
ERISA Affiliate has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA, except, with respect to each of the foregoing clauses
of this Section 5.11(b), as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

 

110

--------------------------------------------------------------------------------


 

(c)                         With respect to each Pension Plan, the adjusted
funding target attainment percentage (as defined in Section 436 of the Code), as
determined by the applicable Pension Plan’s Enrolled Actuary under Sections
436(j) and 430(d)(2) of the Code and all applicable regulatory guidance
promulgated thereunder (“AFTAP”), would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.” Neither any
Loan Party nor any ERISA Affiliate maintains or contributes to a Plan that is,
or is expected to be, in at-risk status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code) in each case, except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

Section 5.12.                          Subsidiaries; Equity Interests.  As of
the Restatement Effective Date (after giving effect to the Transactions), no
Loan Party has any Subsidiaries (other than Excluded Subsidiaries pursuant to
clause (b) of the definition thereof) other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests owned by the Loan
Parties (or a Subsidiary of any Loan Party) in such material Subsidiaries have
been validly issued and are fully paid and all Equity Interests owned by a Loan
Party in such material Subsidiaries are owned free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) any Lien that is
permitted under Section 7.01.

 

Section 5.13.                          Margin Regulations; Investment Company
Act.

 

(a)                        The Borrower is not engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Borrowings or drawings under any
Letter of Credit will be used for any purpose that violates Regulation U of the
Board of Governors of the United States Federal Reserve System.

 

(b)                        None of the Borrower, any Person Controlling the
Borrower, or any of its Restricted Subsidiaries is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

Section 5.14.                          Disclosure.  To the best of the
Borrower’s knowledge, no report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party (other than
projected financial information, pro forma financial information and information
of a general economic or industry nature) to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (as modified
or supplemented by other information so furnished), when taken as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading.  With respect to projected financial information and pro forma
financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

 

Section 5.15.                          Labor Matters.  Except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect as
of the Restatement Effective Date (a) there are no strikes or other labor
disputes against the Borrower or any of its Restricted Subsidiaries pending or,
to the knowledge of the Borrower, threatened, (b) hours worked by and payment
made to employees of the Borrower or any of its Restricted Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable Laws,
(c) the Borrower and the other Loan Parties have complied with all applicable
labor Laws including work authorization and immigration and (d) all payments due
from the Borrower or any of its Restricted Subsidiaries on account of employee
wages and health and welfare and other benefits insurance have been paid or
accrued as a liability on the books of the relevant party.

 

Section 5.16.                          [Reserved].

 

Section 5.17.                          Intellectual Property; Licenses, Etc. 
The Borrower and its Restricted Subsidiaries own, license or possess the right
to use all of the trademarks, service marks, trade names, domain

 

111

--------------------------------------------------------------------------------


 

names, copyrights, patents, patent rights, licenses, technology, software,
know-how database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, to the knowledge of the
Borrower, such IP Rights do not conflict with the rights of any Person, except
to the extent such failure to own, license or possess or such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. The business of any Loan Party or any of their
Subsidiaries as currently conducted does not infringe upon, misappropriate or
otherwise violate any IP Rights held by any Person except for such
infringements, misappropriations and violations, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights, is filed and
presently pending or, to the knowledge of the Borrower, presently threatened in
writing against any Loan Party or any of its Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.18.                          Solvency.  On the Restatement Effective
Date, after giving effect to the Transactions, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

 

Section 5.19.                          Subordination of Junior Financing; First
Lien Obligations.  The Obligations are “Senior Debt,” “Senior Indebtedness,”
“Guarantor Senior Debt” or “Senior Secured Financing” (or any comparable term)
under, and as defined in, any Junior Financing Documentation.

 

Section 5.20.                          OFAC; USA PATRIOT Act; FCPA.

 

(a)                        To the extent applicable, each of Holdings, the
Borrower and its Subsidiaries is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, the International Emergency
Economic Powers Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the USA PATRIOT Act or for the purpose of financing or
facilitating any activities or business with any country or territory that is
the subject of comprehensive Sanctions.

 

(b)                        Neither the Borrower nor any of its Subsidiaries nor,
to the knowledge of the Borrower and the other Loan Parties, any director,
officer, employee, agent or controlled affiliate of the Borrower or any of its
Subsidiaries is currently the subject of any Sanctions, nor is the Borrower or
any of its Subsidiaries located, organized or resident in any country or
territory that is the subject of Sanctions.

 

(c)                         No part of the proceeds of the Loans will be used,
directly or indirectly, by the Borrower (i) in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended or (ii) for the purpose of
financing any activities or business of or with any Person that, at the time of
such financing, is the subject of any Sanctions.

 

Section 5.21.                          Security Documents.

 

(a)                        Valid Liens.  Each Collateral Document delivered
pursuant to Sections 6.11 and 6.13 hereto and sections of the Restatement
Agreement is effective or will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby, and (i) when financing statements and other filings in appropriate form
are filed in the offices specified in the Perfection Certificate and (ii) upon
the taking of possession or control by the Collateral Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent possession or control by the Collateral Agent is required by the
Security Agreement), the Liens created by the Collateral Documents (other than
the Mortgages) shall constitute fully perfected Liens on, and security interests
in (to the extent intended to be created thereby), all right, title and interest
of the grantors in such Collateral to the extent perfection can be obtained by
filing financing statements or the taking of possession or control, in each case
subject to no Liens other than Liens permitted by SectionSection 7.01.

 

112

--------------------------------------------------------------------------------


 

(b)                                 PTO Filing; Copyright Office Filing.  When
the Intellectual Property Security Agreements are properly filed in the United
States Patent and Trademark Office and the United States Copyright Office, to
the extent such filings may perfect such interests, the Liens created by the
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents and Trademarks (each as defined in the Security Agreement) registered or
applied for with the United States Patent and Trademark Office and Copyrights
(as defined in the Security Agreement) registered or applied for with the United
States Copyright Office, as the case may be, in each case subject to no Liens
other than Liens permitted hereunder (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect the Collateral Agent’s Lien
on registered Patents, Trademarks and Copyrights acquired by the grantors
thereof after the Closing Date).

 

(c)                                  Mortgages.  Upon recording thereof in the
appropriate recording office, each Mortgage is effective to create, in favor of
the Collateral Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable perfected Liens on, and security interest in, all
of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, subject only to Liens permitted
by SectionSection 7.01 and when the Mortgages are filed in the offices specified
in the Perfection Certificate dated the Closing Date (or, in the case of any
Mortgage executed and delivered after the date thereof in accordance with the
provisions of Sections 6.11 and 6.13, when such Mortgage is filed in the offices
specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Sections 6.11 and 6.13), the Mortgages shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Liens permitted by Section 7.01.

 

Notwithstanding anything herein (including this SectionSection 5.21) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to (A) the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary, or as to
the rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law or (B) the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement.

 

ARTICLE 6
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) cause each of its Restricted
Subsidiaries to:

 

Section 6.01.                          Financial Statements.

 

(a)                                 Deliver to the Administrative Agent for
prompt further distribution to each Lender, within ninety (90) days after the
end of each fiscal year, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of any independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph or any qualification or
exception as to the scope of such audit other than any “going

 

113

--------------------------------------------------------------------------------


 

concern” or like qualification, exception or explanatory paragraph that is
expressly resulting solely from an upcoming maturity date under the Facilities
occurring within one year from the time such opinion is delivered or a
prospective default under SectionSection 7.11;

 

(b)                                 Deliver to the Administrative Agent for
prompt further distribution to each Lender, within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter and the related consolidated statements of
income or operations for such fiscal quarter and the portion of the fiscal year
then ended, setting forth in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, and statements of stockholders’ equity for the current
fiscal quarter and consolidated statement of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(c)                                  Deliver to the Administrative Agent for
prompt further distribution to each Lender, no later than ninety (90) days after
the end of each fiscal year, a detailed consolidated budget for the following
fiscal year on a quarterly basis (including a projected consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

 

(d)                                 Deliver to the Administrative Agent with
each set of consolidated financial statements referred to in Sections
6.01(a) and 6.01(b) above, supplemental financial information necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
SectionSection 6.01 may be satisfied with respect to financial information of
the Borrower and the Subsidiaries by furnishing (A) the applicable financial
statements of the Borrower (or any direct or indirect parent of the Borrower) or
(B) the Borrower’s (or any direct or indirect parent thereof), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that with respect
to clauses (A) and (B), (i) to the extent such information relates to a parent
of the Borrower, such information is accompanied by consolidating information
that explains in reasonable detail the differences between the information
relating to the Borrower (or such parent), on the one hand, and the information
relating to the Borrower and the Subsidiaries on a stand-alone basis, on the
other hand and (ii) to the extent such information is in lieu of information
required to be provided under SectionSection 6.01(a), such materials are
accompanied by a report and opinion of any independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and,
except as permitted in SectionSection 6.01(a), shall not be subject to any
“going concern” or like qualification, exception or explanatory paragraph or any
qualification or exception as to the scope of such audit.

 

Documents required to be delivered pursuant to SectionSection 6.01 and Sections
6.02(b) and (c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower (or any
direct or indirect parent of the Borrower) posts such documents, or provides a
link thereto on the website on the Internet at the Borrower’s website; or
(ii) on which such documents are posted on the Borrower’s behalf on Debtdomain,
Roadshow Access (if applicable) or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:

 

114

--------------------------------------------------------------------------------


 

(i)                                upon written request by the Administrative
Agent, the Borrower shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent;
and

 

(ii)                             the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

 

Section 6.02.                          Certificates; Other Information.  Deliver
to the Administrative Agent for prompt further distribution to each Lender:

 

(a)                                 no later than five (5) days after the actual
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

 

(b)                                 promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which Holdings, the Borrower or any Restricted
Subsidiary files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto; provided that
notwithstanding the foregoing, the obligations in this Section 6.02(b) may be
satisfied if the Borrower notifies the Administrative Agent in writing that such
information is publicly available on the SEC’s EDGAR website;

 

(c)                                  promptly after the furnishing thereof,
copies of any material requests or material notices received by any Loan Party
(other than in the ordinary course of business) or material statements or
material reports furnished to any holder of debt securities (other than in
connection with any board observer rights) of any Loan Party or of any of its
Restricted Subsidiaries pursuant to the terms of any Senior Notes Documents or
any Junior Financing Documentation with a principal amount in excess of the
Threshold Amount and, in each case, any Permitted Refinancing thereof, and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this SectionSection 6.02;

 

(d)                                 together with the delivery of each
Compliance Certificate pursuant to SectionSection 6.02(a), (i) in the case of
annual Compliance Certificates only, a report setting forth the information
required by sections describing the legal name and the jurisdiction of formation
of each Loan Party and the location of the chief executive office of each Loan
Party of the Perfection Certificate or confirming that there has been no change
in such information since the date of the last such report, (ii) a description
of each event, condition or circumstance during the last fiscal quarter covered
by such Compliance Certificate requiring a mandatory prepayment under
SectionSection 2.05(b) and (iii) a list of each Subsidiary of the Borrower that
identifies each Subsidiary as a Restricted Subsidiary, an Unrestricted
Subsidiary or an Excluded Subsidiary as of the date of delivery of such
Compliance Certificate or confirmation that there has been no change in such
information since the date of the last such list; and

 

(e)                                  promptly, such additional information
regarding the business, legal, financial or corporate affairs of the Loan
Parties or any of their respective Restricted Subsidiaries, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Debtdomain, Roadshow Access (if applicable) or another similar electronic system
(the “Platform”) and (b) 

 

115

--------------------------------------------------------------------------------


 

certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”). The Borrower hereby agrees to make
all Borrower Materials that the Borrower intends to be made available to Public
Lenders clearly and conspicuously designated as “PUBLIC.”  By designating
Borrower Materials as “PUBLIC,” the Borrower authorizes such Borrower Materials
to be made available to a portion of the Platform designated “Public Investor,”
which is intended to contain only information that is either publicly available
or not material information (though it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws.  Notwithstanding the foregoing, the Borrower shall
not be under any obligation to mark any Borrower Materials “PUBLIC.”  The
Borrower agrees that (i) any Loan Documents, (ii) any financial statements
delivered pursuant to SectionSection 6.01 (excluding, for the avoidance of
doubt, 6.01(c)) and (iii) any Compliance Certificates delivered pursuant to
SectionSection 6.02(a) and (iv) notices delivered pursuant to
SectionSection 6.03(a) will be deemed to be “public-side” Borrower Materials and
may be made available to Public Lenders.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.

 

The Platform is provided “as is” and “as available.” The Agent-Related Persons
do not warrant the adequacy of the Platform.  No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent-Related Person in connection
with the Platform.

 

Section 6.03.                          Notices.  Promptly after a Responsible
Officer of the Borrower or any Subsidiary Guarantor has obtained knowledge
thereof, notify the Administrative Agent:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or would
reasonably be expected to result in a Material Adverse Effect; and

 

(c)                                  of the filing or commencement of any
action, suit, litigation or proceeding, whether at law or in equity by or before
any Governmental Authority, (i) against Holdings, the Borrower or any of its
Subsidiaries thereof that would reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document.

 

Each notice pursuant to this SectionSection 6.03 shall be accompanied by a
written statement of a Responsible Officer of the Borrower (x) that such notice
is being delivered pursuant to Sections 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

 

Section 6.04.                          Payment of Obligations.  Pay, discharge
or otherwise satisfy as the same shall become due and payable in the normal
conduct of its business, all its obligations and liabilities in respect of Taxes
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, (i) to the extent any such Tax is being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP or (ii) if such failure to pay or discharge
such obligations and liabilities would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

116

--------------------------------------------------------------------------------


 

Section 6.05.                          Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence under the Laws of the jurisdiction of its
organization except (x) in a transaction permitted by Sections 7.04 or 7.05 and
(y) any Restricted Subsidiary may merge or consolidate with any other Restricted
Subsidiary and

 

(b)                                 take all reasonable action to maintain all
rights, privileges (including its good standing where applicable in the relevant
jurisdiction), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except, in the case of (a) (other than with
respect to the Borrower) or (b), (i) to the extent that failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Article 7 or
clause (a)(y) of this SectionSection 6.05.

 

Section 6.06.                          Maintenance of Properties.  Except if the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, maintain, preserve and protect all of
its material tangible or intangible properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

 

Section 6.07.                          Maintenance of Insurance.

 

(a)                                 Generally.  Maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

 

(b)                                 Requirements of Insurance.  All such
insurance shall (i) provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least 10 days
(or, to the extent reasonably available, 30 days) after receipt by the
Collateral Agent of written notice thereof (the Borrower shall deliver a copy of
the policy (and to the extent any such policy is cancelled or renewed, a renewal
or replacement policy) or other evidence thereof to the Administrative Agent and
the Collateral Agent, or insurance certificate with respect thereto) and
(ii) name the Collateral Agent as loss payee (in the case of property insurance)
or additional insured on behalf of the Secured Parties (in the case of liability
insurance) (it being understood that, absent an Event of Default, any proceeds
of any such property insurance shall be delivered by the insurer(s) to the
Borrower or one of its Subsidiaries and applied in accordance with this
Agreement), as applicable.

 

(c)                                  Flood Insurance.  If any portion of any
Mortgaged Property is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), then the Borrower shall, or shall cause each Loan Party to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent,  Following
the Closing Date, the Borrower shall deliver to the Administrative Agent annual
renewals of such flood insurance.  In connection with any amendment to this
Agreement pursuant to which any increase, extension, or renewal of Loans is
contemplated, the Borrower shall cause to be delivered to the Administrative
Agent for any Mortgaged Property, a completed “life of the loan” Federal
Emergency Management Agency Standard Flood Hazard Determination, duly executed
and acknowledged by the appropriate Loan Parties, and evidence of flood
insurance, as applicable.

 

Section 6.08.                          Compliance with Laws.  Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
if the failure to comply therewith could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

117

--------------------------------------------------------------------------------


 

Section 6.09.                          Books and Records.  Maintain proper books
of record and account, in which entries that are full, true and correct in all
material respects and are in conformity with GAAP consistently applied and which
reflect all material financial transactions and matters involving the assets and
business of the Borrower or a Restricted Subsidiary, as the case may be (it
being understood and agreed that certain Foreign Subsidiaries maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

 

Section 6.10.                          Inspection Rights.  Permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (subject to such accountants’ customary
policies and procedures), all at the reasonable expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year and only one (1) such time shall
be at the Borrower’s expense (which expense, when no Event of Default has
occurred and is continuing, shall not exceed $10,000 per such visit or
inspection); provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice.

 

The Administrative Agent and the Lenders shall give the Borrower the opportunity
to participate in any discussions with the Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this
SectionSection 6.10, none of the Borrower nor any Restricted Subsidiary shall be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or (iii) is subject to attorney-client or similar privilege or constitutes
attorney work-product.

 

Section 6.11.                          Additional Collateral; Additional
Guarantors.  At the Borrower’s expense, take all action either necessary or as
reasonably requested by the Administrative Agent or the Collateral Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:

 

(a)                                 Upon (x) the formation or acquisition of any
new direct or indirect wholly owned Domestic Subsidiary (in each case, other
than an Excluded Subsidiary) by the Borrower, (y) any Excluded Subsidiary
ceasing to constitute an Excluded Subsidiary or (z) the designation in
accordance with SectionSection 6.14 of an existing direct or indirect wholly
owned Domestic Subsidiary (other than an Excluded Subsidiary) as a Restricted
Subsidiary:

 

(i)                                within sixty (60) days after such formation,
acquisition, cessation or designation, or such longer period as the
Administrative Agent may agree in writing in its discretion, notify the
Administrative Agent thereof and:

 

(A)                                             cause each such Domestic
Subsidiary to duly execute and deliver to the Administrative Agent or the
Collateral Agent (as appropriate) joinders to this Agreement as Guarantors,
Security Agreement Supplements, Intellectual Property Security Agreements,
Mortgages, a counterpart of the Intercompany Note, each Intercreditor Agreement,
if applicable, and other security agreements and documents (including, with
respect to such Mortgages, the documents listed in clause (f) of the definition
of “Collateral and Guarantee Requirement”, in accordance with the timing
requirements of Section 6.11(b)), as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the, Security Agreement and

 

118

--------------------------------------------------------------------------------


 

other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;

 

(B)                                             cause each such Domestic
Subsidiary (and the parent of each such Domestic Subsidiary that is a Guarantor)
to deliver any and all certificates representing Equity Interests (to the extent
certificated) and intercompany notes (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank;

 

(C)                                             take and cause such Domestic
Subsidiary and each direct or indirect parent of such Domestic Subsidiary to
take whatever action (including the recording of Mortgages, the filing of
Uniform Commercial Code financing statements and intellectual property security
agreements, and delivery of stock and membership interest certificates) as may
be necessary in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and perfected Liens to the extent required by the Collateral and
Guarantee Requirement, and to otherwise comply with the requirements of the
Collateral and Guarantee Requirement;

 

(ii)                             if reasonably requested by the Administrative
Agent or the Collateral Agent, within sixty (60) days after such request (or
such longer period as the Administrative Agent may agree in writing in its
discretion), deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the Lenders, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this SectionSection 6.11(a) as the Administrative Agent may reasonably
request;

 

(iii)                          as promptly as practicable after the request
therefor by the Administrative Agent or Collateral Agent, deliver to the
Collateral Agent with respect to each Material Real Property, any existing title
reports, abstracts, appraisals or environmental assessment reports, to the
extent available and in the possession or control of the Loan Parties or their
respective Subsidiaries; provided, however, that there shall be no obligation to
deliver to the Administrative Agent any existing environmental assessment report
or appraisal whose disclosure to the Administrative Agent would require the
consent of a Person other than the Loan Parties or one of their respective
Subsidiaries, where, despite the commercially reasonable efforts of the Loan
Parties or their respective Subsidiaries to obtain such consent, such consent
cannot be obtained; and

 

(iv)                         if reasonably requested by the Administrative Agent
or the Collateral Agent, within sixty (60) days after such request (or such
longer period as the Administrative Agent may agree in writing in its
discretion), deliver to the Collateral Agent any other items necessary from time
to time to satisfy the Collateral and Guarantee Requirement with respect to
perfection and existence of security interests with respect to property of any
Guarantor acquired after the Closing Date and subject to the Collateral and
Guarantee Requirement, but not specifically covered by the preceding clauses
(i), (ii) or (iii) or clause (b) below.

 

(b)                   (i) Not later than ninety (90) daysWithin 90 days
thereafter (or such later date as the Administrative Agent may agree, but in no
event prior to forty-five (45) days after the Borrower has given notice of such
acquisition to the Administrative Agent and in no event prior to the Borrower
receiving confirmation from the Administrative Agent that flood insurance due
diligence and compliance in accordance with Section 6.07(c) hereof has been
completed), each Loan Party shall, and shall cause each of its Subsidiaries to,
take such action at its own expense as reasonably requested by the
Administrative Agent, including, without limitation, grant to the Administrative
Agent the following with respect to such Material Real Property: (i) after the
acquisition by any Loan Party of any Material Real Property as determined by the
Borrower (acting reasonably and in good faith) (or such longer period as the
Administrative Agent may agree in writing in its discretion) that is required to
be provided as Collateral pursuant to the Collateral and Guarantee Requirement,
which property would not be automatically subject to another Lien pursuant to

 

119

--------------------------------------------------------------------------------


 

pre-existing Collateral Documents, cause such property to be subject to a Lien
and Mortgage in favor of the Collateral Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement and (ii) as promptly as practicable after the request
therefor by the Administrative Agent or Collateral Agent, deliver to the
Collateral Agent with respect to each such acquired Material Real Property, any
existing title reports, abstracts, appraisals or environmental assessment
reports, to the extent available and in the possession or control of the Loan
Parties or their respective Subsidiaries; provided, however, that there shall be
no obligation to deliver to the Administrative Agent any existing environmental
assessment report or appraisal whose disclosure to the Administrative Agent
would require the consent of a Person other than the Loan Parties or one of
their respective Subsidiaries, where, despite the commercially reasonable
efforts of the Loan Parties or their respective Subsidiaries to obtain such
consent, such consent cannot be obtained.

 

Section 6.12.                          Compliance with Environmental Laws. 
Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain,
maintain and renew all Environmental Permits necessary for its operations and
properties; and, in each case to the extent the Loan Parties or their respective
Subsidiaries are required by Environmental Laws, conduct any investigation,
remedial or other corrective action necessary to address Hazardous Materials at
any property or facility in accordance with applicable Environmental Laws.

 

Section 6.13.                          Further Assurances.  Promptly upon
reasonable request by the Administrative Agent (i) correct any material defect
or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Intercreditor Agreement or any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of any Intercreditor
Agreement or the Collateral Documents, to the extent required pursuant to the
Collateral and Guarantee Requirement.  If the Administrative Agent or the
Collateral Agent reasonably determines that it is required by applicable Law to
have appraisals prepared in respect of the Real Property of any Loan Party
subject to a Mortgage constituting Collateral, the Borrower shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of
FIRREA.

 

Section 6.14.                          Designation of Subsidiaries.  The
Borrower may at any time designate any Restricted Subsidiary of the Borrower as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenant set forth in Section 7.11 (it being understood that if
no Test Period cited in Section 7.11 has passed, the covenant in Section 7.11
for the first Test Period cited in such Section shall be satisfied as of the
last four quarters ended), and, as a condition precedent to the effectiveness of
any such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance, (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Senior
Notes Documents or any Junior Financing with an aggregate outstanding principal
amount in excess of the Threshold Amount and (iv) no Restricted Subsidiary may
be designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary.  The designation of any Subsidiary as an Unrestricted
Subsidiary after the Restatement Effective Date shall constitute an Investment
by the Borrower therein at the date of designation in an amount equal to the
fair market value of the Borrower’s or its Subsidiary’s (as applicable)
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s or its
Subsidiary’s (as applicable) Investment in such Subsidiary.

 

120

--------------------------------------------------------------------------------


 

Section 6.15.                          Maintenance of Ratings.  Use commercially
reasonable efforts to (i) cause the Facilities to be continuously rated (but not
any specific rating) by S&P and Moody’s and (ii) maintain a public corporate
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s, in each case, for the
Borrower.

 

Section 6.16.                          Post-Closing Covenant.  The Obligations
shall also be secured by Mortgages upon each Mortgaged Property set forth in
Schedule 6.16 hereto. Within 30 days (or such later date as the Administrative
Agent may agree in its sole reasonable discretion) following the Restatement
Effective Date, the Borrower shall have delivered or shall have caused the
applicable Loan Party to deliver Mortgages on such Mortgaged Property set forth
on Schedule 6.16 hereto together with the documents listed in clause (f) of the
definition of Collateral and Guarantee Requirement.

 

ARTICLE 7
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements) which is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date:

 

Section 7.01.                          Liens.  Neither the Borrower nor the
Restricted Subsidiaries shall, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the Restatement Effective
Date and listed on Schedule 7.01(b) and any modifications, replacements,
renewals, refinancings or extensions thereof; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under SectionSection 7.03, and (B) proceeds
and products thereof, and (ii) the replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens, to the extent
constituting Indebtedness, is permitted by SectionSection 7.03;

 

(c)                                  Liens for Taxes that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

 

(d)                                 statutory or common law Liens of landlords,
sublandlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens that secure amounts not overdue for
a period of more than forty-five (45) days or if more than forty-five (45) days
overdue, that are unfiled and no other action has been taken to enforce such
Lien or that are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;

 

(e)                                  (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation and (ii) pledges and deposits in
the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any of its
Restricted Subsidiaries;

 

121

--------------------------------------------------------------------------------


 

(f)                                   deposits to secure the performance of
bids, trade contracts, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including (i) those to secure health, safety and environmental obligations and
(ii)  letters of credit and bank guarantees required or requested by any
Governmental Authority in connection with any contract or Law) incurred in the
ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions,
encroachments, protrusions and other similar encumbrances and other minor title
defects affecting Real Property, and any exceptions on the final Mortgage
Policies issued in connection with the Mortgaged Properties, that do not in the
aggregate materially interfere with the ordinary conduct of the business of the
Borrower or any of its Restricted Subsidiaries, taken as a whole;

 

(h)                                 Liens securing judgments or orders for the
payment of money not constituting an Event of Default under
SectionSection 8.01(h);

 

(i)                                     leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business which do not
(i) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole or (ii) secure any Indebtedness;

 

(j)                                    Liens (i) in favor of customs and revenue
authorities arising as a matter of Law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business and
(ii) Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods in
the ordinary course of business;

 

(k)                                 Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of Law or
under customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
that are within the general parameters customary in the banking industry or
arising pursuant to such banking institution’s general terms and conditions;

 

(l)                                     Liens (i) on cash advances in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Sections 7.02(i) and (n) to be applied against the purchase price for such
Investment, and (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under SectionSection 7.05, in each case, solely to the
extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

 

(m)                             Liens (i) in favor of the Borrower or a
Restricted Subsidiary on assets of a Restricted Subsidiary that is not a Loan
Party securing permitted intercompany Indebtedness and (ii) in favor of the
Borrower or any Subsidiary Guarantor;

 

(n)                                 any interest or title of a lessor,
sublessor, licensor or sublicensor under leases, subleases, licenses or
sublicenses entered into by the Borrower or any of its Restricted Subsidiaries
in the ordinary course of business;

 

(o)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

(p)                 Liens deemed to exist in connection with Investments in
repurchase agreements under SectionSection 7.02;

 

122

--------------------------------------------------------------------------------


 

(q)                 Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(r)                  Liens that are contractual rights of set-off or rights of
pledge (i) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness, (ii) relating to pooled
deposit or sweep accounts of the Borrower or any of its Restricted Subsidiaries
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower or any of its Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

 

(s)                  Liens solely on any cash earnest money deposits made by the
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

 

(t)                  ground leases in respect of Real Property on which
facilities owned or leased by the Borrower or any of its Restricted Subsidiaries
are located;

 

(u)                 Liens to secure Indebtedness permitted under
Section 7.03(e); provided that (i) such Liens are created within 365 days of the
acquisition, construction, repair, lease or improvement of the property subject
to such Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

 

(v)                 Liens on property of any Restricted Subsidiary that is not a
Loan Party and that does not constitute Collateral, which Liens secure
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
under SectionSection 7.03;

 

(w)                Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to SectionSection 6.14), in each case after the Closing Date (other
than Liens on the Equity Interests of any Person that becomes a Restricted
Subsidiary); provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien
does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby is permitted under
SectionSection 7.03(g);

 

(x)                 (i) zoning, building, entitlement and other land use
regulations by Governmental Authorities with which the normal operation of the
business complies, and (ii) any zoning or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(y)                 Liens arising from precautionary Uniform Commercial Code
financing statement or similar filings;

 

(z)                 Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto;

 

123

--------------------------------------------------------------------------------


 

(aa)             the modification, replacement, renewal or extension of any Lien
permitted by clauses (u) and (w) of this SectionSection 7.01; provided that
(i) the Lien does not extend to any additional property, other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by SectionSection 7.03 (to the extent constituting
Indebtedness);

 

(bb)             [Reserved];

 

(cc)              Liens with respect to property or assets of the Borrower or
any of its Restricted Subsidiaries securing obligations in an aggregate
principal amount outstanding at any time not to exceed the greater of
(i) $92,500,000 and (ii) 4.00% of Consolidated Total Assets, in each case
determined as of the date of incurrence;

 

(dd)             Liens to secure Indebtedness (other than in the form of loans
that are secured by the Collateral on a pari passu basis with the Obligations)
permitted under Sections 7.03(q) or 7.03(s); provided that the representative of
the holders of each such Indebtedness becomes party to (i) if such Indebtedness
is secured by the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations, the Junior Lien Intercreditor
Agreement (if any) as a “Senior Representative” (or similar term, in each case,
as defined in the Junior Lien Intercreditor Agreement) and the First Lien
Intercreditor Agreement and (ii) if such Indebtedness is secured by the
Collateral on a junior priority basis to the Liens securing the Obligations, the
Junior Lien Intercreditor Agreement as a “Junior Lien Representative” (or
similar term, in each case, as defined in the Junior Lien Intercreditor
Agreement);

 

(ee)              Liens on the Collateral securing obligations in respect of
Credit Agreement Refinancing Indebtedness constituting Permitted First Priority
Refinancing Debt or Permitted Junior Lien Refinancing Debt (and any Permitted
Refinancing of any of the foregoing); provided that (x) any such Liens securing
any Permitted First Priority Refinancing Debt are subject to the First Lien
Intercreditor Agreement and (y) any such Liens securing any Permitted Junior
Lien Refinancing Debt are subject to the Junior Lien Intercreditor Agreement;
and

 

(ff)               Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods.

 

Notwithstanding the foregoing, no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to clauses (a), (dd)
and (ee) above.

 

Section 7.02.             Investments.  Neither the Borrower nor the Restricted
Subsidiaries shall directly or indirectly, make any Investments, except:

 

(a)                 Investments by the Borrower or any of its Restricted
Subsidiaries in assets that were Cash Equivalents when such Investment was made;

 

(b)                 loans or advances to officers, directors, managers and
employees of any Loan Party (or any direct or indirect parent thereof) or any of
its Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of Holdings or any
direct or indirect parent thereof directly from such issuing entity (provided
that the amount of such loans and advances shall be contributed to the Borrower
in cash as common equity) and (iii) for any other purposes not described in the
foregoing clauses (i) and (ii); provided that the aggregate principal amount
outstanding at any time under clause (iii) above shall not exceed $10,000,000;

 

(c)                 Investments by the Borrower or any of its Restricted
Subsidiaries in the Borrower or any of its Restricted Subsidiaries or any Person
that will, upon such Investment become a Restricted Subsidiary; provided that
(x) any Investment made by any Person that is not a Loan Party in any Loan Party
pursuant to

 

124

--------------------------------------------------------------------------------


 

this clause (c) shall be subordinated in right of payment to the Loans and
(y) any Investment made by any Loan Party in any Person that is not a Loan Party
shall either (i) be made in the ordinary course of business or (ii) be evidenced
by a note pledged as Collateral on a first priority basis for the benefit of the
Obligations, which note shall be in form and substance reasonably satisfactory
to the Administrative Agent (it being understood that an Intercompany Note shall
be satisfactory to the Administrative Agent);

 

(d)                 Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and other credits to suppliers in the ordinary course of business;

 

(e)                 Investments (excluding loans and advances made in lieu of
Restricted Payments pursuant to and limited by SectionSection 7.02(m) below)
consisting of transactions permitted under Sections 7.01 (other than 7.01(p)),
7.03 (other than 7.03(c) and (d)), 7.04 (other than 7.04(c), (d) and (e)), 7.05
(other than 7.05(e)), 7.06 (other than 7.06(e) and (i)(iv)) and 7.13,
respectively;

 

(f)                  Investments (i) existing or contemplated on the Restatement
Effective Date and, with respect to each such Investments in an amount in excess
of $2,500,000, set forth on Schedule 7.02(f) and any modification, replacement,
renewal, reinvestment or extension thereof and (ii) existing on the Closing Date
by the Borrower or any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment as of the Closing Date or as otherwise permitted by
this SectionSection 7.02;

 

(g)                 Investments in Swap Contracts permitted under
SectionSection 7.03;

 

(h)                 promissory notes and other non-cash consideration received
in connection with Dispositions permitted by SectionSection 7.05;

 

(i)                   any acquisition of all or substantially all the assets of
a Person, or any Equity Interests in a Person that becomes a Restricted
Subsidiary or a division or line of business of a Person (or any subsequent
Investment made in a Person, division or line of business previously acquired in
a Permitted Acquisition), in a single transaction or series of related
transactions, if immediately after giving effect thereto:  (i) no Event of
Default under Sections 8.01(a) or (f) shall have occurred and be continuing,
(ii) any acquired or newly formed Restricted Subsidiary shall not be liable for
any Indebtedness except for Indebtedness otherwise permitted by
SectionSection 7.03 and (iii) to the extent required by the Collateral and
Guarantee Requirement, (A) the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and (B) any such newly
created or acquired Subsidiary (other than an Excluded Subsidiary or an
Unrestricted Subsidiary) shall become a Guarantor, in each case, in accordance
with SectionSection 6.11 (any such acquisition, a “Permitted Acquisition”);

 

(j)                  so long as no Event of Default has occurred and is
continuing or would result therefrom, the Borrower and its Restricted
Subsidiaries may make Investments in an unlimited amount so long as the
Consolidated Total Net Leverage Ratio calculated on a Pro Forma Basis is less
than or equal to 2.50 to 1.00;

 

(k)                 Investments in the ordinary course of business consisting of
UCC Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(l)                   Investments (including debt obligations and Equity
Interests) received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;

 

125

--------------------------------------------------------------------------------


 

(m)               loans and advances to the Borrower and any other direct or
indirect parent of the Borrower, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to such parent
in accordance with Sections 7.06(g), (h) or (i);

 

(n)                 other Investments in an aggregate amount outstanding
pursuant to this clause (n) (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) at any time not
to exceed (x) the greater of (i) $125,000,000 and (ii) 5.50% of Consolidated
Total Assets (in each case, net of any return in respect thereof, including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) plus (y) the portion, if any, of the
Cumulative Credit on such date that the Borrower elects to apply to this clause
(y);

 

(o)                 advances of payroll payments to employees in the ordinary
course of business;

 

(p)                 (i) Investments made in the ordinary course of business and
consistent with past practice in connection with obtaining, maintaining or
renewing client contracts and loans or advances made to distributors in the
ordinary course of business and consistent with past practice and
(ii) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the Borrower
(or any direct or indirect parent of the Borrower);

 

(q)                 Investments of a Restricted Subsidiary acquired after the
Closing Date or of a Person merged or amalgamated or consolidated into the
Borrower or merged, amalgamated or consolidated with a Restricted Subsidiary in
accordance with SectionSection 7.04 after the Closing Date to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger or consolidation;

 

(r)                  [reserved];

 

(s)                  Investments constituting the non-cash portion of
consideration received in a Disposition permitted by SectionSection 7.05;

 

(t)                  Guarantees by the Borrower or any of its Restricted
Subsidiaries of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

 

(u)                 [reserved];

 

(v)                 Investments in Unrestricted Subsidiaries having an aggregate
fair market value, taken together with all other Investments made pursuant to
this clause (v) that are at the time outstanding, without giving effect to the
sale of an Unrestricted Subsidiary to the extent the proceeds of such sale do
not consist of cash or marketable securities (until such proceeds are converted
to Cash Equivalents), not to exceed the greater of (i) $50,000,000 and
(ii) 2.25% of Consolidated Total Assets at the time of such Investment (with the
fair market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided that any Investment made
by any Loan Party pursuant to this clause (v) shall be subordinated in right of
payment to the Loans;

 

(w)                any Investment in a Similar Business when taken together with
all other Investments made pursuant to this clause (w) that are at that time
outstanding not to exceed the greater of (i) $70,000,000 and (ii) 3.00% of
Consolidated Total Assets (in each case, determined on the date such Investment
is made, with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value); provided,
however, that if any Investment pursuant to this clause (w) is made in any
Person that is not a Restricted Subsidiary of the Borrower at the date of the
making of such Investment and such Person becomes a Restricted Subsidiary after
such date, such investment shall thereafter be deemed to have been made pursuant
to clause (c) above and shall cease to have been made pursuant to this clause
(w);

 

126

--------------------------------------------------------------------------------


 

(x)                 Permitted Intercompany Activities;

 

(y)                 Investments that are made in (i) an amount equal to the
amount of Excluded Contributions previously received and the Borrower elects to
apply under this clause (y) or (ii) without duplication with clause (i), in an
amount equal to the Net Proceeds from a Disposition in respect of property or
assets acquired after the Closing Date, if the acquisition of such property or
assets was financed with Excluded Contributions, in each case, to the extent Not
Otherwise Applied; and

 

(z)                 Investments in joint ventures of the Borrower or any of its
Restricted Subsidiaries, taken together with all other Investments made pursuant
to this clause (z) that are at that time outstanding, not to exceed the greater
of (i) $50,000,000 and (ii) 2.25% of Consolidated Total Assets (in each case,
determined on the date such Investment is made, with the fair market value of
each Investment being measured at the time made and without giving effect to
subsequent changes in value).

 

Section 7.03.             Indebtedness.  Neither the Borrower nor any of the
Restricted Subsidiaries shall directly or indirectly, create, incur, assume or
suffer to exist any Indebtedness, except:

 

(a)                 Indebtedness of any Loan Party under (i) the Loan Documents
and (ii) the Senior Notes Documents and any Permitted Refinancing thereof in an
aggregate principal amount under this clause (ii) not to exceed $792,000,000
(plus, in the case of any Permitted Refinancing, any additional amounts
thereunder contemplated by the definition thereof);

 

(b)                 (i) Indebtedness outstanding on the Restatement Effective
Date and listed on Schedule 7.03(b) and any Permitted Refinancing thereof and
(ii) Indebtedness owed to the Borrower or any Restricted Subsidiary outstanding
on the Restatement Effective Date and any refinancing thereof with Indebtedness
owed to the Borrower or any Restricted Subsidiary in a principal amount that
does not exceed the principal amount (or accreted value, if applicable) of the
intercompany Indebtedness so refinanced; provided that (x) any Indebtedness
advanced by any Person that is not a Loan Party to any Loan Party pursuant to
this clause (b) shall be subordinated in right of payment to the Loans and
(y) any Indebtedness advanced by any Loan Party to any Person that is not a Loan
Party shall either (i) be made in the ordinary course of business or (ii) be
evidenced by a note pledged as Collateral on a first priority basis for the
benefit of the Obligations, which note shall be in form and substance reasonably
satisfactory to the Administrative Agent (it being understood that an
Intercompany Note shall be satisfactory to the Administrative Agent);

 

(c)                 Guarantees by the Borrower and any Restricted Subsidiary in
respect of Indebtedness of the Borrower or any Restricted Subsidiary of the
Borrower otherwise permitted hereunder; provided that (A) no Guarantee (other
than Guarantees by a Foreign Subsidiary of Indebtedness of another Foreign
Subsidiary) of any Senior Notes or any Indebtedness constituting Junior
Financing with a principal amount in excess of the Threshold Amount shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Obligations on the terms set forth herein and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

 

(d)                 Indebtedness of the Borrower or any Restricted Subsidiary
owing to the Borrower or any Restricted Subsidiary (or issued or transferred to
any direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party) to the extent constituting an Investment permitted by
SectionSection 7.02; provided that all such Indebtedness advanced by any Loan
Party to any Person that is not a Loan Party shall be evidenced by an
Intercompany Note and any such Indebtedness advanced by any Person that is not a
Loan Party to any Loan Party shall be subordinated in right of payment to the
Loans (for the avoidance of doubt, any such Indebtedness owing to a Restricted
Subsidiary that is not a Loan Party shall be deemed to be expressly subordinated
in right of payment to the Loans unless the terms of such Indebtedness expressly
provide otherwise);

 

(e)                 (i) Attributable Indebtedness and other Indebtedness
(including Capitalized Leases) financing an acquisition, construction, repair,
replacement, lease or improvement of a fixed or capital asset incurred by the
Borrower or any Restricted Subsidiary prior to or within 365 days after the
acquisition,

 

127

--------------------------------------------------------------------------------


 

construction, repair, replacement, lease or improvement of the applicable asset
in an aggregate amount not to exceed the greater of (i) $80,000,000 and
(ii) 3.50% of Consolidated Total Assets, in each case determined at the time of
incurrence (together with any Permitted Refinancings thereof) at any time
outstanding, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by SectionSection 7.05(m) and (iii) any Permitted
Refinancing of any of the foregoing;

 

(f)                  Indebtedness in respect of Swap Contracts designed to hedge
against the Borrower’s or any Restricted Subsidiary’s exposure to interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

 

(g)                 Indebtedness of the Borrower or any Restricted Subsidiary
incurred or assumed in connection with any Permitted Acquisition, and any
Permitted Refinancing thereof; provided that after giving pro forma effect to
such Permitted Acquisition and the incurrence or assumption of such
Indebtedness, the aggregate amount of such Indebtedness does not exceed
(x) $25,000,000 at any time outstanding plus (y) any additional amount of such
Indebtedness so long (i) if such Indebtedness is secured (other than on a junior
lien basis to the Liens securing the Facilities), either (X) the Consolidated
First Lien Net Leverage Ratio determined on a Pro Forma Basis would not exceed
the Consolidated First Lien Net Leverage Ratio immediately prior thereto or
(Y) the Borrower could incur $1.00 of Permitted First Lien Ratio Debt, (ii) if
such Indebtedness is secured on a junior basis to the Facilities, either (X) the
Consolidated Secured Net Leverage Ratio determined on a Pro Forma Basis would
not exceed the Consolidated Secured Net Leverage Ratio immediately prior thereto
or (Y) the Borrower could incur $1.00 of Permitted Junior Secured Ratio Debt or
(iii) if such Indebtedness is unsecured, either (X) the Consolidated Interest
Coverage Ratio determined on a Pro Forma Basis would be greater than or equal to
the Consolidated Interest Coverage Ratio immediately prior thereto or (Y) the
Borrower could incur $1.00 of Permitted Unsecured Ratio Debt; provided that any
such Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party,
together with any Indebtedness incurred by a Restricted Subsidiary that is not a
Loan Party pursuant to Sections 7.03(q), 7.03(s) or 7.03(w), does not exceed in
the aggregate at any time outstanding the greater of (i) $52,500,000 and
(ii) 2.25% of Consolidated Total Assets, in each case determined at the time of
incurrence; provided, further, that any Indebtedness incurred (but not assumed)
pursuant to this clause (g) which is secured shall be subject to the
requirements included in the first proviso under the definition of “Permitted
Ratio Debt”;

 

(h)                 Indebtedness representing deferred compensation to employees
of the Borrower (or any direct or indirect parent thereof) or any of its
Restricted Subsidiaries incurred in the ordinary course of business;

 

(i)                   Indebtedness consisting of promissory notes issued by the
Borrower or any of its Restricted Subsidiaries to current or former officers,
managers, consultants, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of the Borrower or any direct or indirect parent of the Borrower
permitted by SectionSection 7.06;

 

(j)                  Indebtedness incurred by the Borrower or any of its
Restricted Subsidiaries in a Permitted Acquisition, any other Investment
expressly permitted hereunder or any Disposition, in each case, constituting
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments;

 

(k)                 Indebtedness consisting of obligations of the Borrower or
any of its Restricted Subsidiaries under deferred purchase price or other
similar arrangements incurred by such Person in connection with Permitted
Acquisitions or any other Investment expressly permitted hereunder;

 

(l)                   obligations in respect of Treasury Services Agreements and
other Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

 

(m)               Indebtedness of the Borrower or any of its Restricted
Subsidiaries, in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, would not exceed (x) the greater

 

128

--------------------------------------------------------------------------------


 

of (i) $92,500,000 and (ii) 4.00% of Consolidated Total Assets at any time
outstanding plus (y) 100% of the cumulative amount of the net cash proceeds and
Cash Equivalent proceeds from the sale of Equity Interests (other than Excluded
Contributions, proceeds of Disqualified Equity Interests, Designated Equity
Contributions or sales of Equity Interests to the Borrower or any of its
Subsidiaries) of the Borrower or any direct or indirect parent of the Borrower
after the Closing Date and on or prior to such time (including upon exercise of
warrants or options) which proceeds have been contributed as common equity to
the capital of the Borrower that has been Not Otherwise Applied;

 

(n)                 Indebtedness consisting of (a) the financing of insurance
premiums or (b) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;

 

(o)                 Indebtedness incurred by the Borrower or any of its
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business, including in respect of workers’ compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
Business Days following the incurrence thereof;

 

(p)                 obligations in respect of performance, bid, appeal and
surety bonds and performance and completion guarantees and similar obligations
provided by the Borrower or any of its Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

 

(q)                 Indebtedness incurred (x) and secured on a pari passu basis
with the Facilities and any Permitted Refinancing thereof (“Incremental
Equivalent First Lien Debt”) or (y) and secured on a junior Lien basis to the
Facilities and any Permitted Refinancing thereof (“Incremental Equivalent Junior
Debt”), in an aggregate principal amount under this clause (q), when aggregated
with the amount of Incremental Term Loans and Incremental Revolving Credit
Commitments incurred pursuant to Section 2.14(d)(v)(A) and Indebtedness incurred
pursuant to Section 7.03(w), not to exceed the Incremental Base Amount; provided
that such Indebtedness shall (A) in the case of Incremental Equivalent First
Lien Debt, have a maturity date that is after the Latest Maturity Date at the
time such Indebtedness is incurred, and in the case of Incremental Equivalent
Junior Debt, have a maturity date that is at least ninety-one (91) days after
the Latest Maturity Date at the time such Indebtedness is incurred, (B) in the
case of Incremental Equivalent First Lien Debt, have a Weighted Average Life to
Maturity not shorter than the longest remaining Weighted Average Life to
Maturity of the Facilities and, in the case of Incremental Equivalent Junior
Debt, shall not be subject to scheduled amortization prior to maturity, (C) if
such Indebtedness is secured on a junior Lien basis by a Loan Party with respect
to Collateral, be subject to the Junior Lien Intercreditor Agreement and, if the
Indebtedness is secured on a pari passu basis with the Facilities, be (x) in the
form of debt securities and (y) subject to the First Lien Intercreditor
Agreement, and (D) have terms and conditions (other than pricing, rate floors,
discounts, fees, premiums and optional prepayment or redemption provisions) that
in the good faith determination of the Borrower are not materially less
favorable (when taken as a whole) to the Borrower than the terms and conditions
of the Loan Documents (when taken as a whole) (provided that a certificate of
the Borrower as to the satisfaction of the conditions described in this clause
(D) delivered at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements of this clause (D), shall be
conclusive unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)); provided,
further, that any such Indebtedness incurred by a Restricted Subsidiary that is
not a Loan Party, together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party pursuant to Sections 7.03(g), 7.03(s) or
7.03(w), does not exceed in the aggregate at any time outstanding, the greater
of (i) $52,500,000 and (ii) 2.25% of Consolidated Total Assets, in each case
determined at the time of incurrence;

 

129

--------------------------------------------------------------------------------


 

(r)                  Indebtedness supported by a Letter of Credit, in a
principal amount not to exceed the face amount of such Letter of Credit;

 

(s)                  Permitted Ratio Debt and any Permitted Refinancing thereof;

 

(t)                  Credit Agreement Refinancing Indebtedness;

 

(u)                 [reserved];

 

(v)                 Indebtedness incurred by a Foreign Subsidiary which, when
aggregated with the principal amount of all other Indebtedness incurred pursuant
to this clause (v) and then outstanding, does not exceed 10% of Foreign
Subsidiary Total Assets;

 

(w)                unsecured Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount under this clause (w), and when
aggregated with the amount of Incremental Term Loans and Incremental Revolving
Credit Commitments incurred pursuant to Section 2.14(d)(v)(A) and Indebtedness
incurred pursuant to Section 7.03(q), not to exceed the Incremental Base Amount
and any Permitted Refinancing thereof (“Incremental Equivalent Unsecured Debt”);
provided that (A) such Incremental Equivalent Unsecured Debt shall (x) have a
maturity date that is at least ninety-one (91) days after the Latest Maturity
Date at the time such Incremental Equivalent Unsecured Debt is incurred and
(y) have a Weighted Average Life to Maturity not shorter than the longest
remaining Weighted Average Life to Maturity of the Facilities and (B) have terms
and conditions (other than pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) that in the good faith
determination of the Borrower are not materially less favorable (when taken as a
whole) to the Borrower than the terms and conditions of the Loan Documents (when
taken as a whole) (provided that a certificate of the Borrower as to the
satisfaction of the conditions described in this clause (B) delivered at least
five (5) Business Days prior to the incurrence of such Incremental Equivalent
Unsecured Debt, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements of this clause (B), shall be
conclusive unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)); provided,
further, that any such Indebtedness incurred by a Restricted Subsidiary that is
not a Loan Party, together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party pursuant to Sections 7.03(g), 7.03(q) or
7.03(s), does not exceed in the aggregate at any time outstanding, the greater
of (i) $52,500,000 and (ii) 2.25% of Consolidated Total Assets, in each case
determined at the time of incurrence;

 

(x)                 Indebtedness arising from Permitted Intercompany Activities;
and

 

(y)                 all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (x) above.

 

For purposes of determining compliance with this SectionSection 7.03, in the
event that an item of Indebtedness meets the criteria of more than one of the
categories of Indebtedness described in clauses (a) through (x) above, the
Borrower shall, in its sole discretion, classify or later divide or classify
such item of Indebtedness (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness in one or more of the above
clauses; provided that all Indebtedness outstanding under the Loan Documents and
any Senior Notes Documents and, in each case, any Permitted Refinancing thereof,
will at all times be deemed to be outstanding in reliance only on the exception
in SectionSection 7.03(a).

 

Section 7.04.             Fundamental Changes.  Neither the Borrower nor any of
the Restricted Subsidiaries shall merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

 

130

--------------------------------------------------------------------------------


 

(a)                 any Restricted Subsidiary may merge, amalgamate or
consolidate with (i) the Borrower (including a merger, the purpose of which is
to reorganize the Borrower into a new jurisdiction); provided that the Borrower
shall be the continuing or surviving Person and such merger does not result in
the Borrower ceasing to be a corporation, partnership or limited liability
company organized under the Laws of the United States, any state thereof or the
District of Columbia or (ii) one or more other Restricted Subsidiaries; provided
that when any Person that is a Loan Party is merging with a Restricted
Subsidiary, a Loan Party shall be the continuing or surviving Person;

 

(b)                 (i) any Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Subsidiary that is not a Loan
Party and (ii) any Subsidiary may liquidate or dissolve or the Borrower or any
Subsidiary may change its legal form (x) if the Borrower determines in good
faith that such action is in the best interest of the Borrower and its
Subsidiaries and if not materially disadvantageous to the Lenders and (y) to the
extent such Restricted Subsidiary is a Loan Party, any assets or business not
otherwise disposed of or transferred in accordance with Sections 7.02 (other
than SectionSection 7.02(e)) or SectionSection 7.05 or, in the case of any such
business, discontinued, shall be transferred to otherwise owned or conducted by
another Loan Party after giving effect to such liquidation or dissolution (it
being understood that in the case of any change in legal form, a Subsidiary that
is a Guarantor will remain a Guarantor unless such Guarantor is otherwise
permitted to cease being a Guarantor hereunder);

 

(c)                 any Restricted Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Guarantor, then (i) the transferee must be a Guarantor
or the Borrower or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary that is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

 

(d)                 so long as no Default exists or would result therefrom, the
Borrower may merge or consolidate with any other Person; provided that (i) the
Borrower shall be the continuing or surviving corporation or (ii) if the Person
formed by or surviving any such merger or consolidation is not the Borrower (any
such Person, the “Successor Company”), (A) the Successor Company shall be an
entity organized or existing under the Laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) the Successor
Company shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have confirmed that its Guaranty shall apply to
the Successor Company’s obligations under the Loan Documents, (D) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement and other applicable Collateral
Documents confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (E) if requested by the
Administrative Agent, each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document preserves the enforceability of this Agreement, the Guaranty and the
Collateral Documents and the perfection of the Liens under the Collateral
Documents; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, the Borrower under this
Agreement; and

 

(e)                 so long as no Default exists or would result therefrom (in
the case of a merger involving a Loan Party), any Restricted Subsidiary may
merge or consolidate with any other Person in order to effect an Investment
permitted pursuant to SectionSection 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary or the Borrower, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of SectionSection 6.11 to the extent required pursuant to the
Collateral and Guarantee Requirement;

 

131

--------------------------------------------------------------------------------


 

(f)                  so long as no Default exists or would result therefrom, a
merger, dissolution, liquidation, consolidation or Disposition, the purpose of
which is to effect a Disposition permitted pursuant to SectionSection 7.05; and

 

(g)                 the Borrower and its Subsidiaries may consummate Permitted
Intercompany Activities.

 

Section 7.05.             Dispositions.  Neither the Borrower nor any of the
Restricted Subsidiaries shall, directly or indirectly, make any Disposition,
except:

 

(a)                 (i) Dispositions of obsolete, worn out or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrower or any of its Restricted Subsidiaries and (ii) Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries outside the ordinary course of business (and for
consideration complying with the requirements applicable to Dispositions
pursuant to clause (j) below) in an aggregate amount not to exceed $15,000,000;

 

(b)                 Dispositions of inventory or goods held for sale and
immaterial assets (including allowing any registrations or any applications for
registration of any immaterial intellectual property to lapse or go abandoned in
the ordinary course of business), in each case, in the ordinary course of
business;

 

(c)                 Dispositions of property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

 

(d)                 Dispositions of property to the Borrower or any Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party,
(i) the transferee thereof must be a Loan Party or (ii) if such transaction
constitutes an Investment, such transaction is permitted under
SectionSection 7.02;

 

(e)                 to the extent constituting Dispositions, transactions
permitted by Sections 7.01, 7.02 (other than SectionSection 7.02(e)), 7.04
(other than SectionSection 7.04(f)) and 7.06;

 

(f)                  Dispositions contemplated as of the Restatement Effective
Date and listed on Schedule 7.05(f);

 

(g)                 Dispositions of Cash Equivalents;

 

(h)                 (i) leases, subleases, licenses or sublicenses (including
the provision of software under an open source license), in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower or any of its Restricted Subsidiaries and
(ii) Dispositions of intellectual property that do not materially interfere with
the business of the Borrower or any of its Restricted Subsidiaries so long as
Holdings, the Borrower or any of its Restricted Subsidiaries receives a license
or other ownership rights to use such intellectual property;

 

(i)                   transfers of property subject to Casualty Events upon
receipt of the Net Proceeds of such Casualty Event;

 

(j)                  Dispositions of property; provided that (i) at the time of
such Disposition (other than any such Disposition made pursuant to a legally
binding commitment entered into at a time when no Default exists), no Default
shall exist or would result from such Disposition, (ii) with respect to any
Disposition pursuant to this clause (j) for a purchase price in excess of
$5,000,000, the Borrower or any of its Restricted Subsidiaries shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents (in
each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by SectionSection 7.01 and Liens permitted by
Sections 7.01(a), (f), (k), (p), (q), (r)(i),(r)(ii), (dd) (only to the extent
the Obligations are secured by such cash and Cash Equivalents) and (ee) (only to
the extent the

 

132

--------------------------------------------------------------------------------


 

Obligations are secured by such cash and Cash Equivalents)); provided, however,
that for the purposes of this clause (j)(ii), the following shall be deemed to
be cash:

 

(A)                  any liabilities (as shown on the Borrower’s (or the
Restricted Subsidiaries’, as applicable) most recent balance sheet provided
hereunder or in the footnotes thereto) of Holdings or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing,

 

(B)                  any securities received by the Borrower or the applicable
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition, and

 

(C)                  aggregate non-cash consideration received by the Borrower
or the applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of $60,000,000 and
2.50% of Consolidated Total Assets at any time (net of any non-cash
consideration converted into cash and Cash Equivalents);

 

and (iii) to the extent the aggregate amount of Net Proceeds received by the
Borrower or its Subsidiaries from Dispositions made pursuant to this
Section 7.05(j) in the aggregate exceeds $75,000,000 in any fiscal year, with
unused amounts in any fiscal year being carried over to the next succeeding
fiscal year only after the amount available in such subsequent fiscal year has
been fully used), plus any amount available pursuant to this clause (iii) in the
next succeeding fiscal year only (which amount will be permanently reduced if
used in the current fiscal year) subject to a maximum of $150,000,000 in any
fiscal year, all Net Proceeds in excess of such amount in such fiscal year shall
be applied to prepay Term Loans in accordance with Section 2.05(b) and may not
be reinvested in the business of the Borrower or such Subsidiary;

 

(k)                 Permitted Asset Swaps;

 

(l)                   Dispositions or discounts without recourse of accounts
receivable in connection with the compromise or collection thereof in the
ordinary course of business;

 

(m)               Dispositions of property pursuant to sale-leaseback
transactions; provided that the fair market value of all property so Disposed of
after the Restatement Effective Date shall not exceed $75,000,000;

 

(n)                 any swap of assets in exchange for services or other assets
of comparable or greater value or usefulness to the business of the Borrower and
its Subsidiaries as a whole, as determined in good faith by the management of
the Borrower;

 

(o)                 any issuance or sale of Equity Interests in, or Indebtedness
or other securities of, an Unrestricted Subsidiary (other than Unrestricted
Subsidiaries the primary assets of which are cash and/or Cash Equivalents) (or a
Restricted Subsidiary which owns an Unrestricted Subsidiary so long as such
Restricted Subsidiary owns no assets other than the Equity Interests of such an
Unrestricted Subsidiary);

 

(p)                 the unwinding of any Swap Contract pursuant to its terms;

 

(q)                 Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

133

--------------------------------------------------------------------------------


 

(r)                  the lapse or abandonment in the ordinary course of business
of any registrations or applications for registration of any immaterial IP
Rights; and

 

(s)                  Permitted Intercompany Activities;

 

provided that any Disposition of any property pursuant to this
SectionSection 7.05 (except pursuant to Sections 7.05(e), (i), (p), (r) and
(s) and except for Dispositions from a Loan Party to any other Loan Party) shall
be for no less than the fair market value of such property at the time of such
Disposition as determined by the Borrower in good faith. To the extent any
Collateral is Disposed of as expressly permitted by this SectionSection 7.05 to
any Person other than a Loan Party, such Collateral shall be sold free and clear
of the Liens created by the Loan Documents, and the Administrative Agent or the
Collateral Agent, as applicable, shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

 

Section 7.06.             Restricted Payments.  Neither the Borrower nor any of
the Restricted Subsidiaries shall declare or make, directly or indirectly, any
Restricted Payment, except:

 

(a)                 each Restricted Subsidiary may make Restricted Payments to
the Borrower, and other Restricted Subsidiaries of the Borrower (and, in the
case of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to the
Borrower and any other Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

 

(b)                 the Borrower and each Restricted Subsidiary may declare and
make Restricted Payments payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by SectionSection 7.03) of
such Person;

 

(c)                 Restricted Payments to effect the Transactions;

 

(d)                 so long as no Event of Default has occurred and is
continuing or would result therefrom, the Borrower and its Restricted
Subsidiaries may make Restricted Payments in an unlimited amount so long as the
Consolidated Total Net Leverage Ratio calculated on a Pro Forma Basis is less
than or equal to 2.50 to 1.00;

 

(e)                 to the extent constituting Restricted Payments, the Borrower
and its Restricted Subsidiaries may enter into and consummate transactions
expressly permitted by any provision of Sections 7.02 (other than Sections
7.02(e) and (m)), 7.04 or 7.08 (other than Sections 7.08(e) and (j));

 

(f)                  repurchases of Equity Interests in the Borrower (or any
direct or indirect parent thereof) or any Restricted Subsidiary of the Borrower
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

 

(g)                 the Borrower and each Restricted Subsidiary may pay (or make
Restricted Payments to allow the Borrower or any other direct or indirect parent
thereof to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of such Restricted Subsidiary (or of
the Borrower or any other such direct or indirect parent thereof) from any
future, present or former employee, officer, director, manager or consultant of
such Restricted Subsidiary (or the Borrower or any other direct or indirect
parent of such Restricted Subsidiary) or any of its Subsidiaries upon the death,
disability, retirement or termination of employment of any such Person or
pursuant to any employee or director equity plan, employee, manager or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, manager, director, officer or consultant of such Restricted Subsidiary
(or the Borrower or any other direct or indirect parent thereof) or any of its
Restricted Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (g) shall not exceed $25,000,000 in any
calendar year (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum of

 

134

--------------------------------------------------------------------------------


 

$50,000,000 in any calendar year); provided, further, that such amount in any
calendar year may be increased by an amount not to exceed:

 

(i)              to the extent contributed to the Borrower, the net cash
proceeds from the sale of Equity Interests (other than Disqualified Equity
Interests or Designated Equity Contributions) of any of the Borrower’s direct or
indirect parent companies, in each case to members of management, managers,
directors or consultants of Holdings, the Borrower, any of its Subsidiaries or
any of its direct or indirect parent companies that occurs after the Closing
Date, to the extent net cash proceeds from the sale of such Equity Interests
have been Not Otherwise Applied; plus

 

(ii)            the net cash proceeds of key man life insurance policies
received by the Borrower or its Restricted Subsidiaries; less

 

(iii)           the amount of any Restricted Payments previously made with the
cash proceeds described in clauses (i) and (ii) of this SectionSection 7.06(g);

 

(h)                 the Borrower may make Restricted Payments in an aggregate
amount not to exceed, when combined with prepayment of Indebtedness pursuant to
SectionSection 7.13(a)(v)(x), (x) the greater of (i) $70,000,000 and (ii) 3.00%
of Consolidated Total Assets, plus (y) so long as no Default has occurred and is
continuing or would result therefrom, the portion, if any, of the Cumulative
Credit on such date that the Borrower elects to apply to this paragraph;

 

(i)                   the Borrower may make Restricted Payments to any direct or
indirect parent of the Borrower:

 

(i)              to pay its operating costs and expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business and attributable to the ownership or operations of the
Borrower and its Restricted Subsidiaries and, Transaction Expenses and any
reasonable and customary indemnification claims made by directors, managers or
officers of such parent attributable to the ownership or operations of the
Borrower and its Restricted Subsidiaries;

 

(ii)            the proceeds of which shall be used by such parent to pay
franchise Taxes and other fees, Taxes and expenses required to maintain its (or
any of its direct or indirect parents’) corporate existence;

 

(iii)           with respect to any taxable year (or portion thereof) with
respect to which the Borrower is treated as a disregarded entity or partnership
for U.S. federal, applicable state and/or local income tax purposes, on a
quarterly basis and no later than five (5) days before the date specified in
Section 6655(c)(2)  of the Code, in amounts equal to the Tax Amount.  The “Tax
Amount”, calculated for the period beginning on the start of a relevant taxable
year, through the end of the applicable quarter, is the Highest Partner Tax
Amount divided by the Total Percentage Interest for the Partner described in the
immediately following sentence.  The “Highest Partner Tax Amount” is, with
respect to the Partner receiving the greatest allocation of estimated net
taxable income pursuant to the Partnership Agreement as of March 17, 2015
(relative to its Total Percentage Interest) in the applicable time period, (A) 
the estimated aggregate taxable income of Summit Holdings (calculated assuming
the tax items attributable to the Borrower are the only tax items of Summit
Holdings) allocated to such Partner in such time period (for the avoidance of
doubt, excluding any adjustments under Sections 743(b) of the Code), multiplied
by (B) the Assumed Tax Rate;  provided, however, that for any period beginning
after both (i) the date on which no Blackstone Limited Partner holds Units and
(ii) the earlier of (A) the date on which all Units outstanding as of March 17,
2015 have become vested (without taking into account any service-based vesting
requirements) or (B) June 30, 2020 (the later of the dates under (i) and
(ii) above, the “Trigger Date”), the calculation of Highest Partner Tax Amount
shall be made with reference to Summit Materials, Inc. (regardless of which
Partner receives the greatest relative

 

135

--------------------------------------------------------------------------------


 

allocation of estimated net taxable income); provided that , in calculating the
“Highest Partner Tax Amount”, the “estimated net taxable income” shall be
reduced by any cumulative net taxable losses allocable to each applicable
Partner (or its successor) with respect to all prior taxable years (or portions
thereof) beginning after March 17, 2015 (determined as if all such periods were
one period) to the extent such cumulative net taxable loss is of a character
(ordinary or capital) that would permit such loss to be deducted by the
applicable Partner against the income of the taxable year in question (or
portion thereof); provided further; if the quarterly distributions permitted
under this clause (iii) with respect to any taxable year exceed (or are less
than) the distribution that would have been permitted under this clause (iii) if
such distribution had instead been determined on an annual basis (i.e., based on
the entirety of such taxable year, taking into account income allocations on
final tax returns), any such excess (or shortfall) shall reduce (in the case of
an excess) or increase (in the case of a shortfall) dollar for dollar permitted
distributions under this clause (iii) for the immediately subsequent taxable
year (and, if necessary, later taxable years);

 

(iv)          to finance any Investment that would be permitted to be made
pursuant to SectionSection 7.02 if such parent were subject to such
Section 7.02; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or the Restricted Subsidiaries or (2) the merger (to the extent permitted in
SectionSection 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition or
Investment, in each case, in accordance with the requirements of
SectionSection 6.11;

 

(v)            the proceeds of which shall be used to pay customary salary,
bonus and other benefits payable to officers and employees of Holdings or any
direct or indirect parent company of Holdings to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries; and

 

(vi)          the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries;

 

(j)                  payments made or expected to be made by the Borrower or any
of the Restricted Subsidiaries in respect of required withholding or similar
non-US Taxes with respect to any future, present or former employee, director,
manager or consultant and any repurchases of Equity Interests in consideration
of such payments including deemed repurchases in connection with the exercise of
stock options;

 

(k)                 the Borrower or any Restricted Subsidiary may (i) pay cash
in lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

 

(l)                   after a Qualified IPO and so long as no Event of Default
has occurred and is continuing or would result therefrom, (i) any Restricted
Payment by the Borrower or any other direct or indirect parent of the Borrower
to pay listing fees and other costs and expenses attributable to being a
publicly traded company which are reasonable and customary and (ii) Restricted
Payments not to exceed up to the sum of (A) up to 6.00% per annum of the net
proceeds received by (or contributed to) the Borrower and its Restricted
Subsidiaries from such Qualified IPO and (B) Restricted Payments in an aggregate
amount per annum not to exceed (x) 2.00% of Market Capitalization, if, on a Pro
Forma Basis after giving effect to the payment of any such Restricted Payment,
the Consolidated Total Net Leverage Ratio is greater than 3.50 to 1.00 and (y)
3.00% of Market Capitalization, so long as, on a Pro Forma Basis after giving
effect to the payment of any such Restricted Payment, the Consolidated Total Net
Leverage Ratio shall be less than or equal to 3.50 to 1.00;

 

136

--------------------------------------------------------------------------------


 

(m)               Restricted Payments made (i) in respect of any earn-out
payments so long as the Consolidated Total Net Leverage Ratio, on a Pro Forma
Basis, would be no greater than 4.00 to 1.00 and (ii) non-compete payments so
long as the Borrower is in Pro Forma Compliance with the covenant set forth in
Section 7.11;

 

(n)                 [reserved];

 

(o)                 the distribution, by dividend or otherwise, of Equity
Interests of, or Indebtedness owed to the Borrower or a Restricted Subsidiary by
an Unrestricted Subsidiary (other than Unrestricted Subsidiaries the primary
assets of which are cash and/or Cash Equivalents) (or a Restricted Subsidiary
that owns an Unrestricted Subsidiary; provided that such Restricted Subsidiary
owns no assets other than Equity Interests of an Unrestricted Subsidiary (other
than Unrestricted Subsidiaries the primary assets of which are cash and/or Cash
Equivalents)); and

 

(p)                 Restricted Payments that are made in (i) an amount equal to
the amount of Excluded Contributions previously received and the Borrower elects
to apply under this clause (p) or (ii) without duplication with clause (i), in
an amount equal to the Net Proceeds from a Disposition in respect of property or
assets acquired after the Closing Date, if the acquisition of such property or
assets was financed with Excluded Contributions, in each case, to the extent Not
Otherwise Applied.

 

Section 7.07.             Change in Nature of Business.  (i) The Borrower shall
not, nor shall the Borrower permit any of the Restricted Subsidiaries to,
directly or indirectly, engage in any material line of business substantially
different from those lines of business conducted by the Borrower and the
Restricted Subsidiaries on the Restatement Effective Date or any business
reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.

 

Section 7.08.             Transactions with Affiliates.  The Borrower shall not,
nor shall the Borrower permit any of the Restricted Subsidiaries to, directly or
indirectly, enter into any transaction of any kind with any Affiliate of the
Borrower, whether or not in the ordinary course of business, other than
(a) loans and other transactions among the Borrower and its Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such loan or other transaction to the extent permitted under this Article 7,
(b) on terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (c) the Transactions and the payment of Transaction Expenses as part
of or in connection with the Transactions, (d) [reserved], (e) Restricted
Payments permitted under Section 7.06 and Investments permitted under
Section 7.02, (f) employment and severance arrangements between the Borrower and
its Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,
(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries, (h) transactions pursuant to agreements in existence on
the Restatement Effective Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect, (i) customary payments by the Borrower and any of its
Restricted Subsidiaries to the Investors made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by a majority of the members of the board of
directors or managers or a majority of the disinterested members of the board of
directors or managers of the Borrower, in good faith, (j) payments by the
Borrower or any of its Subsidiaries pursuant to any tax sharing agreements with
any direct or indirect parent of the Borrower to the extent attributable to the
ownership or operation of the Borrower and its Subsidiaries, but only to the
extent permitted by Section 7.06(i)(iii), (k) the issuance or transfer of Equity
Interests (other than Disqualified Equity Interests) of Holdings to any
Permitted Holder or to any former, current or future director, manager, officer,
employee or consultant (or any Affiliate of any of the foregoing) of the
Borrower, any of its Subsidiaries or any direct or indirect parent thereof,
(l) [reserved], (m) Permitted Intercompany Activities or (n) a joint venture
which would constitute a transaction with an

 

137

--------------------------------------------------------------------------------


 

Affiliate solely as a result of the Borrower or any Restricted Subsidiary owning
an equity interest or otherwise controlling such joint venture or similar
entity.

 

Section 7.09.             Burdensome Agreements.  The Borrower shall not, nor
shall the Borrower permit any of the Restricted Subsidiaries to, enter into or
permit to exist any Contractual Obligation (other than this Agreement or any
other Loan Document) that limits the ability of (a) any Restricted Subsidiary of
the Borrower that is not a Guarantor to make Restricted Payments to the Borrower
or any Guarantor or to make or repay intercompany loans and advances to the
Borrower or any Guarantor or (b) any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Lenders
with respect to the Facilities and the Obligations or under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which (i) (x) exist on the Restatement Effective Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower;
provided, further, that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.14, (iii) represent Indebtedness of a Restricted
Subsidiary of the Borrower which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Sections 7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by such Indebtedness, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness, (ix) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) arise in connection with
cash or other deposits permitted under Sections 7.01 and 7.02 and limited to
such cash or deposit and (xiii) are customary restrictions contained in any
Senior Notes Documents or any Permitted Refinancing thereof.

 

Section 7.10.             Use of Proceeds.  The proceeds of the Restatement
Effective DateNew Term Loans received on the RestatementAmendment No. 2
Effective Date shall not be used for any purpose other than for the
Transactionsto refinance Restatement Effective Date Term Loans immediately
following the Amendment No. 2 Effective Date and to pay fees and expenses in
connection therewith. The proceeds of the Revolving Credit Loans and Swing Line
Loans shall be used for working capital, general corporate purposes and any
other purpose not prohibited by this Agreement, including Permitted Acquisitions
and other Investments. The Letters of Credit shall be used solely to support
obligations of the Borrower and its Subsidiaries incurred for working capital,
general corporate purposes and any other purpose not prohibited by this
Agreement.

 

Section 7.11.             Financial Covenant.  Except with the written consent
of the Required Revolving Credit Lenders, the Borrower will not permit the
Consolidated First Lien Net Leverage Ratio as of the last day of a Test Period
to exceed 4.75 to 1.00.

 

Section 7.12.             Accounting Changes.  The Borrower shall not make any
change in its fiscal year; provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower

 

138

--------------------------------------------------------------------------------


 

and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

 

Section 7.13.             Prepayments, Etc. of Indebtedness.

 

(a)                 The Borrower shall not, nor shall the Borrower permit any of
the Restricted Subsidiaries to, directly or indirectly, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (it being understood that payments of regularly scheduled
principal and interest shall be permitted), any subordinated Indebtedness
incurred under SectionSection 7.03(g), (q), (s) or (w) or any other Indebtedness
that is or is required to be subordinated, in right of payment or as to
Collateral, to the Obligations pursuant to the terms of the Loan Documents or
any Indebtedness secured by the Collateral on a junior priority basis to the
Liens securing the Obligations (collectively, “Junior Financing”)  or make any
payment in violation of any subordination terms of any Junior Financing
Documentation, except (i) the refinancing thereof with the Net Proceeds of any
Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing and, if such Indebtedness was originally incurred under
SectionSection 7.03(g), (q), (s) or (w), is permitted pursuant to
SectionSection 7.03(g), (q), (s) or (w)), to the extent not required to prepay
any Loans pursuant to SectionSection 2.05(b), (ii) the conversion of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) of
Holdings or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary to the extent not prohibited by the subordination
provisions contained in the Intercompany Note, (iv) prepayments or purchases of
Junior Financing with Declined Proceeds as required pursuant to the Junior
Financing Documentation and (v) prepayments, redemptions, purchases, defeasances
and other payments in respect of Junior Financings prior to their scheduled
maturity in an aggregate amount not to exceed, when combined with the amount of
Restricted Payments pursuant to SectionSection 7.06(h), (x) the greater of
(i) $70,000,000 and (ii) 3.00% of Consolidated Total Assets plus (y) the
portion, if any, of the Cumulative Credit on such date that the Borrower elects
to apply to this clause (a).

 

(b)                 The Borrower shall not, nor shall it permit any of the
Restricted Subsidiaries to amend, modify or change in any manner materially
adverse to the interests of the Lenders any term or condition of any Junior
Financing Documentation in respect of any Junior Financing having an aggregate
outstanding principal amount in excess of the Threshold Amount without the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed).

 

Section 7.14.             Permitted Activities.  Holdings shall not engage in
any material operating or business activities; provided that the following and
activities incidental thereto shall be permitted in any event: (i) its ownership
of the Equity Interests of Borrower and activities incidental thereto, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents, the Senior Notes Documents and
any other Indebtedness, (iv) any public offering of its common stock or any
other issuance or sale of its Equity Interests, (v) financing activities,
including the issuance of securities, payment of dividends, making contributions
to the capital of the Borrower, (vi) incurrence of debt and guaranteeing the
obligations of the Borrower (other than as described under clause (iii) above),
(vii) participating in tax, accounting and other administrative matters as owner
of the Borrower, (viii) holding any cash incidental to any activities permitted
under this Section 7.14, (ix) providing indemnification to officers, managers
and directors and (x) any activities incidental to the foregoing. Holdings shall
not incur any Liens on Equity Interests of the Borrower other than those for the
benefit of the Obligations or any comparable term in any Permitted Refinancing
thereof and Holdings shall not own any Equity Interests other than those of the
Borrower.

 

Section 7.15.             Remainder Purchase Price.

 

(a)                 The Borrower shall not, nor shall it permit any of the
Restricted Subsidiaries to amend the definition of Remainder Purchase Price (as
defined in the Acquisition Agreement as in effect on April 16, 2015) to extend
the date on which the Remainder Purchase Price is due beyond the Second
Acquisition Payment Date.

 

139

--------------------------------------------------------------------------------


 

(b)                 The Borrower shall not, nor shall it permit any of the
Restricted Subsidiaries to satisfy the Remainder Purchase Price or any judgment
in respect thereof with (I) proceeds of Indebtedness (other than with the
proceeds of unsecured indebtedness, so long as immediately after giving Pro
Forma Effect thereto and to the use of the proceeds thereof, the Consolidated
Total Net Leverage Ratio is no greater than (x) 4.75 to 1.00 (excluding, for
purposes of calculating such ratio under this clause (b)(I)(x), Revolving Credit
Loans borrowed for seasonal working capital requirements in an amount not to
exceed $75,000,000) (y) 4.95 to 1.00 (including for the avoidance of any doubt,
for purposes of calculating such ratio under this clause (b)(I)(y), Revolving
Credit Loans), (II) proceeds from any Dispositions of any property or assets or
(III) internally generated cash.

 

ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01.             Events of Default.  Any of the following from and
after the Closing Date shall constitute an event of default (an “Event of
Default”):

 

(a)                 Non-Payment.  Any Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, or (ii) within
five (5) Business Days after the same becomes due, any interest on any Loan or
any other amount payable hereunder or with respect to any other Loan Document;
or

 

(b)                 Specific Covenants.  The Borrower, any Restricted Subsidiary
or, in the case of SectionSection 7.14, Holdings, fails to perform or observe
any term, covenant or agreement contained in any of SectionSection 6.03(a),
6.05(a) (solely with respect to the Borrower) or Article 7; provided that a
Default as a result of a breach of SectionSection 7.11 (a “Financial Covenant
Event of Default”) is subject to cure pursuant to SectionSection 8.05; provided,
further, that a Financial Covenant Event of Default shall not constitute an
Event of Default with respect to any Term Loans unless and until the Revolving
Credit Lenders have declared all amounts outstanding under the Revolving Credit
Facility to be immediately due and payable and all outstanding Revolving Credit
Commitments to be immediately terminated, in each case in accordance with this
Agreement and such declaration has not been rescinded on or before such date
(the “Term Loan Standstill Period”); or

 

(c)                 Other Defaults.   Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in Sections 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after written notice thereof by the
Administrative Agent to the Borrower; or

 

(d)                 Representations and Warranties.  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Borrower or any other Loan Party herein, in any other Loan Document, or
in any document required to be delivered in connection herewith or therewith
shall be incorrect in any material respect when made or deemed made; or

 

(e)                 Cross-Default.  Any Loan Party or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any, (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an outstanding aggregate principal amount of not
less than the Threshold Amount, (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Swap agreements,
termination events or equivalent events pursuant to the terms of such Swap
agreements), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness or (C) fails to have

 

140

--------------------------------------------------------------------------------


 

satisfied any obligation in respect of the Remainder Purchase Price due and
payable under and calculated in accordance with the Acquisition Agreement on or
prior to the Second Acquisition Payment Date; or

 

(f)                  Insolvency Proceedings, Etc.  Any Loan Party or any
Restricted Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

 

(g)                 Inability to Pay Debts; Attachment.  (i) Any Loan Party or
any Restricted Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of the Loan Parties, taken as a whole, and is
not released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

 

(h)                 Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days; or

 

(i)                   Invalidity of Loan Documents.  Any material provision of
any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder (including as a
result of a transaction permitted under Sections 7.04 or 7.05) or as a result of
acts or omissions by the Administrative Agent or Collateral Agent or any Lender
or the satisfaction in full of all the Obligations, ceases to be in full force
and effect; or any Loan Party contests in writing the validity or enforceability
of any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

 

(j)                  Change of Control.  There occurs any Change of Control; or

 

(k)                 Collateral Documents.  (i) Any Collateral Document after
delivery thereof shall for any reason (other than pursuant to the terms thereof
including as a result of a transaction not prohibited under this Agreement)
cease to create a valid and perfected Lien, with the priority required by the
Collateral Documents and the Intercreditor Agreements on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under SectionSection 7.01, (x) except to the extent
that any such perfection or priority is not required pursuant to the Collateral
and Guarantee Requirement or any loss thereof results solely from the failure of
the Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and (y) except as to Collateral consisting of Real Property to the extent that
such losses are covered by a lender’s title insurance policy and such insurer
has not denied coverage, or (ii) any of the Equity Interests of the Borrower
shall for any reason cease to be pledged pursuant to the Collateral Documents;
or

 

(l)                   ERISA.  (i) An ERISA Event occurs which has resulted or
could reasonably be expected to result in liability of a Loan Party or a
Restricted Subsidiary or any ERISA Affiliate in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect, or (ii) a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable

 

141

--------------------------------------------------------------------------------


 

grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect.

 

Section 8.02.             Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent may and, at the
request of the Required Lenders, shall take any or all of the following actions
(or, if a Financial Covenant Event of Default occurs and is continuing and prior
to the expiration of the Term Loan Standstill Period, at the request of the
Required Revolving Credit Lenders under the Revolving Credit Facility only, and
in such case only with respect to the Revolving Credit Commitments, Revolving
Credit Loans, Swing Line Loans, L/C Obligations, any Letters of Credit and L/C
Credit Extensions):

 

(i)       declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;

 

(ii)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(iii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(iv)   exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

Section 8.03.             Exclusion of Immaterial Subsidiaries.  Solely for the
purpose of determining whether a Default or Event of Default has occurred under
Section 8.01(f) or (g), any reference in any such clause to any Restricted
Subsidiary or Loan Party shall be deemed not to include any Restricted
Subsidiary (an “Immaterial Subsidiary”) affected by any event or circumstances
referred to in any such clause that did not, as of the last day of the most
recent completed fiscal quarter of the Borrower, have assets with a fair market
value in excess of 5% of Consolidated Total Assets (it being agreed that all
Restricted Subsidiaries affected by any event or circumstance referred to in any
such clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).

 

Section 8.04.             Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to any
Intercreditor Agreements then in effect, be applied by the Administrative Agent
in the following order (to the fullest extent permitted by mandatory provisions
of applicable Law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under SectionSection 10.04 and amounts payable
under Article 3) payable to the Administrative Agent or the Collateral Agent in

 

142

--------------------------------------------------------------------------------


 

its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney

 

Costs payable under SectionSection 10.04 and amounts payable under Article 3),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Subject to SectionSection 2.03(g), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above and, if
no Obligations remain outstanding, to the Borrower as applicable. 
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

 

Section 8.05.             Borrower’s Right to Cure.

 

(a)                 Notwithstanding anything to the contrary contained in
Sections 8.01 or 8.02, if the Borrower determines that an Event of Default under
the covenant set forth in SectionSection 7.11 has occurred or may occur, during
the period commencing after the beginning of the last fiscal quarter included in
such Test Period and ending ten (10) Business Days after the date on which
financial statements are required to be delivered hereunder with respect to such
fiscal quarter, the Investors may make a Specified Equity Contribution to
Holdings (a “Designated Equity Contribution”), and the amount of the net cash
proceeds thereof shall be deemed to increase Consolidated EBITDA with respect to
such applicable quarter; provided that such net cash proceeds (i) are actually
received by the Borrower as cash common equity (including through capital
contribution of such net cash proceeds to the Borrower) during the period
commencing after the beginning of the last fiscal quarter included in such Test
Period by the Borrower and ending ten (10) Business Days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder and (ii) are Not Otherwise Applied. The parties hereby
acknowledge that this SectionSection 8.05(a) may not be relied on for purposes
of calculating any financial ratios other than as applicable to
SectionSection 7.11 and shall not result in any adjustment to any baskets or
other amounts other than the amount of the Consolidated EBITDA for the purpose
of SectionSection 7.11.

 

(b)                 (i) In each period of four consecutive fiscal quarters,
there shall be at least two fiscal quarters in which no Designated Equity
Contribution is made, (ii) no more than five Designated Equity Contributions

 

143

--------------------------------------------------------------------------------


 

may be made in the aggregate during the term of this Agreement, (iii) the amount
of any Designated Equity Contribution shall be no more than the amount required
to cause the Borrower to be in Pro Forma Compliance with SectionSection 7.11 for
any applicable period and (iv) there shall be no pro forma reduction in
Indebtedness with the proceeds of any Designated Equity Contribution for
determining compliance with SectionSection 7.11 for the fiscal quarter with
respect to which such Designated Equity Contribution was made; provided that to
the extent such proceeds are actually applied to prepay Indebtedness, such
reduction may be credited in any subsequent fiscal quarter.

 

ARTICLE 9
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01.             Appointment and Authorization of Agents.

 

(a)                 Each Lender hereby irrevocably appoints Bank of America to
act on its behalf as the Administrative Agent and Collateral Agent hereunder and
under the other Loan Documents, designates and authorizes each of the
Administrative Agent and the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Without limiting the generality of
the foregoing, the Lenders hereby expressly authorize the Administrative Agent
to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Collateral Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.  Notwithstanding any provision to the contrary contained
elsewhere herein or in any other Loan Document, neither the Administrative Agent
nor the Collateral Agent shall have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent or the Collateral
Agent have or be deemed to have any fiduciary relationship with any Lender or
Participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent or the Collateral
Agent.  Without limiting the generality of the foregoing sentence, the use of
the term “agent” herein and in the other Loan Documents with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

 

(b)                 Each L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each such L/C Issuer shall have all of the benefits and
immunities (i) provided to the Agents in this Article 9 with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article 9 and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

 

(c)                 Each of the Secured Parties (by acceptance of the benefits
of the Collateral Documents) hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to
SectionSection 9.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Collateral Agent), shall be entitled to the benefits of all provisions of this
Article 9 (including SectionSection 9.07, as though such co-agents, subagents
and

 

144

--------------------------------------------------------------------------------


 

attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto.

 

(d)                 Each Lender and each other Secured Party (by acceptance of
the benefits of the Collateral Documents) hereby (i) acknowledges that it has
received a copy of the Intercreditor Agreements, (ii) agrees that it will be
bound by and will take no actions contrary to the provisions of the
Intercreditor Agreements to the extent then in effect, and (iii) authorizes and
instructs the Collateral Agent to enter into each Intercreditor Agreement as
Collateral Agent and on behalf of such Lender or Secured Party.

 

(e)                 Except as provided in Sections 9.09 and 9.11, the provisions
of this Article 9 are solely for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer, and neither the Borrower nor any other Loan Party
shall have rights as a third-party beneficiary of any of such provisions.

 

Section 9.02.             Delegation of Duties.  Each of the Administrative
Agent and the Collateral Agent may execute any of its duties under this
Agreement or any other Loan Document (including for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents or of exercising any rights and remedies thereunder) by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent, the Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Agent-Related Persons. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the
Agent-Related Persons of the Administrative Agent, the Collateral Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Facilities as well as activities as Administrative
Agent or Collateral Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or sub-agent or attorney-in-fact that
it selects in the absence of gross negligence or willful misconduct (as
determined in the final non-appealable judgment of a court of competent
jurisdiction).

 

Section 9.03.             Liability of Agents.  No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final non-appealable judgment of a court of
competent jurisdiction, in connection with its duties expressly set forth
herein), (b) except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity, (c) be responsible for or have any
duty to ascertain or inquire into the satisfaction of any condition set forth in
Article 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or (d) be responsible in
any manner to any Lender or Participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent or the Collateral Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, the existence, value or collectability of the Collateral, any failure
to monitor or maintain any part of the Collateral, or the perfection or priority
of any Lien or security interest created or purported to be created under the
Collateral Documents, or for any failure of any Loan Party or any other party to
any Loan Document to perform its obligations hereunder or thereunder.  No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.  The Administrative Agent shall not be responsible or
have any obligationliability for, or have any duty to ascertain, inquire into
or, monitor or enforce, compliance with the provisions hereofof this Agreement
relating to Disqualified Lenders.  Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Lender or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Disqualified

 

145

--------------------------------------------------------------------------------


 

Lender.  Notwithstanding the foregoing, neither the Administrative Agent nor the
Collateral Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or Collateral Agent (as applicable) is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent or Collateral
Agent (as applicable) shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
Collateral Agent (as applicable) to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law.

 

Section 9.04.             Reliance by Agents.  Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent.  Each Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

Section 9.05.             Notice of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders (or, if a Financial Covenant Event of Default occurs and is
continuing and prior to the expiration of the Term Loan Standstill Period, the
Required Revolving Credit Lenders under the Revolving Credit Facility only, and
in such case only with respect to the Revolving Credit Commitments, Revolving
Credit Loans, Swing Line Loans, L/C Obligations, Letters of Credit and L/C
Credit Extensions) in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 

Section 9.06.             Credit Decision; Disclosure of Information by Agents. 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder. 
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this

 

146

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their Affiliates which may come into the possession of any Agent-Related Person.

 

Section 9.07.             Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so) acting as an Agent, pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07; provided, further, that any
obligation to indemnify an L/C Issuer pursuant to this Section 9.07 shall be
limited to Revolving Credit Lenders only. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person.  Without limitation of the foregoing,
each Lender shall reimburse each of the Administrative Agent and the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Loan Parties and
without limiting their obligation to do so. The undertaking in this Section 9.07
shall survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent or the Collateral
Agent, as the case may be.

 

Section 9.08.             Agents in Their Individual Capacities.  Bank of
America and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Borrower and its respective Affiliates as though Bank of
America were not the Administrative Agent, the Collateral Agent, Swing Line
Lender or an L/C Issuer hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Bank of
America or its Affiliates may receive information regarding the Borrower or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Affiliate) and acknowledge that
neither the Administrative Agent nor the Collateral Agent shall be under any
obligation to provide such information to them.  With respect to its Loans, Bank
of America and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, the Collateral Agent, Swing Line Lender or
an L/C Issuer, and the terms “Lender” and “Lenders” include Bank of America in
its individual capacity.  Any successor to Bank of America as the Administrative
Agent or the Collateral Agent shall also have the rights attributed to Bank of
America under this Section 9.08.

 

Section 9.09.             Successor Agents.  Each of the Administrative Agent
and the Collateral Agent may resign as the Administrative Agent or the
Collateral Agent, as applicable upon thirty (30) days’ notice to the Lenders and
the Borrower and if either the Administrative Agent or the Collateral Agent is a
Defaulting Lender, the Borrower may remove such Defaulting Lender from such role
upon ten (10) days’ notice to the Lenders. If the Administrative Agent or the
Collateral Agent resigns under this Agreement or is removed by the Borrower, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an

 

147

--------------------------------------------------------------------------------


 

Event of Default under Sections 8.01(f) or (g) (which consent of the Borrower
shall not be unreasonably withheld or delayed). If no successor agent is
appointed prior to the effective date of the resignation or removal of the
Administrative Agent or the Collateral Agent, as applicable, the Administrative
Agent or the Collateral Agent, as applicable, in the case of a resignation, and
the Borrower, in the case of a removal may appoint, after consulting with the
Lenders and the Borrower (in the case of a resignation), a successor agent from
among the Lenders.  Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent or retiring
Collateral Agent and the term “Administrative Agent” or “Collateral Agent” shall
mean such successor administrative agent or collateral agent and/or Supplemental
Agent, as the case may be, and the retiring Administrative Agent’s or Collateral
Agent’s appointment, powers and duties as the Administrative Agent or Collateral
Agent shall be terminated.  After the retiring Administrative Agent’s or the
Collateral Agent’s resignation or removal hereunder as the Administrative Agent
or Collateral Agent, the provisions of this Article 9 and the provisions of
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent or Collateral
Agent under this Agreement.  If no successor agent has accepted appointment as
the Administrative Agent or the Collateral Agent by the date which is thirty
(30) days following the retiring Administrative Agent’s or Collateral Agent’s
notice of resignation or ten (10) days following the Borrower’s notice of
removal, the retiring Administrative Agent’s or the retiring Collateral Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Administrative Agent or Collateral Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent or Collateral Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that Section 6.11 is satisfied, the
Administrative Agent or Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent or Collateral Agent, and the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations under the Loan Documents.  After the retiring Administrative Agent’s
or Collateral Agent’s resignation hereunder as the Administrative Agent or the
Collateral Agent, the provisions of this Article 9 and Sections 10.04 and 10.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent or the
Collateral Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

Section 9.10.             Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the

 

148

--------------------------------------------------------------------------------


 

Borrower or the Collateral Agent) shall be (to the fullest extent permitted by
mandatory provisions of applicable Law) entitled and empowered, by intervention
in such proceeding or otherwise:

 

(a)                 to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Collateral Agent and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Collateral Agent and the Administrative Agent and their respective
agents and counsel and all other amounts due to the Lenders, the Collateral
Agent and the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04
and 10.05) allowed in such judicial proceeding; and

 

(b)                 to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
curator, receiver, assignee, trustee, liquidator, sequestrator or other similar
official in any such judicial proceeding is hereby authorized by each Lender to
make such payments to the Administrative Agent or the Collateral Agent and, in
the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent or the
Collateral Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Administrative Agent or the Collateral
Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.11.             Collateral and Guaranty Matters.  The Lenders
(including in its capacity as a counterparty to a Secured Hedge Agreement or
Treasury Services Agreement) irrevocably agree:

 

(a)                 that any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document shall be
automatically released (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than (x) obligations under Secured
Hedge Agreements and Treasury Services Agreements not yet due and payable and
(y) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination or cash collateralization of all Letters of Credit (or
if such Letters of Credit have been backstopped by letters of credit reasonably
satisfactory to the applicable L/C Issuers or deemed reissued under another
agreement reasonably satisfactory to the applicable L/C Issuers), (ii) at the
time the property subject to such Lien is Disposed or to be Disposed as part of
or in connection with any Disposition permitted hereunder or under any other
Loan Document to any Person other than a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent under the Loan Documents (or, if
such transferee is a Person required to grant a Lien to the Administrative Agent
or the Collateral Agent on such asset, at the option of the applicable Loan
Party, such Lien on such asset may still be released in connection with the
transfer so long as (x) the transferee grants a new Lien to the Administrative
Agent or Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (y) the transfer is between parties organized under the
laws of different jurisdictions and at least one of such parties is a Foreign
Subsidiary and (z) the priority of the new Lien is the same as that of the
original Lien and the Lien of the Secured Parties on such asset is not impaired
or otherwise adversely affected by such release and granting of such new Lien as
reasonably determined by the Administrative Agent), (iii) subject to
SectionSection 10.01, if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders, (iv) to the extent such asset
constitutes an Excluded Asset or (v) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to clause (c) below;

 

(b)                 That upon the request of the Borrower, the Administrative
Agent and the Collateral Agent may release or subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by

 

149

--------------------------------------------------------------------------------


 

Sections 7.01(u) or (w) (in the case of clause (w), to the extent required by
the terms of the obligations secured by such Liens) pursuant to documents
reasonably acceptable to the Administrative Agent;

 

(c)                 That any Subsidiary Guarantor shall be automatically
released from its obligations under the Guaranty if such Person ceases to be a
Restricted Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction or designation permitted hereunder; provided that no such release
shall occur if such Guarantor continues to be a guarantor in respect of the
Senior Notes or any Junior Financing with a principal amount in excess of the
Threshold Amount; and

 

(d)                 the Collateral Agent may, without any further consent of any
Lender, enter into (i) a First Lien Intercreditor Agreement with the collateral
agent or other representatives of holders of Permitted Ratio Debt that is
intended to be secured on a pari passu basis with the Liens securing the
Obligations and/or (ii) a Junior Lien Intercreditor Agreement with the
collateral agent or other representatives of the holders of Indebtedness
permitted under SectionSection 7.03 that is intended to be secured on a junior
basis to the Liens securing the Obligations, in each case, where such
Indebtedness is secured by Liens permitted under SectionSection 7.01. The
Collateral Agent may rely exclusively on a certificate of a Responsible Officer
of the Borrower as to whether any such other Liens are permitted.  Any First
Lien Intercreditor Agreement or Junior Lien Intercreditor Agreement entered into
by the Collateral Agent in accordance with the terms of this Agreement shall be
binding on the Secured Parties.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this SectionSection 9.11.  In each
case as specified in this SectionSection 9.11, the Administrative Agent or the
Collateral Agent will promptly upon the request of the Borrower (and each Lender
irrevocably authorizes the Administrative Agent and the Collateral Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as the Borrower may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this SectionSection 9.11
(and the Administrative Agent and the Collateral Agent may rely conclusively on
a certificate of a Responsible Officer of the Borrower to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry). 
Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent or the Collateral
Agent.  For the avoidance of doubt, no release of Collateral or Guarantors
effected in the manner permitted by this SectionSection 9.11 shall require the
consent of any holder of obligations under Secured Hedge Agreement or any
Treasury Services Agreements.

 

Section 9.12.             Other Agents; Arrangers and Managers.  None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “joint bookrunner,” “joint lead arranger,” “co-manager”,
“syndication agent” or “documentation agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

Section 9.13.             Withholding Tax Indemnity.  To the extent required by
any applicable Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), such Lender shall, within 10
days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the

 

150

--------------------------------------------------------------------------------


 

Borrower pursuant to Section 3.01 and Section 3.04 and without limiting or
expanding the obligation of the Borrower to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.13. The agreements in this Section 9.13 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.  For the avoidance of doubt, the term “Lender” for purposes
of this Section 9.13 shall include each L/C Issuer and Swing Line Lender.

 

Section 9.14.             Appointment of Supplemental Agents.

 

(a)                 It is the purpose of this Agreement and the other Loan
Documents that there shall be no violation of any Law of any jurisdiction
denying or restricting the right of banking corporations or associations to
transact business as agent or trustee in such jurisdiction.  It is recognized
that in case of litigation under this Agreement or any of the other Loan
Documents, and in particular in case of the enforcement of any of the Loan
Documents, or in case the Administrative Agent or the Collateral Agent deems
that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent and the Collateral
Agent are hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent or the Collateral Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Agent” and collectively as “Supplemental Agents”).

 

(b)                 In the event that the Collateral Agent appoints a
Supplemental Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Agent to the extent, and only to the extent, necessary
to enable such Supplemental Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental Agent
shall run to and be enforceable by either the Collateral Agent or such
Supplemental Agent, and (ii) the provisions of this Article 9 and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Agent and all references therein to the Collateral
Agent shall be deemed to be references to the Collateral Agent and/or such
Supplemental Agent, as the context may require.

 

(c)                 Should any instrument in writing from any Loan Party be
required by any Supplemental Agent so appointed by the Administrative Agent or
the Collateral Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, such Loan Party shall
execute, acknowledge and deliver any and all such instruments promptly upon
request by the Administrative Agent or the Collateral Agent.  In case any
Supplemental Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Agent.

 

Section 9.15.             Certain ERISA Matters.

 

(a)                 Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, each other
Lead Arranger

 

151

--------------------------------------------------------------------------------


 

and their respective Affiliates, that at least one of the following is and will
be true:

 

(i)              such Lender is not using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,

 

(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)           (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)                 In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and and the Lead Arranger and their respective Affiliates,
that:

 

(i)              none of the Administrative Agent, any other Lead Arranger or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto),

 

(ii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

152

--------------------------------------------------------------------------------


 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)            no fee or other compensation is being paid directly to the
Administrative Agent or any other Lead Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

 

(c)                 The Administrative Agent and each other Lead Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

ARTICLE 10
MISCELLANEOUS

 

Section 10.01.          Amendments, Etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders,
or by the Administrative Agent with the consent of the Required Lenders, and
such Loan Party (acknowledged by the Administrative Agent if not otherwise a
party thereto) and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that
any amendment or waiver contemplated in clauses (g) or (i) below, shall only
require the consent of such Loan Party and the Required Revolving Credit Lenders
or the Required Facility Lenders under the applicable Facility, as applicable;
provided, further, that no such amendment, waiver or consent shall:

 

(a)                 extend or increase the Commitment of any Lender without the
written consent of each Lender holding such Commitment (it being understood that
a waiver of any condition precedent or of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

 

(b)                 postpone any date scheduled for, or reduce or forgive the
amount of, any payment of principal or interest under Sections 2.07 or 2.08
without the written consent of each Lender holding the applicable Obligation (it
being understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest and it being understood that
any change to the definition of “Consolidated First Lien Net Leverage Ratio,”
“Consolidated Secured Net Leverage Ratio”, “Consolidated Total Net Leverage
Ratio”, “Consolidated Interest Coverage Ratio” or, in each case, in the
component definitions thereof shall not constitute a reduction or forgiveness in
any rate of interest);

 

(c)                 reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan, or L/C Borrowing, or (subject to clause (iii) of
the third proviso to this SectionSection 10.01) any fees or other amounts
payable hereunder or under any other Loan Document (or change the timing of
payments of such fees or other amounts) without the written consent of each
Lender holding such Loan, L/C Borrowing or to

 

153

--------------------------------------------------------------------------------


 

whom such fee or other amount is owed (it being understood that any change to
the definition of “Consolidated First Lien Net Leverage Ratio,” “Consolidated
Secured Net Leverage Ratio” or “Consolidated Total Net Leverage Ratio”,
“Consolidated Interest Coverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest); provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

 

(d)                 change any provision of Sections 8.04 or 10.01 or the
definition of “Required Revolving Credit Lenders,” “Required Lenders,” “Required
Facility Lenders,” “Required Class Lenders” or any other provision specifying
the number of Lenders or portion of the Loans or Commitments required to take
any action under the Loan Documents, without the written consent of each Lender
directly affected thereby;

 

(e)                 other than in connection with a transaction permitted under
Sections 7.04 or 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(f)                  other than in connection with a transaction permitted under
Sections 7.04 or 7.05, release all or substantially all of the aggregate value
of the Guaranty, without the written consent of each Lender;

 

(g)                 (1) waive any condition set forth in SectionSection 4.02 as
to any Credit Extension under one or more Revolving Credit Facilities or
(2) amend, waive or otherwise modify any term or provision which directly
affects Lenders under one or more Revolving Credit Facilities and does not
directly affect Lenders under any other Facility (including any waiver,
amendment or modification of SectionSection 7.11 or the definition of
“Consolidated First Lien Net Leverage Ratio” or the component definitions
thereof (but only to the extent of any such component definition’s effect on the
definition of “Consolidated First Lien Net Leverage Ratio” for the purposes of
SectionSection 7.11), in each case, without the written consent of the Required
Facility Lenders under such applicable Revolving Credit Facility or Facilities
(and in the case of multiple Facilities which are affected, with respect to any
such Facility, such consent shall be effected by the Required Facility Lenders
of such Facility); provided, however, that the waivers described in this clause
(g) shall not require the consent of any Lenders other than the Required
Facility Lenders under such Facility or Facilities;

 

(h)                 amend, waive or otherwise modify the portion of the
definition of “Interest Period” that provides for one, two, three or six month
intervals to automatically allow intervals in excess of six months, without the
written consent of each Lender affected thereby; or

 

(i)                   amend, waive or otherwise modify any term or provision
(including the availability and conditions to funding under SectionSection 2.14
with respect to Incremental Term Loans and Incremental Revolving Credit
Commitments, under SectionSection 2.15 with respect to Refinancing Term Loans
and Other Revolving Credit Commitments and under SectionSection 2.16 with
respect to Extended Term Loans or Extended Revolving Credit Commitments and, in
each case, the rate of interest applicable thereto) which directly affects
Lenders of one or more Incremental Term Loans, Incremental Revolving Credit
Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments and does not
directly affect Lenders under any other Facility, in each case, without the
written consent of the Required Facility Lenders under such applicable
Incremental Term Loans, Incremental Revolving Credit Commitments, Refinancing
Term Loans, Other Revolving Credit Commitments, Extended Term Loans or Extended
Revolving Credit Commitments (and in the case of multiple Facilities which are
affected, with respect to any such Facility, such consent shall be effected by
the Required Facility Lenders of such Facility); provided, however, that the
waivers described in this clause (i) shall not require the consent of any
Lenders other than the Required Facility Lenders under such applicable
Incremental Term Loans, Incremental Revolving Credit Commitments, Refinancing
Term Loans, Other Revolving Credit Commitments, Extended Term Loans or Extended
Revolving Credit Commitments, as the case may be; and provided, further, that
(i) no amendment, waiver or consent shall, unless in writing and signed by each
L/C Issuer in addition to the Lenders required above, affect the rights or
duties of an L/C Issuer under this Agreement or any Letter of Credit Issuance
Request relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by a Swing Line

 

154

--------------------------------------------------------------------------------


 

Lender in addition to the Lenders required above, affect the rights or duties of
such Swing Line Lender under this Agreement; provided, however, that this
Agreement may be amended to adjust the borrowing mechanics related to Swing Line
Loans with only the written consent of the Administrative Agent, the Swing Line
Lender and the Borrower so long as the obligations of the Revolving Credit
Lenders are not affected thereby; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent or the Collateral
Agent, as applicable, in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent or the Collateral Agent, as applicable, under this Agreement or any other
Loan Document; (iv) Section 10.07(i) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the consent of Lenders holding more than 50% of any
Class of Commitments or Loans shall be required with respect to any amendment
that by its terms adversely affects the rights of such Class in respect of
payments or Collateral hereunder in a manner different than such amendment
affects other Classes.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms materially and adversely affects any Defaulting Lender
(if such Lender were not a Defaulting Lender) to a greater extent than other
affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Junior Lien Refinancing
Debt, as expressly contemplated by the terms of such First Lien Intercreditor
Agreement, such Junior Lien Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders); provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent.

 

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (w) to correct or cure ambiguities, errors, omissions or
defects, (x) to effect administrative changes of a technical or immaterial
nature, (y) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document or (z) to implement the “market flex”
provisions set forth in the Fee Letter and, in each case of clauses (w), (x) and
(y), such amendment shall become effective without any further action or the
consent of any other party to any Loan Document if the same is not objected to
in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof. The Collateral Documents and related documents in
connection with this Agreement and the other Loan Documents may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to correct or cure ambiguities, omissions, mistakes or defects or (iii) to
cause such Collateral Documents or other document to be consistent with this
Agreement and the other Loan Documents and, in each case, such amendment shall
become effective without any further action or the consent of any other party to
any Loan Document if the same is not objected to in writing by the Required
Lenders within five (5) Business Days following receipt of notice thereof.

 

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with

 

155

--------------------------------------------------------------------------------


 

SectionSection 2.14, any Refinancing Amendment in accordance with
SectionSection 2.15 and any Extension Amendment in accordance with
SectionSection 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.

 

Section 10.02.          Notices and Other Communications; Facsimile Copies.

 

(a)                 General.  Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder or under any other Loan
Document shall be in writing (including by facsimile transmission or electronic
mail).  All such written notices shall be mailed, faxed or delivered to the
applicable address, facsimile number or electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)              if to the Borrower (or any other Loan Party) or the
Administrative Agent, the Collateral Agent, an L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

 

(ii)            if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the Collateral Agent, each L/C Issuer
and the Swing Line Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
SectionSection 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent, an L/C Issuer
and the Swing Line Lender pursuant to Article 2 shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.  Any notice not
given during normal business hours for the recipient shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

 

(b)                 Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile or other electronic
communication. The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually signed
originals and shall be binding on all Loan Parties, the Agents and the Lenders.

 

(c)                 Reliance by Agents and Lenders. The Administrative Agent,
the Collateral Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct as determined in a final
and non-appealable judgment by a court of competent jurisdiction.  All
telephonic notices to the Administrative Agent or Collateral Agent may be
recorded by the Administrative Agent or the Collateral Agent, and each of the
parties hereto hereby consents to such recording.

 

156

--------------------------------------------------------------------------------


 

(d)                 Electronic Communications. Notices and other communications
to the Lenders and the L/C Issuers hereunder may be delivered or furnished by
FpML messaging and Internet or intranet websites pursuant to procedures approved
by the Administrative Agent acting reasonably, provided that the foregoing shall
not apply to notices to any Lender or L/C Issuer pursuant to Article II if such
Lender or L/C Issuer, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Article by such communication. 
The Administrative Agent, the Swing Line Lender, the L/C Issuers or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by FpML messaging and Internet or intranet websites pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address of notification that such notice or
communication is available and identifying the website address therefor.

 

Section 10.03.          No Waiver; Cumulative Remedies.  No failure by any
Lender or the Administrative Agent or the Collateral Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

Section 10.04.          Attorney Costs and Expenses.  The Borrower agrees (a) if
the Restatement Effective Date occurs, to pay or reimburse the Administrative
Agent, the Collateral Agent and the Lead Arrangers for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby (including all Attorney
Costs, which shall be limited to one primary counsel (which shall be Cahill
Gordon & Reindel LLP for any and all of the foregoing in connection with the
Transactions and other matters, including primary syndication, to occur on or
prior to or otherwise in connection with the Restatement Effective Date) and one
local counsel as reasonably necessary in each relevant jurisdiction material to
the interests of the Lenders taken as a whole) and (b) from and after the
Restatement Effective Date, to pay or reimburse the Administrative Agent, the
Collateral Agent, the Lead Arrangers and each Lender for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all
respective Attorney Costs which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and the Lead Arrangers (and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders taken as a whole)). The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 10.04
shall be paid within thirty (30) days of receipt by the Borrower of an invoice
relating thereto setting forth such expenses in reasonable detail including, if
requested by the Borrower and to the extent reasonably available, backup
documentation supporting such reimbursement request.  If any Loan Party fails to
pay when due any costs, expenses or other amounts payable by it hereunder or
under any Loan Document, such amount may be paid on behalf of such Loan Party by
the Administrative Agent in its sole discretion.

 

For the avoidance of doubt, this SectionSection 10.04 shall not apply to Taxes,
except any Taxes that represent liabilities, obligations, losses, damages,
penalties, claims, demands, actions, prepayments, suits, costs, expenses and
disbursements arising from any non-Tax claims.

 

Section 10.05.          Indemnification by the Borrower.  The Borrower shall
indemnify and hold harmless each Agent-Related Person, each Lender, each L/C
Issuer and their respective Affiliates, and their

 

157

--------------------------------------------------------------------------------


 

respective officers, directors, employees, partners, agents, advisors and other
representatives of each of the foregoing (collectively the “Indemnitees”) from
and against any and all liabilities (including Environmental Liabilities),
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs but limited
in the case of legal fees and expenses to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnitees taken as a whole and, if reasonably necessary, one local counsel for
all Indemnitees taken as a whole in each relevant jurisdiction that is material
to the interests of the Lenders, and solely in the case of a conflict of
interest, one additional counsel in each relevant jurisdiction that is material
to each group of similarly situated affected Indemnitees) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit or (c) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”) in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that, notwithstanding
the foregoing, such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or of any of its Affiliates or their respective directors, officers,
employees, partners, agents, advisors or other representatives, as determined by
a final non-appealable judgment of a court of competent jurisdiction, (y) a
material breach of any obligations under any Loan Document by such Indemnitee or
of any of its Affiliates or their respective directors, officers, employees,
partners, advisors or other representatives, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees (other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an agent or arranger or any similar role
or as a letter of credit issuer or swing line bank under any Facility and other
than any claims arising out of any act or omission of Holdings, the Borrower,
the Investors or any of their respective Affiliates). No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through Debtdomain, Roadshow Access (if applicable) or
other similar information transmission systems in connection with this
Agreement, nor, to the extent permissible under applicable Law, shall any
Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date) (other than, in the case of
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party and for any out-of-pocket expenses); it being agreed that this
sentence shall not limit the indemnification obligations of Holdings, the
Borrower or any Subsidiary.  In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, any Subsidiary of any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents are consummated.  All amounts due under this Section 10.05 shall be
paid within thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund the amount of any payment to the extent
that there is a final judicial or arbitral determination that such Indemnitee
was not entitled to indemnification rights with respect to such payment pursuant
to the express terms of this Section 10.05.

 

The agreements in this SectionSection 10.05 shall survive the resignation or
removal of the Administrative Agent or Collateral Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. For the avoidance of
doubt, this SectionSection 10.05 shall not apply to Taxes, except any Taxes that
represent liabilities,

 

158

--------------------------------------------------------------------------------


 

obligations, losses, damages, penalties, claims, demands, actions, prepayments,
suits, costs, expenses and disbursements arising from any non-Tax claims.

 

Section 10.06.          Payments Set Aside.  To the extent that any payment by
or on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall, to the fullest extent possible under provisions of applicable
Law, be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect, in the applicable
currency of such recovery or payment.

 

Section 10.07.          Successors and Assigns.

 

(a)                 The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and the Administrative Agent (except as permitted by
SectionSection 7.04) and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Assignee pursuant to an
assignment made in accordance with the provisions of
SectionSection 10.07(b) (such an assignee, an “Eligible Assignee”) and (A) in
the case of any Assignee that, immediately prior to or upon giving effect to
such assignment, is an Affiliated Lender, SectionSection 10.07(l), (B) in the
case of any Assignee that is Holdings or any of its Subsidiaries,
SectionSection 10.07(m), or (C) in the case of any Assignee that, immediately
prior to or upon giving effect to such assignment, is a Debt Fund Affiliate,
SectionSection 10.07(p), (ii) by way of participation in accordance with the
provisions of SectionSection 10.07(f), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of SectionSection 10.07(h) or
(iv) to an SPC in accordance with the provisions of SectionSection 10.07(h) (and
any other attempted assignment or transfer by any party hereto shall be null and
void); provided, however, that notwithstanding anything to the contrary, (x) no
Lender may assign or transfer by participation any of its rights or obligations
hereunder to (i) any Person that is a Defaulting Lender or a Disqualified Lender
(so long as a schedule thereof is held with the Administrative Agent and may be
made available to any Lender upon request), (ii) a natural Person or (iii) to
Holdings, the Borrower or any of their respective Subsidiaries (except pursuant
to SectionSection 2.05(a)(v) or SectionSection 10.07(m)) and (y) no Lender may
assign or transfer by participation any of its rights or obligations under the
Revolving Credit Facility hereunder without the consent of the Borrower (not to
be unreasonably withheld or delayed) unless (i) such assignment or transfer is
by a Revolving Credit Lender to an Affiliate of such Revolving Credit Lender of
similar creditworthiness or (ii) an Event of Default under
SectionSection 8.01(a) or, solely with respect to the Borrower,
SectionSection 8.01(f) has occurred and is continuing; provided that the
Borrower shall be deemed to have consented to any assignment of Term Loans
unless the Borrower shall have objected thereto within fifteen (15) Business
Days after a Responsible Officer of the Borrower having received written request
therefor.  Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
SectionSection 10.07(f) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                 (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (“Assignees”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

159

--------------------------------------------------------------------------------


 

(A)                  the Borrower; provided that no consent of the Borrower
shall be required for (i) an assignment of all or any portion of the Term Loans
to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) an assignment
related to Revolving Credit Commitments or Revolving Credit Exposure by a
Revolving Credit Lender to an Affiliate of such Revolving Credit Lender of
similar creditworthiness, (iii) if an Event of Default under
SectionSection 8.01(a) or, solely with respect to the Borrower,
SectionSection 8.01(f) has occurred and is continuing, (iv) an assignment of all
or a portion of the Loans pursuant to SectionSection 10.07(l),
SectionSection 10.07(m) or SectionSection 10.07(p) or (v) any assignment made in
connection with the primary syndication of the Facilities to Eligible Assignees
approved by the Borrower on or prior to the Restatement Effective Date;

 

(B)                  the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment (i) of all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund
or (ii) all or any portion of the Loans pursuant to SectionSection 10.07(l) or
SectionSection 10.07(m);

 

(C)                  each L/C Issuer at the time of such assignment; provided
that no consent of the L/C Issuers shall be required for any assignment not
related to Revolving Credit Commitments or Revolving Credit Exposure; and

 

(D)                  the Swing Line Lender; provided that no consent of the
Swing Line Lender shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure.

 

(ii)            Assignments shall be subject to the following additional
conditions:

 

(A)                  except in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than an amount of $2,500,000 (in the case of each Revolving Credit Loan or
Revolving Credit Commitment), $1,000,000 (in the case of a Term Loan), and shall
be in increments of an amount of $1,000,000 in excess thereof (provided that
simultaneous assignments to or from two or more Approved Funds shall be
aggregated for purposes of determining compliance with this
SectionSection 10.07(b)(ii)(A)), unless each of the Borrower and the
Administrative Agent otherwise consents; provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)                  the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption via an electronic
settlement system acceptable to the Administrative Agent (or if previously
agreed with the Administrative Agent, manually), together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); provided that only one such fee shall
be payable in the event of simultaneous assignments to or from two or more
Approved Funds; and

 

(C)                  other than in the case of assignments pursuant to
SectionSection 10.07(m), the Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire (in which
the Assignee shall designate one or more credit contacts to whom all syndicate
level information (which may contain material non-public information about the
Loan Parties and their Affiliates or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including federal and

 

160

--------------------------------------------------------------------------------


 

state securities laws) and all applicable tax forms required pursuant to
SectionSection 3.01(d).

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(c)                 Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Sections 10.07(d) and (e), from and after the
effective date specified in each Assignment and Assumption, (1) other than in
connection with an assignment pursuant to SectionSection 10.07(m), the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and (2) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment).  Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (c) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with SectionSection 10.07(f).

 

(d)                 The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption, each Affiliated Lender Assignment and
Assumption delivered to it, and each notice of cancellation of any Loans
delivered by the Borrower to the Administrative Agent pursuant to
SectionSection 10.07(m) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
related interest amounts) of the Loans, L/C Obligations (specifying the
Unreimbursed Amounts), L/C Borrowings and the amounts due under
SectionSection 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, any Agent and, with respect to such Lender’s own
interest only, any Lender, at any reasonable time and from time to time upon
reasonable prior notice. This SectionSection 10.07(d) and SectionSection 2.11
shall be construed so that all Loans are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related Treasury regulations (or any other relevant or successor
provisions of the Code or of such Treasury regulations).  Notwithstanding the
foregoing, in no event shall the Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any Lender is an Affiliated Lender nor shall
the Administrative Agent be obligated to monitor the

 

161

--------------------------------------------------------------------------------


 

aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders.  Upon request by the Administrative Agent, the Borrower shall
(i) promptly (and in any case, not less than five (5) Business Days (or shorter
period as agreed to by the Administrative Agent) prior to the proposed effective
date of any amendment, consent or waiver pursuant to SectionSection 10.01)
provide to the Administrative Agent, a complete list of all Affiliated Lenders
holding Term Loans or Incremental Term Loans at such time and (ii) not less than
five (5) Business Days (or shorter period as agreed to by the Administrative
Agent) prior to the proposed effective date of any amendment, consent or waiver
pursuant to SectionSection 10.01, provide to the Administrative Agent, a
complete list of all Debt Fund Affiliates holding Term Loans or Incremental Term
Loans at such time.

 

(e)                 Upon its receipt of, and consent to, a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent, if required, and, if required, the Borrower, the
Swing Line Lender and each L/C Issuer to such assignment and any applicable tax
forms required pursuant to SectionSection 3.01(d), the Administrative Agent
shall promptly (i) accept such Assignment and Assumption and (ii) record the
information contained therein in the Register.  No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).

 

(f)                  Any Lender may at any time sell participations to any
Person, subject to the last sentence of SectionSection 10.07(a) (each, a
“Participant”), in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the second proviso
to SectionSection 10.01 that requires the affirmative vote of such Lender.
Subject to SectionSection 10.07(g), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the requirements and limitations of such Sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
SectionSection 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of SectionSection 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
SectionSection 2.13 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary in connection with an audit or other proceeding to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive and
such Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(g)                 A Participant shall not be entitled to receive any greater
payment under Sections 3.01, 3.04 or 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent, not to be unreasonably withheld or
delayed.

 

162

--------------------------------------------------------------------------------


 

(h)                 Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part
thereof, shall be appropriately reflected in the Participant Register.  Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Section), but neither the grant to any SPC nor the exercise by any SPC of
such option shall increase the costs or expenses or otherwise increase or change
the obligations of the Borrower under this Agreement except in the case of
Sections 3.01 or 3.04, to the extent that the grant to the SPC was made with the
prior written consent of the Borrower (not to be unreasonably withheld or
delayed; for the avoidance of doubt, the Borrower shall have reasonable basis
for withholding consent if an exercise by SPC immediately after the grant would
result in materially increased indemnification obligations to the Borrower at
such time), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any Rating Agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 

(i)                   Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(j)                  Notwithstanding anything to the contrary contained herein,
without the consent of the Borrower or the Administrative Agent, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
SectionSection 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(k)                 Notwithstanding anything to the contrary contained herein,
any L/C Issuer or Swing Line Lender may, upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer or Swing Line Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer or Swing Line Lender
shall have identified a successor L/C Issuer or Swing Line Lender reasonably
acceptable to the Borrower willing to accept its appointment as successor L/C
Issuer or Swing Line Lender, as applicable.  In the event of any such
resignation of an L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor L/C Issuer or Swing Line Lender hereunder; provided that no failure by
the Borrower to appoint any such successor shall affect the resignation of the
relevant L/C Issuer or the Swing Line Lender, as the case may be, except as
expressly provided above.  If an L/C Issuer resigns as an L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of

 

163

--------------------------------------------------------------------------------


 

Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to SectionSection 2.03(c)). If the Swing Line Lender resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans, Eurocurrency Rate Loans or fund
risk participations in outstanding Swing Line Loans pursuant to
SectionSection 2.04(c).

 

(l)                   Any Lender may, so long as no Default has occurred and is
continuing, at any time, assign all or a portion of its rights and obligations
with respect to Term Loans under this Agreement to a Person who is or will
become, after such assignment, an Affiliated Lender through (x) Dutch auctions
open to all Lenders on a pro rata basis in accordance with procedures of the
type described in SectionSection 2.05(a)(v) or (y) open market purchases on a
non-pro rata basis, in each case subject to the following limitations:

 

(i)              the assigning Lender and the Affiliated Lender purchasing such
Lender’s Term Loans shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit L-1 hereto (an
“Affiliated Lender Assignment and Assumption”);

 

(ii)            Affiliated Lenders will not receive information provided solely
to Lenders by the Administrative Agent or any Lender and will not be permitted
to attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article 2;

 

(iii)           the aggregate principal amount of Term Loans held at any one
time by Affiliated Lenders shall not exceed 25% of the principal amount of all
Term Loans at such time outstanding (such percentage, the “Affiliated Lender
Cap”); provided that to the extent any assignment to an Affiliated Lender would
result in the aggregate principal amount of all Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio; and

 

(iv)          as a condition to each assignment pursuant to this clause (l), the
Administrative Agent shall have been provided an Affiliated Lender Notice in the
form of Exhibit L-2 to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that upon effectiveness of such assignment would
constitute an Affiliated Lender pursuant to which such Affiliated Lender shall
waive any right to bring any action in connection with such Term Loans against
the Administrative Agent, in its capacity as such.

 

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it acquires any Person who is
also a Lender, and each Lender agrees to notify the Administrative Agent
promptly (and in any event within ten (10) Business Days) if it becomes an
Affiliated Lender.  Such notice shall contain the type of information required
and be delivered to the same addressee as set forth in Exhibit L-2.

 

(m)               Any Lender may, so long as no Default has occurred and is
continuing and, only to the extent purchased at a discount, no proceeds of
Revolving Credit Borrowings are applied to fund the consideration for any such
assignment, at any time, assign all or a portion of its rights and obligations
with respect to Term Loans under this Agreement to Holdings or the Borrower
through (x) Dutch auctions open to all Lenders on a pro rata basis in accordance
with procedures of the type described in SectionSection 2.05(a)(v) or
(y) notwithstanding Sections 2.12 and 2.13 or any other provision in this
Agreement, open market purchase on a non-pro rata basis; provided that in
connection with assignments pursuant to clauses (x) and (y) above:

 

(i)              if Holdings is the assignee, upon such assignment, transfer or
contribution, Holdings shall automatically be deemed to have contributed the
principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the Borrower; or

 

164

--------------------------------------------------------------------------------


 

(ii)            if the assignee is the Borrower (including through contribution
or transfers set forth in clause (i) above), (A) the principal amount of such
Term Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(B) the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (C) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register.

 

(n)                 Notwithstanding anything in SectionSection 10.01 or the
definition of “Required Lenders,” “Required Class Lenders,” or “Required
Facility Lenders” to the contrary, for purposes of determining whether the
Required Lenders, the Required Class Lenders (in respect of a Class of Term
Loans) or the Required Facility Lenders have (i) consented (or not consented) to
any amendment, modification, waiver, consent or other action with respect to any
of the terms of any Loan Document or any departure by any Loan Party therefrom
unless the action in question affects any Non-Debt Fund Affiliate in a
disproportionately adverse manner than its effect on the other Lenders, or
subject to SectionSection 10.07(o), any plan of reorganization pursuant to the
U.S. Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and:

 

(A)             all Term Loans held by any Affiliated Lenders shall be deemed to
be not outstanding for all purposes of calculating whether the Required Lenders,
the Required Class Lenders (in respect of a Class of Term Loans) or the Required
Facility Lenders have taken any actions; and

 

(B)             all Term Loans held by Affiliated Lenders shall be deemed to be
not outstanding for all purposes of calculating whether all Lenders have taken
any action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.

 

(o)                 Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender hereby agrees that and each
Affiliated Lender Assignment and Assumption shall provide a confirmation that,
if a proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Term Lenders
that are not Affiliated Lenders.

 

(p)                 Notwithstanding anything in SectionSection 10.01 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans, Revolving Credit Commitments and Revolving Credit
Loans held by Debt Fund Affiliates may not account for more than 50% (pro rata
among such Debt Fund Affiliates) of the Term Loans, Revolving

 

165

--------------------------------------------------------------------------------


 

Credit Commitments and Revolving Credit Loans of consenting Lenders included in
determining whether the Required Lenders have consented to any action pursuant
to SectionSection 10.01.

 

Section 10.08.          Confidentiality.  Each of the Agents and the Lenders
agrees to maintain the confidentiality of the Information and not to disclose
such information, except that Information may be disclosed (a) to its Affiliates
and its Affiliates’ managers, administrators, directors, officers, employees,
trustees, partners, investors, investment advisors and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or
self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender or its Affiliates); provided that the Administrative Agent
or such Lender, as applicable, agrees that it will notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority or examiner) unless such notification is
prohibited by law, rule or regulation; (c) to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facilities or market data collectors, similar services
providers to the lending industry and service providers to the Administrative
Agent in connection with the administration and management of this Agreement and
the Loan Documents; (d) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process; provided that the Administrative
Agent or such Lender, as applicable, agrees that it will notify the Borrower as
soon as practicable in the event of any such disclosure by such Person (other
than at the request of a regulatory authority or examiner) unless such
notification is prohibited by law, rule or regulation; (e) to any other party to
this Agreement; (f) subject to an agreement containing provisions at least as
restrictive as those set forth in this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any pledgee referred to in
Section 10.07(h), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in any of
its rights or obligations under this Agreement (provided that the disclosure of
any such Information to any Lenders or Eligible Assignees or Participants shall
be made subject to the acknowledgement and acceptance by such Lender, Eligible
Assignee or Participant that such Information is being disseminated on a
confidential basis (on substantially the terms set forth in this Section 10.08
or as otherwise reasonably acceptable to the Borrower, including, without
limitation, as agreed in any Borrower Materials) in accordance with the standard
processes of the Administrative Agent or customary market standards for
dissemination of such type of Information); (g) with the written consent of the
Borrower; (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, the Lead Arrangers, any Lender, the L/C Issuer or any of
their respective Affiliates on a non-confidential basis from a source other than
a Loan Party or any Investor or their respective Affiliates (so long as such
source is not known to the Administrative Agent, the Lead Arrangers, such
Lender, such L/C Issuer or any of their respective Affiliates to be bound by
confidentiality obligations to any Loan Party); (i) to any Governmental
Authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; (j) to
any Rating Agency when required by it (it being understood that, prior to any
such disclosure, such Rating Agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; (k) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder or (l) to the extent such Information is independently
developed by the Administrative Agent, the Lead Arrangers, such Lender, such L/C
Issuer or any of their respective Affiliates; provided that no disclosure shall
be made to any Disqualified Lender.  In addition, the Agents and the Lenders may
disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions.  For the purposes of
this Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrower or any of their Subsidiaries or its business, other
than any such information that is publicly available to any Agent, any L/C
Issuer or any Lender prior to disclosure by any Loan Party other than as a
result of a breach of this Section 10.08; provided that all information received
after

 

166

--------------------------------------------------------------------------------


 

the Closing Date from Holdings, the Borrower or any of its Subsidiaries shall be
deemed confidential unless such information is clearly identified at the time of
delivery as not being confidential.

 

Section 10.09.          Setoff.  In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates (and the Collateral Agent, in
respect of any unpaid fees, costs and expenses payable hereunder) is authorized
at any time and from time to time, without prior notice to the Borrower, any
such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or the
Collateral Agent to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or the Collateral Agent hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent, the Collateral Agent and
each Lender under this Section 10.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, the
Collateral Agent and such Lender may have.  No amounts set off from any
Guarantor shall be applied to any Excluded Swap Obligations of such Guarantor.

 

Section 10.10.          Counterparts.  This Agreement and each other Loan
Document may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by an original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic transmission.

 

Section 10.11.          Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

Section 10.12.          Integration; Termination.  This Agreement, together with
the other Loan Documents, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.  In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each

 

167

--------------------------------------------------------------------------------


 

Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

Section 10.13.          Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

Section 10.14.          Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.14, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited. Without limiting the foregoing provisions of this
Section 10.14, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

Section 10.15.          GOVERNING LAW.

 

(a)                 THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND
EACH LENDER CONSENTS IN RESPECT OF SUCH ACTION OR PROCEEDING, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND
AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN
ANOTHER JURISDICTION.  EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY
LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN SECTIONSECTION 10.02.  NOTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. NOTHING
IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION TO
ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE COLLATERAL
DOCUMENTS

 

168

--------------------------------------------------------------------------------


 

AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN PARTY IN ANY OTHER
FORUM IN ANY JURISDICTION IN WHICH COLLATERAL IS LOCATED.

 

Section 10.16.          WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

Section 10.17.          Binding Effect.  This Agreement shall become effective
when it shall have been executed by the Loan Parties, the Administrative Agent,
the Collateral Agent, the L/C Issuers and the Administrative Agent shall have
been notified by each Lender, the Swing Line Lender and the L/C Issuers that
each Lender, the Swing Line Lender and the L/C Issuers have executed it and
thereafter this Agreement shall be binding upon and inure to the benefit of the
Loan Parties, each Agent and each Lender and their respective successors and
assigns, in each case in accordance with Section 10.07 (if applicable) and
except that no Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

 

Section 10.18.          USA PATRIOT Act.  Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information regarding such
Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA PATRIOT Act.
This notice is given in accordance with the requirements of the USA PATRIOT Act
and is effective as to the Lenders and the Administrative Agent.

 

Section 10.19.          No Advisory or Fiduciary Responsibility.

 

(a)                 In connection with all aspects of each transaction
contemplated hereby, each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that (i) the facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Agents, the Lead Arrangers
and the Lenders, on the other hand, and the Borrower is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof), (ii) in
connection with the process leading to such transaction, each of the Agents, the
Lead Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Lead Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Agents, the Lead Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Agents, the
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and

 

169

--------------------------------------------------------------------------------


 

its Affiliates, and none of the Agents, the Lead Arrangers or the Lenders has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship and (v) the Agents, the Lead Arrangers and the
Lenders have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate. Each
Loan Party hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Agents, the Lead Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
under applicable law relating to agency and fiduciary obligations.

 

(b)                 Each Loan Party acknowledges and agrees that each Lender,
the Lead Arrangers and any Affiliate thereof may lend money to, invest in, and
generally engage in any kind of business with, any of the Borrower, Holdings,
any Investor, any Affiliate thereof or any other person or entity that may do
business with or own securities of any of the foregoing, all as if such Lender,
the Lead Arrangers or Affiliate thereof were not a Lender, the Lead Arrangers or
an Affiliate thereof (or an agent or any other person with any similar role
under the Facilities) and without any duty to account therefor to any other
Lender, the Lead Arrangers, Holdings, the Borrower, any Investor or any
Affiliate of the foregoing.  Each Lender, the Lead Arrangers and any Affiliate
thereof may accept fees and other consideration from Holdings, the Borrower, any
Investor or any Affiliate thereof for services in connection with this
Agreement, the Facilities or otherwise without having to account for the same to
any other Lender, the Lead Arrangers, Holdings, the Borrower, any Investor or
any Affiliate of the foregoing.  Some or all of the Lenders and the Lead
Arrangers may have directly or indirectly acquired certain equity interests
(including warrants) in Holdings, the Borrower, an Investor or an Affiliate
thereof or may have directly or indirectly extended credit on a subordinated
basis to Holdings, the Borrower, an Investor or an Affiliate thereof. Each party
hereto, on its behalf and on behalf of its Affiliates, acknowledges and waives
the potential conflict of interest resulting from any such Lender, the Lead
Arrangers or an Affiliate thereof holding disproportionate interests in the
extensions of credit under the Facilities or otherwise acting as arranger or
agent thereunder and such Lender, the Lead Arrangers or any Affiliate thereof
directly or indirectly holding equity interests in or subordinated debt issued
by Holdings, the Borrower, an Investor or an Affiliate thereof.

 

Section 10.20.          Electronic Execution of Assignments.  The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

Section 10.21.          Effect of Certain Inaccuracies.  In the event that any
financial statement or Compliance Certificate previously delivered pursuant to
Section 6.02(a) was inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) the Borrower shall as soon as
practicable deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Borrower shall within 15
days after the delivery of the corrected financial statements and Compliance
Certificate pay to the Administrative Agent the accrued additional interest or
fees owing as a result of such increased Applicable

 

170

--------------------------------------------------------------------------------


 

Rate for such Applicable Period. This Section 10.21 shall not limit the rights
of the Administrative Agent or the Lenders with respect to Sections 2.08(b) and
8.01.

 

Section 10.22.          [Reserved]

 

Section 10.23.          Amendment and Restatement; No Novation.

 

(a)                 This Agreement constitutes an amendment and restatement of
the Existing Credit Agreement effective from and after the Restatement Effective
Date.  The execution and delivery of this Agreement shall not constitute a
novation of any Indebtedness or other Obligations owing to the Lenders or the
Administrative Agent under the Existing Credit Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement.  On the Restatement Effective Date, the credit facilities described
in the Existing Credit Agreement shall be amended, supplemented, modified and
restated in their entirety by the facilities described herein, all loans and
other obligations of the Borrower outstanding as of such date under the Existing
Credit Agreement shall be deemed to be Loans and Obligations outstanding under
the corresponding facilities described herein, without any further action by any
Person, and participations in Letters of Credit and Swing Line Loans shall be
deemed to be reallocated as are necessary in order that the outstanding balance
of such participations, together with any Loans funded on the Restatement
Effective Date, reflect the respective Commitments of the Lenders hereunder.

 

(b)                 In connection with the foregoing, by signing this Agreement,
each Loan Party hereby confirms that notwithstanding the effectiveness of this
Agreement and the transactions contemplated hereby (i) the Obligations of such
Loan Party under this Agreement and the other Loan Documents are entitled to the
benefits of the guarantees and the security interests set forth or created
herein and in the Collateral Documents, (ii) each Guarantor hereby confirms and
ratifies its continuing unconditional obligations as Guarantor with respect to
all of the Guaranteed Obligations, (iii) each Loan Document to which such Loan
Party is a party is, and shall continue to be, in full force and effect and is
hereby ratified and confirmed in all respects and shall remain in full force and
effect according to its terms and (iv) such Loan Party ratifies and confirms
that all Liens granted, conveyed, or assigned to any Agent by such Person
pursuant to any Loan Document to which it is a party remain in full force and
effect, are not released or reduced, and continue to secure full payment and
performance of the Obligations.

 

Section 10.24.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                 the application of any Write-Down and Conversion Powers by
an EEA Resolution Authority to any such liabilities arising hereunder which may
be payable to it by any Lender hereto that is an EEA Financial Institution; and

 

(b)                 the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)              a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

171

--------------------------------------------------------------------------------


 

(iii)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

ARTICLE 11
GUARANTY

 

Section 11.01.          The Guaranty.  Each Guarantor hereby jointly and
severally with the other Guarantors guarantees, as a primary obligor and not
merely as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of (i) Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code and (ii) any other Debtor Relief Laws) on the Loans made by the Lenders to,
and the Notes held by each Lender of, the Borrower, and all other Obligations
(other than with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor) from time to time owing to the Secured Parties by Holdings or any of
its Subsidiaries under any Loan Document or any Secured Hedge Agreement or any
Treasury Services Agreement, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

Section 11.02.          Obligations Unconditional.  The obligations of the
Guarantors under Section 11.01 shall constitute a guarantee of payment and to
the fullest extent permitted by applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of the
Borrower under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

 

(i)              at any time or from time to time, without notice to the
Guarantors, to the extent permitted by Law, the time for any performance of or
compliance with any of the Guaranteed Obligations shall be extended, or such
performance or compliance shall be waived;

 

(ii)            any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;

 

(iii)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or except as
permitted pursuant to SectionSection 11.10 any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;

 

(iv)          any Lien or security interest granted to, or in favor of, an L/C
Issuer or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or

 

(v)            the release of any other Guarantor pursuant to
SectionSection 11.10.

 

172

--------------------------------------------------------------------------------


 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

 

Section 11.03.          Reinstatement.  The obligations of the Guarantors under
this Article 11 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in insolvency, bankruptcy or reorganization or otherwise.

 

Section 11.04.          Subrogation; Subordination.  Each Guarantor hereby
agrees that until the payment and satisfaction in full in cash of all Guaranteed
Obligations (other than (x) obligations under Secured Hedge Agreements and
Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination of the Commitments of the Lenders under this Agreement, it shall
waive any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 11.01,
whether by subrogation or otherwise, against the Borrower or any other Guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.  Any Indebtedness of any Loan Party permitted pursuant to Sections
7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan Party’s Obligations in
the manner set forth in the Intercompany Note evidencing such Indebtedness.

 

Section 11.05.          Remedies.  The Guarantors jointly and severally agree
that, as between the Guarantors and the Lenders, the obligations of the Borrower
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.01.

 

Section 11.06.          Instrument for the Payment of Money.  Each Guarantor
hereby acknowledges that the guarantee in this Article 11 constitutes an
instrument for the payment of money, and consents and agrees that any Lender or
Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.

 

Section 11.07.          Continuing Guaranty.  The guarantee in this Article 11
is a continuing guarantee of payment, and shall apply to all Guaranteed
Obligations whenever arising.

 

173

--------------------------------------------------------------------------------


 

Section 11.08.          General Limitation on Guarantee Obligations.  In any
action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Loan Party or any other person, be automatically limited and reduced to the
highest amount (after giving effect to the right of contribution established in
Section 11.11) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

 

Section 11.09.          Information.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Guarantor assumes and incurs under this Guaranty, and agrees that none of
any Agent, any L/C Issuer or any Lender shall have any duty to advise any
Guarantor of information known to it regarding those circumstances or risks.

 

Section 11.10.          Release of Guarantors.  If, in compliance with the terms
and provisions of the Loan Documents, (i) all or substantially all of the Equity
Interests or property of any Subsidiary Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) as permitted under this Agreement, to a
person or persons, none of which is a Loan Party or (ii) any Subsidiary
Guarantor becomes an Excluded Subsidiary, such Subsidiary Guarantor shall, upon
the consummation of such sale or transfer or upon becoming an Excluded
Subsidiary, be automatically released from its obligations under this Agreement
(including under Section 10.05 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Collateral Document and the pledge of
such Equity Interests to the Collateral Agent pursuant to the Collateral
Documents shall be automatically released, and, so long as the Borrower shall
have provided the Agents such certifications or documents as any Agent shall
reasonably request, the Administrative Agent and the Collateral Agent shall, at
such Subsidiary Guarantor’s expense, take such actions as are necessary to
effect each release described in this Section 11.10 in accordance with the
relevant provisions of the Collateral Documents; provided that no such release
shall occur if such Guarantor continues to be a guarantor in respect of the
Senior Notes or any Junior Financing with a principal amount in excess of the
Threshold Amount.

 

When all Commitments hereunder have terminated, and all Loans or other
Obligation (other than obligations under Treasury Services Agreements or Secured
Hedge Agreements) hereunder which are accrued and payable have been paid or
satisfied, and no Letter of Credit remains outstanding (except any Letter of
Credit the Outstanding Amount of which the Obligations related thereto has been
Cash Collateralized or for which a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer has been put in place), this
Agreement, the other Loan Documents and the guarantees made herein shall
terminate with respect to all Obligations, except with respect to Obligations
that expressly survive such repayment pursuant to the terms of this Agreement or
the other Loan Documents. The Collateral Agent shall, at each Guarantor’s
expense, take such actions as are necessary to release any Collateral owned by
such Guarantor in accordance with the relevant provisions of the Collateral
Documents.

 

Section 11.11.          Right of Contribution.  Each Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment. 
Each Subsidiary Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 11.04. The provisions of this Section 11.11 shall in
no respect limit the obligations and liabilities of any Subsidiary Guarantor to
the Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders,
and each Subsidiary Guarantor shall remain liable to the Administrative Agent,
the L/C Issuer, the Swing Line Lender and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

 

Section 11.12.          Cross-Guaranty.  Each Qualified ECP Guarantor hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each

 

174

--------------------------------------------------------------------------------


 

Specified Guarantor as may be needed by such Specified Guarantor from time to
time to honor all of its obligations under its Guaranty and the other Loan
Documents in respect of any Swap Obligation (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 11.12 for up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.12 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated.  Each
Qualified ECP Guarantor intends that this Section 11.12 constitute, and this
Section 11.12 shall be deemed to constitute, an agreement for the benefit of
each Specified Guarantor for all purposes of the Commodity Exchange Act.

 

[Signature Pages Follow]

 

175

--------------------------------------------------------------------------------